 CARLETON COLLEGE 217Carleton College and Karl Diekman. Case 18ŒCAŒ14336 April 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On November 13, 1997, Administrative Law Judge William J. Pannier III issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief1 and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Carleton College, Northfield, Minnesota, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  MEMBER BRAME, concurring. Although I agree with my colleagues and the judge that the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to extend a contract to adjunct pro-fessor Karl Diekman because of Diekman™s union activi-ties, I reach this conclusion for the reasons stated below. The Respondent employed Diekman as an adjunct pro-fessor of clarinet and saxophone from 1983 until 1996. During the spring of 1995,1 Diekman and Eric Kodner, an adjunct professor of trench horn, formed an ad hoc adjunct faculty committee. The committee, which also included adjunct professor Lynn Deichert, conducted a survey of other adjunct faculty members seeking their opinions on working conditions.  The ad hoc committee represented by Diekman, Kodner, and Deichert presented the concerns that the adjunct faculty raised in the survey at a regular faculty meeting on June 1.  The members sought increased compensation and travel pay, the oppor-tunity to negotiate the terms of annual teaching contracts and to attend music department meetings, and the chance to provide input into the music department curriculum.  Stephen Kelly, who served as co-chair or chair of the Respondent™s music department at all relevant times here, responded by expressing his concern about the eco-nomic effects on the applied music program if adjunct faculty were to unionize.                                                                                                                      1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and brief adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility fin dings. The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 In adopting the judge™s finding that the Respondent™s refusal to ex-tend a contract to adjunct professor Karl Diekman violated Sec. 8(a)(3) and (1) of the Act, we do not rely on the judge™s statement that Diek-man™s threat to withhold reporting students™ grades was akin to a sit-down strike or plant takeover. 1 All dates are in 1995, until otherwise indicated. When the next school year began that fall, the ad hoc committee decided to call itself The Adjunct Faculty Committee (TAFC) and conducted an election, with Diekman, Kodner, Deichert, Jim Hamilton, and Elizabeth Ericksen being elected TAFC™s officers.2  Kelly then formed a separate adjunct faculty committee called the Adjunct Faculty Concerns Committee (AFCC) and held an election for officers at about the same time as the TAFC election.  In a subsequent memorandum dated October 26, Kelly notified the adjunct faculty of the AFCC election results, labeled TAFC as a ﬁnon-Departmental Committee,ﬂ and claimed, contrary to the credited evidence, that he was unaware of the TAFC election.  In response, on October 30, TAFC sent a letter to Kelly protesting, inter alla, his ﬁdismissiveﬂ charac-terization of TAFC. After the Respondent failed to make the improvements in working conditions that TAFC had sought, TAFC sent a 28-page memorandum in early March 19963 to the Faculty Affairs Committee (FAC), which adjusts faculty grievances, complaining about terms and conditions of employment for adjunct faculty in the music department. The judge set out the details of that memorandum at sec-tion I,E of his decision and he found that the memoran-dum was protected activity under the Act at section II,A of his decision. On March 8, Kelly reacted to TAFC™s memorandum by sending a handwritten note to Elizabeth McKinsey, the Respondent™s dean of the college, stating that: ﬁthis memorandum represents a few good points surrounded by a sea of misinformation, vague charges, and red herrings. I assume FAC will not want to waste its and my valuable time with a response.ﬂ Furthermore, McKinsey later complained that TAFC™s memorandum contained ﬁmany overstatements and misstatements con-cerning the music department and its leadership that were inflammatory and unsupported by the evidence.ﬂ Against this background, Kelly sent a memorandum to McKinsey, on July 17, recommending that she take dis-ciplinary action against Diekman, Deichert, and Kodner. Kelly stressed that all three had written the lengthy memorandum to FAC, dated February 27 and sent in early March, and signed Hamilton™s name to TAFC™s letter to him of October 30, 1995, that Hamilton had de-nied approving. Additionally, Kelly complained that Diekman had told two faculty members that he intended  2 Ericksen apparently decided not to serve on TAFC™s committee and was not replaced. 3 All subsequent dates are in 1996, unless otherwise noted. 328 NLRB No. 31  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218to prevent Hector Valdivia, another faculty member, 
from gaining tenure, had complained to students about 
both Valdivia in particular and the music department 
generally, and had threatened to withhold reporting stu-
dents™ grades if he did not receive his mileage payment. 
Regarding Kodner, Kelly stated that Kodner™s com-
plaints to students about the music department were an-

other basis for disciplining Kodner. Significantly, Kelly 
cited no other misconduct by Deichert besides his par-
ticipation in TAFC activities. 
Rather than discipline the three adjunct faculty mem-
bers, McKinsey decided ﬁto try to rectify the situation 
and move on from here and get some assurance of pro-
fessional behavior.ﬂ Therefore, the Respondent contacted 
the three of them for individual meetings with McKinsey 
and Kelly before the 1996Œ1
997 academic year began. 
These meetings, as the judge found, were unprecedented 

in that the Respondent™s practice did not involve inter-
viewing adjunct faculty before renewing their contracts 
and, more importantly, constituted the basis for the Re-
spondent™s decision on whether to renew the contracts of 
Diekman, Deichert, and Kodner. 
The first meeting was with Deichert and, although the 
evidence concerning it is scant, that meeting apparently 

ended cordially as the Respondent tendered him a con-
tract for the new academic year. During the meeting with 
Kodner, the Respondent™s officials questioned him about 
TAFC™s memorandum to FAC complaining about work-
ing conditions. Kodner responded that the document was 
a case of ﬁtoo many cooksﬂ and that TAFC was trying to 
get attention without understanding the process. He later 
added that, ﬁBut at this point I™d like to take the fuse out 
of the bomb. There™ve been mistakes on both sides . . . if 
there are sides.ﬂ The Respondent, as the meeting ended, 
also gave Kodner a contract for the new academic year. 
Diekman™s meeting on September 5, by contrast, did 
not result in the Respondent tendering him the new con-

tract that Kelly had brought to the meeting. When the 

Respondent raised the subject of the TAFC memoranda 
Kelly had complained about to McKinsey, Diekman re-
fused to make any commitment to refrain from such ac-
tivities in the future. Instead, Diekman became argum-
mentative and sidestepped McKinsey™s concerns about 
his professionalism and his obligations to the music de-
partment. 
Thus, although Kelly had brought Diekman™s 1996Œ
1997 contract to the meetin
g with Diekman, McKinsey 
decided on September 6, after consulting with Kelly un-
der Kelly™s version of the decisionmaking process, not to 
tender Diekman a contract for the new academic year. 
McKinsey then sent Diekman a letter, dated September 
9, that confirmed this decision and relied on the five sub-
jects that Kelly had listed in his July 17 memorandum 
recommending the discipline of Diekman as a basis for 
the Respondent™s termination of Diekman™s employ-
ment.
4 Therefore, McKinsey™s letter specifically refer-
enced, as had Kelly in his earlier memorandum, both 
TAFC™s October 30 letter to Kelly and its lengthy March 
1996 memorandum to FAC as being significant factors in 
the decision to sever the employment relationship. 
In short, the Respondent held an unprecedented meet-
ing with these adjunct faculty members before offering 

renewal contracts to them. Each of the three was an ac-
tive TAFC official, and a principal part of the discussion 
at these meetings related to these members™ TAFC activi-
ties. It is thus clear that the Respondent would not have 
held these individual meetings with the TAFC officials in 
the absence of their union activities. When Diekman, 
unlike Deichert and Kodner, 
resisted the Respondent™s 
demand that he abandon or modify his TAFC activities, 
the Respondent refused to extend him a contract for the 
new academic year. Indeed, the letter that McKinsey sent 
to Diekman on September 9 confirming the Respon-
dent™s decision to deny him a renewal contract specifi-
cally included Diekman™s TAFC activities as a signifi-
cant part of the reason for the Respondent™s decisions.
5  As the judge found, both TAFC™s October 30, 1995 letter 
to Kelly and its lengthy memorandum to FAC complain-
ing, respectively, about Ke
lly™s ﬁdismissiveﬂ characteri-
zation of TAFC and working conditions generally for 
adjunct professors constituted protected concerted act-
vities within the meaning of the Act. By including these 

reasons in its September 9 letter to Diekman, the Re-
spondent itself has indicated that Diekman™s contract was 
not renewed because of his 
protected concerted activi-
ties.6  Thus, I adopt the judge™s finding that Diekman™s 
                                                          
 4  The letter, in pertinent part, lis
ts five ﬁspecific actions [Diekman] 
took last year that undermined our programﬂ as follows: ﬁ(1) You made 
comments to two faculty members th
at you intended to work against 
Hector Valdivia™s tenure, to work to ‚get rid™ of him. (2) You com-
plained to students about Professor 
Valdivia and about the department; 
I have documentation from last sp
ring that two students experienced 
such complaints from you. (3) A letter dated October 30, 1995, was 
sent to Professor Steve Kelly with 
four names attached: yours, Eric 
Kodner™s, Lynn Deichert™s, and Jim Ha
milton™s. You, 
Eric and Lynn 
accepted responsibility for the letter, but I received a signed statement 
from Jim Hamilton that he nether 
signed nor approved this letter. (4) 
You issued a threat on March 13, 1996, to your department chair to 
withhold student grades because you were informed by the business 
office that computer problems might delay your usual mileage pay-
ments. (5) You and two others wrote 
a complaint to the Faculty Affairs 
Committee, dated Feb. 27, 1996, 
in which you knowingly included 
many overstatements and misstatemen
ts concerning the music depart-
ment and its leadership that were
 inflammatory and unsupported by 
evidence.ﬂ 5 As stated, these TAFC activities 
were the only grounds that Kelly 
had relied on in his July 17 memorandum to McKinsey recommending 
that the Respondent discipline TAFC
 member Deichert, in addition to 
Diekman and Kodner. 
6 See generally 
NLRB v. So-White Freight Lines
, 969 F.2d 401 (7th 
Cir.1992), enfg. 301 NLRB 223 (1992) (violation found in discipline of 
employee where action was motivated
 by, inter alia, employee™s pro-
tected concerted activities in presenti
ng list of driver concerns to man-
agement), 
Red Ball Motor Freight v. NLRB
, 660 F.2d 626 (5th 
Cir.1981), enfg. 253 NLRB 871 (1980) (employee unlawfully dis-
 CARLETON COLLEGE 219protected concerted activities were a motivating factor in the Respondent™s action toward him.  Because the Re-spondent relied on clearly unlawful reasons, in addition to potentially legitimate grounds, in its letter declining to renew Diekman™s contract, I also agree with the judge that the Respondent has failed to establish under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp, 462 U.S. 393 (1983), that it would have taken this action if Diek-man had not engaged in TAFC activities.7  For these rea-sons, I join my colleagues in finding that the Respon-dent™s refusal to extend a contract to Diekman violated Section 8(a)(3) of the Act.  Pamela W. Scott, for  the General Counsel. Daniel G. Wilczek (Faegre & Benson), of Minneapolis, Minne-sota, for the Respondent. Jill Clark, of Minneapolis, Minnesota, for the Charging Party. DECISION STATEMENT OF THE CASE WILLIAM J. PANNIER III, Administrative Law Judge: I heard this case in Minneapolis, Minnesota, from May 19 through 21, 1997.  On April 2, 1997, the Acting Regional Director for Re-gion 18 of the National Labor Relations Board (the Board) issued a complaint and notice of hearing, based upon an unfair labor practice charge filed on January 16, 1997, alleging viola-tion of Section 8(a)(1) and (3) of the National Labor Relations Act (the Act).  All parties have been afforded full opportunity to appear, to introduce evidence, to examine and cross-examine witnesses, and to file briefs.  Based upon the entire record, upon the briefs which were filed, and upon my observation of the demeanor of the witnesses, I make the following FINDINGS OF FACT I. THE ALLEGED UNFAIR LABOR PRACTICE A.  Introduction The ultimate issue in this factually involved case is the moti-vation for a refusal to renew an adjunct faculty instructor™s contract for the 19961997 academic year.  The General Counsel alleges that the actual motivation had been because that instruc-tor engaged in union and other activity protected by Section 7 of the Act.  That allegation is denied and, instead, the Employer contends that the actual reasons had been the instructor™s re-fusal to promise not to engage during that academic year in activity which is beyond the protection of the Act and, as well, the purportedly improper statements made by that instructor in the course of refusing to promise not to engage in that activity.                                                                                                                                                          charged for complaining about employment practices that were unfa-vorable to employees). 7 In so concluding, I stress that in this case the Respondent neither acted to terminate the September 5 meeting with Diekman on the ground that he demonstrated his unwillingness to work together with the Respondent™s management nor justified the nonrenewal of Diek-man™s teaching contract exclusively on grounds that were not discrimi-natory. Although Diekman™s conduct during his September 5 meeting with McKinsey and Kelly was not the model of decorum, I agree with the judge at sec. Il,(c) of his decision that nothing Diekman said was so egregious that he no longer was entitled to the protections of the Act. See generally J. P. Stevens & Co. v. NLRB, 547 F.2d 792 (4th Cir. 1976), enfg. 219 NLRB 850 (1975) (court found employee™s discharge unlawful even though employee disrupted employer™s antiunion meet-ing by insisting on obtaining answer to question which another em-ployee had asked; court found no violation, however, when the em-ployer discharged 22 employees who persisted in planned conduct calculated to disrupt employer™s antiunion meeting). Absent an admission of unlawful motivation, Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466 (9th Cir. 1966), the meth-odology for resolving motivation issues is that set forth in Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st  Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp., 462 U.S. 393 (1983), as modified in Office of Workers™ Compensation Pro-grams v. Greenwich Collieries, 512 U.S. 267, 276Œ278 (1994).  That is, the General Counsel bears the burden of establishing that antiunion animus motivated the employer™s action.  Rose Hills Co., 324 NLRB 406, 407 fn. 4 (Sept. 22, 1997).  See Schaeff Inc. v. NLRB, 113 F.3d 264 fn. 5 (D.C. Cir. 1997). In turn, ﬁ[t]he employer may escape liability for its action ei-ther by . . . disproving one or more of the critical elements of [the General Counsel™s] case, or by establishing as an affirma-tive defense that it would have taken the same action even in the absence of the employee™s protected conduct.ﬂ  TNT Sky-pak, Inc., 312 NLRB 1009, 1010 (1993).  Although that ana-lytical methodology appears relatively straightforward, its ap-plication in the instant case requires review of a number of facts from several areas. Carleton College (Respondent) is a Minnesota corporation with its office and campus place of business in Northfield, Minnesota, where it operates a private nonprofit liberal arts college engaged in educating students and awarding under-graduate degrees.1  Approximately 1800 students are enrolled at Respondent.  Its chief academic officer, the person who is the ultimate supervisor of all academic faculty and who possesses ultimate authority for making decisions relating to discipline and discharge of faculty members, is the dean of the college.  At all times material to this proceeding that has been Elizabeth McKinsey, an admitted statutory supervisor and agent of Re-spondent. Mentioned during the events which have led to his proceed-ing are two collegewide level, as opposed to departmental level, committees.  The first is the faculty affairs committee (the FAC).  It consists of faculty members.  Professor Charles Carlin, a member of that committee for 3 years and, by Sep-tember 1996, president of the faculty, described the FAC ﬁas a hearing board.  We hear grievances.  We handle things that are relevant to the well being of the faculty in general and serve as a conduit between the administration and the faculty.ﬂ  In short, the FAC is a component of Respondent™s internal disputes reso-lution procedure.  During the winter and spring of 1996 the chair of the FAC was Professor James E. Finholt.  There is no allegation that, while serving in that capacity, Finholt had been either a statutory supervisor or agent of Respondent.  Nor, for that matter, is it alleged that Carlin had been either a statutory  1 Respondent admits that at all material times it has been engaged in commerce within the meaning of Sec. 2(2), (6), and (7) of the Act, based upon the admitted allegations that, in the course of its operations during calendar year 1996, it received gross revenues in excess of  $1 million dollars, of which at least $50,000 was received from points outside the State of Minnesota.     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220supervisor or agent of Respondent while serving as a member 
of that committee or as pr
esident of the faculty. 
The other committee is the facu
lty personnel committee.  It 
consists of five tenured faculty members, each elected for a 3-
year term, along with Respondent
™s president and the dean of 
the college serving ex officio.  This is the committee which 
evaluates tenure-track faculty members who are seeking to 
achieve tenure at Respondent. 
Candidates for tenure are evaluate
d in the sixth year of their 
employment by Respondent.  However, a third-year or forma-
tive review is conduct by the faculty personnel committee.  
According to Classical Languages Professor Jackson Bryce, 
who was serving his second year on that committee at the time 
of the hearing in this matter, the third-year review ﬁresembles 
the tenure process sixth year process in many respects,ﬂ involv-
ing review of teaching ability, 
of research and publications, and 
of college and community service.  Considered during both 

reviews are student comments a
bout candidates.  ﬁThey are 
given a great deal of weight,ﬂ
 testified Dean McKinsey.  
Should a candidate not survive a 
third-year review, that indi-
vidual is extended a 1-year terminal contract and, then, her/his 

employment ends with Respondent.  As will be seen, the third-
year review process is one element of significance in connec-
tion with this proceeding. 
The music department is the particular academic department 
involved in this proceeding.  Basically, there are two areas of 
instruction in that department: 
classroom courses in music and, 
secondly, the applied music progr
am.  The latter concerns the practicum of music, encompassi
ng lessons provided to individ-
ual students and various perform
ing ensembles: orchestra, 
choir, chamber singers, and wind,
 jazz, medieval and renais-
sance, African drum, and Afri
can thumb piano ensembles. 
The general administrative head of the music department is 
its chairperson or, perhaps during some academic years, chair-
persons.  According to Professor Steven Kelly, the chairperson 
performs ﬁa wide range of responsibilities including . . . ensur-

ing the integrity of the review and tenure process, preparing the 
department budgets, . . . managing 
in general the facilities that 
we have, supervising the adjunct faculty,ﬂ and performing vari-
ous ﬁduties representing the department to the college, to the 
dean™s office, various committees
 and off campus as well.ﬂ  
During the 1994Œ1995 academic year, Lawrence Archbold was 

music department chairperson and Kelly served a cochair.  
Respondent admits the alle
gation that, during the 1995Œ1996 
academic year and during the 1996Œ1997 academic year™s fall 
term, Kelly had been music depart
ment chairman and, then, had 
become acting associate dean of the college during January 

1997.  It further admits that, wh
ile serving in those capacities, 
Kelly had been a statutory supervisor and its agent. 
In the music department, cla
ssroom instruction is provided 
by full-time tenure and tenure-track faculty.  Members of that 
faculty also participate in administration of the music depart-
ment, performing such duties as career advising for students, 
being responsible for student wo
rkers, and administering the 
applied music program.  Full-time faculty also participate in the 
applied music program.  For ex
ample, Professor Kelly has 
taught the recorder and has directed  the medieval and renais-
sance music ensembles.  Tenure-Track Professor Ronald Rod-
man has served as director of the symphonic wind ensemble 
and has provided lessons for students of trombone, euphonium, and tuba.  Most importantly to this proceeding, Hector Val-

divia, who arrived at Res
pondent during 1994 and who was 
scheduled for a third-year formative review at the end of the 
1996Œ1997 academic year, conducte
d Respondent™s orchestra. 
Most of the private lessons for students is provided by ad-
junct faculty.  Indeed, providing lessons to students is the pri-
mary job of instructors who comprise the adjunct faculty.  Each 
works under annual contracts, le
t for each academic year, 
which provide a wage rate and m
ileage.  If they choose and are 
chosen, adjunct faculty members may also coach sections 

whenever, for example, the orchestra director needs someone to 
work with a section of the orchestra, such as the brass section, 
to perfect its part of a literature selection, or musical piece, 
which the orchestra will be performing.  Adjunct faculty also 
may perform at recitals, either in
dividually or with other faculty 
members and students.  Howeve
r, performing is not encom-passed by the adjunct faculty™s annual contracts.  For that, they 
receive stipends as agreed upon
 on an individual basis. 
For 13 years prior to the 1996Œ1997 academic year Karl 
Diekman had been an adjunct fa
culty member in Respondent™s 
music department, instructing students in clarinet and saxo-phone and, also, coaching chamber music and doing orchestra 
and band sections.  But following a meeting with Dean 
McKinsey and Chairman Kelly 
on September 5, 1996, he re-
ceived a letter from Dean McKi
nsey dated September 9, 1996, 
giving notice that, ﬁ[i]n light of your negative attitude toward 
[Respondent] and your lack of 
commitment to the good of the 
department and our music program
, I have decided not to offer 
you a contract for the coming year.ﬂ  It is this refusal to offer 
Diekman a contract for the 1996Œ1997 academic year which the 
General Counsel alleges had been unlawfully motivated. 
By way of explanation for that 
refusal, the Dean™s September 
9 letter first lists five ﬁspecific actions you took last year that 
undermined our program,ﬂ and which had been discussed dur-
ing the September 5 meeting.  Thus
, in pertinent part, her letter 
states: 
 (1)  You made comments to two faculty members that 
you intended to work against Hector Valdivia™s getting 
tenure here, to work to ﬁget ridﬂ of him. . . . 
(2)  You complained to students about Professor Val-
divia and about the department; I have documentation 
from last spring that two st
udents experienced such com-
plaints from you. . . . 
(3)  A letter dated Octobe
r 30, 1995, was sent to Pro-
fessor Steve Kelly with four names attached: yours, Eric 

Kodner™s, Lynn Deichert™s, and Jim Hamilton™s.  You, 
Eric and Lynn accepted responsibility for the letter, but I 
received a signed statement from Jim Hamilton that he 
neither signed nor approved this letter. . . . 
(4)  You issued a threat on March 13, 1996, to your 
department chair to withhold student grades because you 

were informed by the business office that computer prob-
lems might delay your usua
l mileage payments. . . . 
(5)  You and two others wrote a complaint to the Fac-
ulty Affairs Committee, dated February 27, 1996, in which 
you knowingly included many
 overstatements and mis-statements concerning the music department and its lead-
ership that were inflammatory and unsupported by evi-
dence. . . . 
 The letter continues by stating that, as these actions had been 
discussed during the September 5 meeting, Diekman™s lan-
guage and manner ﬁwere so negative and confrontational that it 
seemed to me you did not want to come to an agreement on 
 CARLETON COLLEGE 221expectations,ﬂ he had ﬁrepeatedly used profanity in talking about your full-time colleagues,ﬂ ﬁused sarcasm in describing departmental procedures,ﬂ and ﬁwhen asked if [Diekman] would agree to behave professionally in the future, [he] repeat-edly evaded the subject and introduced new criticisms of the departmentﬂ; he had ﬁaccused the department of not listening when they had listened but decided not to accept your idea,ﬂ ﬁissue[d] a blanket condemnation of the departmental program by saying that [Respondent]™s music program is the ﬁlaughing stockﬂ of the entire musical community in the Twin Cities,ﬂ and ﬁsaid, ‚You can put perfume on a pig, but you can™t make it smell sweet™ﬂ in reference to the music department; and,   When I asked you directly if you want[ed] a job here, your words were ﬁI™ve replaced the income.  I™ll see when I get the contract.ﬂ  And when I pressed you, I believe for the fourth time, whether you would agree to behave professionally if you were to return to [Respondent], you waved your hand and said, ﬁOK, sure,ﬂ in an offhand, perfunctory way.  And you indicated loyalty to adjunct faculty colleagues and to students, but you refused to espouse the good of the ensembles or of the larger music program. In light of your negative attitude toward [Respondent] and your lack of commitment to the good of the depart-ment and our music program, I have decided not to offer you a contract for the coming year.  Stephen Kelly, Chair of the Music Department, supports my decision.  Chuck Carlin, President of the Faculty, who attended the meeting at your request, has affirmed to me in writing that ﬁthe procedures followed in the meeting were fair to all parties involved.ﬂ  Facially, the five actions enumerated in the September 9 let-terparticularly the ones numbered 1, 2, and 4might appear to provide legitimate cause for not renewing a faculty member™s contract for another year.  However, the General Counsel ar-gues that they were advanced as mere pretexts, intended to conceal Respondent™s actual motivation which was Diekman™s activity on behalf of the adjunct faculty committee(TAFC), an admitted labor organization within the meaning of Section 2(5) of the Act. Indeed, as described in subsections C and E below, items 3 and 5 pertain to activities conducted by Diekman in conjunction with TAFC.  Based upon that fact, the General Counsel™s ar-gument advances, in essence, along two avenues.  First, that those two items were the actual reasons for Respondent™s hos-tility toward Diekman, with items 1, 2, and 4 not being true matters of concern to it, but being included merely to disguise those actual reasons for its hostility toward Diekman.  Second, even if Respondent had been genuinely concerned about Diek-man™s conduct embraced by items 1, 2, and 4, those concerns would not have led to its meeting with Diekman on September 5, but rather concern about those three items had been out-weighed by Respondent™s hostility toward Diekman because of his activities on behalf of TAFC. Under either alternative, that argument proceeds, the subjects of the September 5 meeting included activity protected by the Act.  Diekman was criticized during that meeting for that pro-tected activity and was confronted with a demand that he aban-don some of the means by which he had been engaging in it.  When he defended himself, his manner of defense and his re-fusal to cease engaging in statutorily protected activity was seized upon as the eventual reason advanced for not extending another contract to him.  Thus, concludes the General Coun-sel™s argument, Respondent™s actual motivation had been rooted, altogether or substantially, in Diekman™s union and other activity protected by Section 7 of the Act. Not so, contends Respondent.  Rather, Diekman™s activities encompassed by items 3 and 5 either were activity to which the protection of Section 7 does not extend or, alternatively, consti-tute activity which was exercised in a manner which exceeded the protection of the Act.  As to the latter, of course, ﬁthere is a point when even activity protected by Section 7 of the Act is conducted in such a manner that it becomes deprived of protec-tion that it otherwise would enjoy.ﬂ (Citation omitted.)  Indian Hills Care Center, 321 NLRB 144, 151 (1996). Beyond that, Respondent contends that the five above-quoted concerns in the September 9 letter had been listed in descending order of importance, with items 3 and 5 being sub-ordinate to the primary concerns enumerated as items 1 and 2, as well as item 4.  In short, while there was concern about Diekman™s TAFC-related activities, such concern was out-weighed by other concerns arising from activitiescovered by items 1, 2, and 4not protected by Section 7 of the Act.  As a result, the September 5 meeting would have been conducted in any event, even if there had been no occurrence of the activities embraced by items 3 and 5. Finally, Respondent argues that, during the September 5 meeting, Diekman refused to make a commitment to refrain from engaging in activity not protected by the Act, in the proc-ess resorting to words and conduct, detailed in the dean™s above-quoted paragraph from her letter, which exceeded the Act™s protection.  Such words and conduct were ﬁunnecessary to carry on [his] legitimate concerted activities,ﬂ (footnote omitted), NLRB v. Washington Aluminum Co., 370 U.S. 9, 17 (1962), and ﬁneed not be tolerated,ﬂ Caterpillar Tractor Co., 276 NLRB 1323, 1326 (1985), inasmuch as they were so ﬁegregious or flagrantﬂ as to ﬁjustify dischargeﬂ even if that ﬁconduct occurred in the course of otherwise protected activ-ity.ﬂ (Citation omitted.)  Coors Container Co. v. NLRB, 628 F.2d 1283, 1288 (10th Cir. 1980). For the reasons set forth in section II, infra, I conclude that a preponderance of the credible evidence establishes that Re-spondent™s failure to extend a 1996Œ1997 instructor™s contract to Diekman did violate Section 8(a)(3) and (1) of the Act.  I reach that ultimate conclusion based upon several penultimate conclusions.  Given the number of areas encompassed by sub-jects which must be understood to evaluate Respondent™s moti-vation, in fairness to the reviewer some guidance as to those penultimate conclusions should be set forth before describing the facts underlying them, so that review of the latter is facili-tated. The most delicate of those conclusions concerns the credibil-ity of the witnesses.  Everyone who testified is an educator.  I have no desire to injure the reputation of any one of them and, accordingly, will not dwell at length on conclusionary review of my impression of their candor.  Suffice to say that the recita-tion of facts in succeeding subsections illustrates the sometimes internally contradictory and other times uncorroborated testi-mony, as well as frequent inconsistencies with objective con-siderations and other testimony, with which accounts should seemingly have been consistent, of the principal witnesses™ accounts in this matter.  Those objective considerations, de-rived from review of the record of their testimony, confirm my impressions, formed as each appeared as a witness, that the     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222principal witnesses in this proceeding were not testifying with 
full candor.  Rather, each seemed 
to be tailoring his/her testi-
mony to fortify the position of the side which he/she favored.  

Consequently, I do not fully credit any of them, save to the 
extent that their accounts are 
supported by objective considera-
tions or by credible testimony. 
Second, Diekman did engage in activity protecte
d by Section 
7 of the Act.  True, at some points he and TAFC appeared to be 
trying to negotiate with Respondent about subjects not nor-
mally encompassed by the ba
rgaining processabout matters 
which go beyond ﬁsettle[ing] an aspect of the relationship be-
tween [Respondent] and theﬂ adjunct music faculty, 
Chemical 
& Alkali Workers v. Pittsburgh Plate Glass Co.
, 404 U.S. 157, 178 (1971), and, instead, are the types of ﬁmanagement deci-
sions, such as choice of adve
rtising and promotion, product 
type and design, and financin
g arrangements, [which] have 
only an indirect and attenuated 
impact on the employment rela-
tionship.ﬂ  First National Maintenance Corp. v. NLRB, 452 U.S. 666, 676Œ677 (1981).  As a result, there is some basis for 
arguing that, considered in isolation, efforts to deal with Re-
spondent about the latter class of subjects exceeds the scope of 
Section 7™s ﬁmutual aid or prot
ectionﬂ provision.  See, e.g., Nephi Rubber Products Corp., 303 NLRB 151 (1991) (Disposi-tion of charging Parties Steele,
 Hall, Buckley, and Calder-
wood);  Damon House, Inc.
, 270 NLRB 143, 143 (1984) 
(ﬁwere not directly related to job interestsﬂ). 
Nonetheless, ﬁparties are free to bargain about any legal sub-
ject,ﬂ the Supreme Court pointed out in 
First National Mainte-
nance, supra,  Furthermore, the Board has held explicitly that, 
ﬁIt is well settled that employees who attempt to persuade their 
employer to modify or revers
e a management decision are en-
gaged in conduct which is protec
ted by Section 7 of the Act.ﬂ 
(Citations omitted.)  
Alumina Ceramics, Inc.
, 257 NLRB 784, 
784 (1981). Third, while the evidence fails
 to show that Respondent is 
hostile to the collective-bargaining process or toward unioniza-
tion of its faculty, in general, it 
also shows that its officials, and 
perhaps also its tenure and tenure
-track faculty, were not fa-
vorably disposed toward a se
parate organizationTAFCrepre-senting only adjunct music faculty, nor toward adjunct faculty 

who were its proponents.  
Fourth, that attitude was displayed particularly with respect 
to TAFC™s memorandum to the FA
C, dated February 27, 1996.  
On its face, however, that mu
ltipage memorandum reveals no 
statements which fall outside of 
the Act™s protection.  Further, 
aside from generalized assertions that it contains ﬁoverstate-
ment and misstatementsﬂ whic
h were ﬁinflammatory and un-
supported,ﬂ with a single excepti
on, no specific such statement were identified, either to Diekman on September 5, 1996, nor 
during the hearing in this proceeding. 
Fifth, item 3 in the September 
9 letter represents an invasion 
of the internal affairs of a conc
eded labor organization, TAFC.  
Moreover, by becoming involved w
ith the substance of TAFC™s 
February 27 communication to the FAC, the dean effectively 
injected herself into the FAC™s disputes resolution functionbe-
came involved in a component of the overall bargaining process 
under the Act.  Having done so, discussions with TAFC-
Official Diekman were governed by
 statutory principles and did 
not fall wholly within the am
bit of employee-employer disci-
plinary discussions. 
Sixth, although it appears that accusatory, confrontational 
and strident language was used by Diekman during the Sep-
tember 5 meeting, there is no credible evidence that he had 
resorted to language that can be characterized as profane or 
obscene, though it does appear that
 he used a couple of what 
might be characterized as off-color terms and one perhaps of-

fensive metaphor in the course of
 disputing assertions made to 
him.  In the circumstances of 
that meeting, during which statu-
torily protected activity and dis
putes being considered by the 
FAC had been integral parts of what had been discussed, lati-tude must be allowed to implement the ﬁcongressional intent to 
encourage free debate on issues
 dividing labor and manage-
ment.ﬂ (Footnote omitted.) 
Linn v. United Plant Guard Work-
ers
, 383 U.S. 53, 62 (1966).   
ﬁLabor disputes are ordinarily heated affairs,ﬂ with labor and 
management ﬁoften speak[ing] 
bluntly and recklessly, embel-
lishing their respective positions with imprecatory language.ﬂ 

(Citation omitted.) Id. at 58.  
And, ﬁfreewheeling use of the 
written and spoken word . . . has been expressly fostered by 
Congress and approved by the NLRB.ﬂ  
Letter Carriers v. Aus-
tin, 418 U.S. 264, 272 (1974).  Stat
utory protection is not lost 
by ﬁoverenthusiastic use of rhetoric or the innocent mistake of 
fact, nor by ﬁlusty and imagina
tive expressionﬂ or ﬁexaggerated 
rhetoric.ﬂ  Id. at 286.  As will be
 discussed further in section II, infra, there is no credible basis for concluding that anything in 
TAFC™s communications, nor in
 Diekman™s September 5 words 
and conduct, had been ﬁso extreme 
as to lose the protection of 
the Act,ﬂ  
Brunswick Food & Drug
, 284 NLRB 663, 664 (1987), enfd. mem. 859 F.2d 927 (11th Cir. 1988), nor to con-
clude that his words and conduct ﬁwould encourage insolence, 
insubordination, and intimidation.ﬂ  
NLRB v. Red Top, Inc.
, 455 F.2d 721, 728 (8th Cir. 1972). 
Seventh, Respondent™s testimon
y that items 3 and 5 were of 
less importance, than the other three items in the September 9 

letter, is not supported by the 
evidence.  Rather, a preponder-
ance of the credible evidence es
tablishes that the conduct en-
compassed by items 3 and 5 we
re regarded by Respondent™s 
officials to be of primary impor
tance.  Indeed, by September 5 
only the first item appears to have concerned an area that was 
either not somewhat stale or lacking in support by evidence of 
actual impropriety. 
Eighth, the commitment sought of Diekman during the Sep-
tember 5 meeting was so generalized and ambiguous, in the 
context of his being effectively 
reprimanded for both statutorily 
protected activity and activity outside of the Act™s protection, 
that it could not be concluded that an employee would not con-
strue the commitment sought as embracing abandonment of 
union and protected concerted ac
tivity.  Moreover, I am con-
vinced that the generality of th
e language used was a deliberate 
attempt to secure from Diekman a promise not to engage in 
statutorily protected activity, while
 avoiding specifically saying 
so.  Accordingly, his refusal to make such a commitment in the 
circumstances, and his words in
 refusing to do so, did not con-
stitute unprotected activity.   
B. Activity Leading to 
Formation of TAFC 
So far as the record shows, prior to the spring of 1995 ad-
junct music faculty were not represented.  Whenever problems 

arose, they dealt with the ad
ministration through a part-time 
faculty liaison committee.  As Kelly explained, ﬁperiodically 
people would be concerned.  Then the committee would be set 
up and then we would proceed on
 addressing various issues.ﬂ 
Eric Kodner, an adjunct instru
ctor teaching French horn for 
Respondent, testified that there 
had been ﬁsome informal dis-
 CARLETON COLLEGE 223cussionsﬂ among adjunct faculty members about that situation during the spring.  As to the specific subjects of those discus-sions, both he and Diekman identified pay levels at Respondent in comparison to those at comparable institutions; facilities available to adjunct faculty members, such as phones, clocks and chalkboards in rooms where they gave lessons; and missing and damaged music or parts of music in the instrumental music library.  Kodner also testified that some adjunct faculty mem-bers had expressed the opinion that ﬁthey should be consulted in [sic] with regard to things that came to bear on their students or came to bear on their teaching of applied music.ﬂ  Similarly, Diekman testified, ﬁWe wanted some artistic input.  We wanted some input into curriculum.  We just generally wanted to be, you know, listened to and have ourŠsome of our suggestions taken.ﬂ After consulting with an attorney and with the Minnesota Federation of Teachers, Diekman, and Kodner, along with ad-junct faculty members Lynn Deichert and Andrea Kodner-Wenzel, formed an ad hoc music faculty committee and pre-pared a questionnaire or survey which the committee distrib-uted to adjunct music faculty.  One subject covered by that survey was whether the part-time faculty liaison committee system ﬁshould be reorganized to more adequately meet the need for adjunct faculty representation and involvement in departmental matters[.]ﬂ  Also asked was whether full-time faculty should be included in such a reorganized committee and, in addition, whether members of such a committee should ﬁbe elected entirely by adjunct or part-time faculty, rather than appointed by the department chairperson?ﬂ On the questionnaire, nine adjunct music faculty members were listed below the question, ﬁIf nominations were sought for a more permanent committee to serve as an ongoing liaison between adjunct faculty and the music department, whom would you nominate?ﬂ  Among the names included were those of Diekman, Kodner, Deichert, and James Hamilton. The ad hoc committee made no effort to conceal its survey from Respondent.  Notice was given to then-chairman Archbold, by letter dated April 21, 1995signed by ad hoc com-mittee members Deichert, Diekman, Kodner, and Kodner-Wenzelthat, ﬁ[a]n ad hoc committee of adjunct music faculty members has recently been formed,ﬂ that a 28-question survey had been created and disseminated ﬁto determine needs and concerns of the part-time, adjunct music faculty,ﬂ that a sum-mary of the survey™s results would be prepared and ﬁforwarded to you for your review and comments,ﬂ and that the ad hoc committee hoped Archbold would ﬁbe willing to meetﬂ with it ﬁto discuss and set goals for meeting adjunct faculty needs,ﬂ inasmuch as the ad hoc committee viewed the survey as ﬁa much-needed and useful tool for providing adjunct faculty with input into matters which directly affect them.ﬂ Archbold did not appear as a witness.  There is no evidence that he reacted with hostility upon receiving the April 21 com-munication from the ad hoc committee.  To the contrary, by memorandum dated May 3, 1995, he thanked the four ad hoc committee members for their letter and stated, ﬁMembers of the full-time faculty, including myself, would of course be inter-ested and willing to meet with you to discuss your concerns regarding the part-time music faculty.  I look forward to receiv-ing the results of your survey.ﬂ By letter dated May 22, 1995, a summary of those results were communicated by Deichert, Diekman, Kodner, and Kod-ner-Wenzel, as ﬁMembers of the ad hoc Adjunct Music Faculty Committee.ﬂ  That summary covers results of questions con-cerning such matters as adjunct faculty satisfaction with com-pensation and various suggested improvements to it, compensa-tion for travel time, appreciation and responsiveness to their comments and suggestions, full utilization by the department of adjuncts™ capabilities, opportunity to negotiate the terms of annual contracts, and being invited to music department faculty meetings. The summary also reports results of questions concerning certain other subjects: the number of lessons which should be required each term for music majors, requiring students to take lessons to participate in ensembles, preparedness of new ap-plied music students, vocal and instrument student recruitment, disallowance of credit to students for taking applied music les-sons elsewhere than at Respondent, auditioning students for the concerto competition, and statements by outsiders that a nearby college, St. Olaf, ﬁhas a superior music department.ﬂ Near the end of that letter, the ad hoc committee members state, ﬁWe will be glad to meet with you, at your convenience, once you have had the time to examine the enclosed informa-tion.ﬂ  A meeting was arranged for June 1, 1996.  Deichert, Diekman, and Kodner attended on behalf of the ad hoc commit-tee.  Also attending were Archbold, Kelly, and seven tenure and tenure-track faculty, including Professors Rodman and Val-divia.  Having by then communicated to Respondent the spe-cific questions asked by the questionnaire, and a summary of answers to them, however, the ad hoc committee was not met with the wholehearted receptiveness which might have been anticipated based upon Archbold™s above-quoted remarks in his May 3 memorandum. Archbold began the meeting by speaking about, as Diekman phrased it, ﬁ[T]the way things have been done.ﬂ  More specific and complete was the uncontradicted testimony given by Kod-ner about those remarks.  He testified that Archbold began the meeting with ﬁwhat amounted to a 30 minute lecture about the way thatŠthe roles between adjunct and tenured and the way that this has been and the way it is now and the way it always will be.ﬂ  ﬁWe felt as if we were being lectured,ﬂ testified Kod-ner.  Nonetheless, Archbold™s lecture was followed by a rela-tively prolonged discussion of the survey™s results.  Two as-pects of that discussion are significant to this proceeding. First is a dispute about what Kelly had said when the subject was raised of adjunct music faculty unionizing.  Diekman testi-fied that, in response to a description of east and west coast adjunct faculty and graduate students trying to organize, Kelly had ﬁsaid that if that were to happen at [Respondent] that the department would have to discontinue offering applied music because they would not be able to afford to pay us.ﬂ  As to what Kelly had said, Kodner testified, ﬁMy recollection is that Pro-fessor Kelly said that if we were to organizeŠif we were to unionize, that the department would have to stop offering ap-plied musicŠmusic lessons.  Instrumental music.ﬂ Kelly denied flatly having said, during the June 1 meeting, that it would be the end of the applied music program if a union came in and, further, denied having said anything to that effect.  So, also, did Rodman and Valdivia.  Thus, asked if Kelly had made any type of threat about shutting down the applied music program if a union came on campus, Rodman testified, ﬁNo, that certainly was not a statement that was made.ﬂ  Similarly, Valdivia denied that Kelly had made any type of statement indicating that if a union came in, Kelly would shut down the applied music program, asserting further, ﬁAnd that was not     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224indicated that it was going to en
d.ﬂ  Both of these tenure-track 
faculty gave added testimony which somewhat illuminates 
these denials and, as well, th
e above-quoted descriptions by 
Diekman and Kodner. 
When he denied that Kelly had made any type of statement 
about shutting down the applied music program if a union came 

in, Valdivia added, ﬁI could say that is a statement taken wildly 
out of context.ﬂ  Asked to what 
he was referring, Valdivia re-
sponded, ﬁProfessor Kelly was at
tempting to inform members 
of the committee that their request for additional funding was 
not possible and I™m not quite sure
 how they wrapped all of that 
in the way they did but,ﬂ at which point he was interrupted by 
another question.  However, afte
r testifying that there had been 
a discussion during the meeting 
of possible impact on the de-
partment of increasing cost, Rodman testified: 
 The gist of the conversation was such that private les-
sons at [Respondent] are subsidized from student fees.  

The concern by the department was that if we raised fees 
some students may not be able to afford private lessons.  
So we could raise fees but we would have a lower partici-pation in the applied music program so that was the con-

cern.  It™s kind of a supply an
d demand sort of a critical 
balance.  Certainly we want
 to compensate our adjunct 
faculty to the best of our abil
ity but we don™t want to price 
ourselves out of the market either. 
 In short, regardless of whether or not Kelly threatened closure, 

he had expressed concern about the economic affects on the applied music program if adjunct faculty were to unionize. 
The second significant aspect of the June 1 meeting was the 
uncontested testimony that, as
 the meeting wound down, a 
member or members of the ad hoc committee mentioned the 
nomination portion of the questionnaire, saying that there 
would be an election during the fall term to formally elect a 
successor committee to represent adjunct music faculty.  Un-
disputed by Kelly was Diekman™s testimony that, ﬁsteve said it 
was a good idea that we would ha
ve elections to have a com-
mittee[.]ﬂ That undisputed response to the remark which gener-

ated it should not pass unnoticed. 
For, testified Kelly, during th
e ensuing summer months he 
and Archbold put together a report on the Applied Music Les-
son Program.  It was distributed 
to all music faculty at the be-
ginning of the 1995Œ1996 academic year. 
The report begins by stating, 
ﬁthis report seeks to address a 
variety of issues concerning the applied music lesson program 

atﬂ Respondent.  It continues by
 enumerating various improve-
ments in that program: promotion of five adjunct music faculty 
ﬁbased on seniority, teaching load, and the results of a review 
of their work,ﬂ with those same factors held out as the basis for 
potential promotion of additional adjunct faculty members; 
reallocation of music departme
nt funds ﬁto provide modest 
raises for adjunct faculty who 
have been promotedﬂ and, by 
redirecting funds from ﬁone or tw
o concerts by outside artists 
which would have taken place at
ﬂ Respondent to payment ﬁfor 
performances by adjunct faculty in concerts organized by the 
departmentﬂ; completion of ﬁa 
new pay-scale for performances 
in [Respondent] concertsﬂ to promote ﬁfairness and equity 
among the adjunct facultyﬂ who 
participate ﬁin department rehearsals and performancesﬂ; payment of overtime for cham-
ber music coaching; possible pa
y increases for lessons during 
the 1996Œ1997 academic year; and, modification in mileage 

policy so that ﬁteaching loads will need to justify . . . miltiple 
[sic] trips per week to campus in order that the mileage allow-

ance be increased.ﬂ 
Of course, those responses are significant insofar as they 
tend to demonstrate a willingn
ess to institute improvements 
after being met with the prospect
 of separate organization by 
adjunct music faculty.  However, an equally significant aspect 
of the report appears on its fifth page, under the general title 
ﬁLooking to the Future.ﬂ  There is stated: ﬁthe department plans 
to form a new adjunct faculty concerns committee for the pur-
poses of continuing discussion of issues related to the applied 
music less program.ﬂ  The report goes on to state that there will 

be ﬁseveral full-time faculty membersﬂ on that commit-
tee(AFCC) and ﬁone representative each of the following areas 
of the applied music teaching:ﬂ piano and other keyboard, 
voice, strings, and ﬁother instrume
nts (woodwinds, brass, etc.)ﬂ.   
Although the report acknowledges that there had been ﬁa 
meeting of an ad hoc committee of adjunct faculty with full-
time faculty members,ﬂ Kelly denied when testifying that, at 
the time of distributing the report, he had any knowledge ﬁof 
any intent on the part of people to hold an election for a com-
mittee separate from this kind 
of reinvigoratedﬂ department-
sponsored one:  ﬁNo, I did not,ﬂ 
testified Kelly.  Obviously, that 
denial conflicts with the abov
e-described statement and his 
response to it at the conclusi
on of the June 1 meeting. 
There was some dissatisfaction among adjunct faculty at be-
ing told that they would be represented with full-time faculty in 

AFCC and, also, about the restri
cted groups from which adjunct 
representatives could be chosen to represent them all.  Nonethe-
less, Diekman and Kodner testif
ied that the adjunct faculty 
accepted representation by AFCC as, in effect, another course 

for pursuing their concerns with the music department which, 
by September, was being chaire
d by Kelly.  The adjunct fac-
ulty™s acceptance of AFCC was further facilitated when 

Archbold, by then serving as applied music program adminis-
trator,
2 agreed, during a faculty 
meeting on September 21, 
1995, with Kodner™s suggestion 
that AFCC representatives be 
elected, rather than, as originally contemplated, being ap-
pointed. 
At no point during that September 21 meeting, nor on any 
other occasion, were the adjunct music faculty told that they 
could not have their own committee.  And, despite creation of 
AFCC, it soon became apparent to Respondent that the ad hoc 
committee intended to continue pursuing creation of a separate 
committee to represent adjunct music faculty. 
In a letter to adjunct musi
c faculty dated 
September 28, 
1995, the ad hoc committeenow reduced to Deichert, Diekman, 
and Kodnerreviewed the survey a
nd June 1 meeting.  Enclosed 
was a ballot from which five 
adjunct music faculty members 
were to be designated to serve on what would become TAFC.  
Listed on that ballot were 7 of the 10 nominees selected by 
adjunct faculty who had chosen to respond to the spring ques-
tionnaire, the other 3 being on 
sabbatical leave or no longer 
teaching at Respondent, according to
 the letter.  The ballot also 
left space for two write-in nominees.  Adjunct music faculty 
were informed by the letter that
, ﬁthe top five vote-getters will serve on [TAFC] for the remainder of the 1995Œ1996 academic 

year.ﬂ  A deadline of October 11, 1995, was stated for post-
marks on completed ballots which were mailed. 
By memorandum dated October 
2, 1995, Archbold and Kelly 
sent to all adjunct music faculty an ﬁOFFICIAL BALLOTﬂ for 
                                                          
 2 See, e.g., G.C. Exh. 8. 
 CARLETON COLLEGE 225election of adjunct faculty, from each of the report™s above-enumerated four areas, to serve on AFCC.  The letter above the ballot explains that, ﬁ[w]e divided the adjunct representation into these areas . . . to reflect the numbers of lessons taught and to try to ensure multiple viewpoints.ﬂ  Still, that division re-sulted in Deichert, Diekman, and Kodner, the three ad hoc committee members, being lumped together in the ﬁWinds/Brass/Percussion/Ethnic Inst.ﬂ Area, with the result that only one of them could have been selected for AFCC. TAFC™s election resulted in adjunct music faculty members Deichert, Diekman, Kodner, Elizabeth Ericksen, and James Hamilton receiving the most votes.  Diekman handwrote an announcement to that effect, including the observation that more adjunct faculty voted than had returned completed ques-tionnaires.  According to Kodner, that announcement was sent out as notification TAFC™s election results. By memorandum dated October 26, 1995, Kelly notified ad-junct music faculty that elected to AFCC had been adjunct music faculty members Marcia Widman, as keyboard represen-tative, John Ellinger, as strings representative, and Mary Martz, as voice representative.  According to that memorandum, ﬁthe person elected from that ‚Winds/Brass/Per             cus-sion/Ethnic™ area felt he was too busy at this time to serve,ﬂ and volunteers were solicited to replace him. One paragraph of Kelly™s memorandum would touch off a contretemps with TAFC.  That paragraph reads:  Some of you expressed confusion over the [AFCC] election because a small group of adjunct faculty, unbe-knownst to the Department, ran a simultaneous election for their own separate committee even though the indi-viduals involved knew that an election was being held for the Departmental AFCC.  Anyone is permitted, of course, to have any committee, or number of committees, they would like.  Furthermore, adjunct faculty members of this non-Departmental committee may ask to meet with the Departmental AFCC.  There is, however, only one De-partment committee for adjunct faculty concerns, and it is the one described above.  Obviously, this paragraph contains a clear statement that Re-spondent did not intend to recognize any labor organization designated as the representative of adjunct music faculty. Equally significant are its remarks inconsistent with the un-disputed notice to Kelly on June 1 that the ad hoc committee would be conducting a fall election and, as well, with his un-contested endorsement of that course of action.  Nonetheless, Kelly claimed that he had been ﬁsurprisedﬂ when he had heard from two adjunct faculty members about TAFC™s election.  He did not identify those two individuals.  Nor did either one of them appear as witnesses to corroborate his assertion of how he had heard about TAFC™s election.  And, Kelly did not testify with particularity as to what those two adjunct faculty members supposedly had told him. C. The Hamilton Correspondence The above-quoted paragraph from Kelly™s October 26 memorandum did not go unanswered by TAFC.  That answer forms one basis for events which would occur almost a year later.   By letter dated October 30, 1995, ﬁMembers of TAFCﬂ Dei-chert, Diekman, Kodner, and Hamilton3 protested to Kelly above ﬁseveral statements in this memorandum which appear to be misleading and inaccurate.ﬂ  TAFC™s letter asserts that, ﬁ[t]he ‚small group™ you are referring to consisted of eighteen ballots cast out of 28 distributed (or a 64.3% response) for nominees toﬂ TAFC and states, ﬁthose who took the time and effort to cast ballots for our committee will surely take offense at such a dismissive characterization.ﬂ The October 30 letter continues with a review of the June 1 meeting, asserting that during that meeting ﬁwe discussed with those present the results of our ‚Part-time Adjunct Faculty Sur-vey,™ including the fact that nominations were sought for this year™s Adjunct Faculty Committee as part of that survey.ﬂ  Seemingly at odds with Diekman™s testimony about the June 1 meeting quoted in subsection B, the October 30 letter states, ﬁthe former department chairman was fully aware of our intent to hold an election this autumn for a successor committee to last year™s ‚ad hoc™ committee; in fact, he commented at the June 1st faculty meeting that it was a ‚good idea.™ﬂ  Of course, Diekman testified that it had been Kelly who had made that ﬁgood ideaﬂ statement on June 1. Yet, Kelly did not dispute Diekman™s description as to what he had said on June 1.  Moreover, no examination, direct or cross, was conducted concerning the seeming inconsistency between Diekman™s testimony and the October 30 letter™s de-scription of the ﬁgood ideaﬂ remark.  Given the absence of op-portunity for explanation for that discrepancy, Fed.R.Evid. Rule 613(b) and Advisory Committee™s Note thereto, 56 F.R.D. 183, 278, as well as the facts that Diekman™s testimony was given under oath, while the same cannot be said of the letter™s state-ments, and that Kelly never denied attribution of the ﬁgood ideaﬂ statement to him, I conclude that the letter™s account of who had made that remark is not entitled to any weight, either as substantive evidence nor, even, as an impeaching inconsis-tent statement. It should not escape notice that, with the October 30 letter, some rather strongly worded accusations began to be leveled against Respondent and Kelly.  Thus, the letter asserts that ﬁit appears that the department chose to largely ignore theﬂ sur-vey™s results and, further, that ﬁthe department chose to inter-fere with adjunct faculty members ability to elect their own representatives[.]ﬂ  It accuses the department of ﬁan apparent disregard for ‚adjunct faculty concerns,™ﬂ and of apparently taking a position which ﬁwould be indeed anti-democratic and not in keeping with College policy or academic freedom.ﬂ  But, the October 30 letter concludes on a relatively conciliatory, albeit somewhat acrid, note:  If it is true that ﬁimitation is the sincerest form of flattery,ﬂ then we are indeed most sincerely flattered by the depart-ment™s subsequent formation of its ﬁAFCCﬂ.  Our goal last academic year was to draw attention to the needs and con-cerns of adjunct music faculty.  At the time the our [sic] ad hoc adjunct committee was formed last spring, there seemed to be little apparent interest on the part of the department in surveying the depth of such needs and concerns.  We are gratified that our efforts have had such a profound impact                                                            3 The fifth adjunct music faculty members elected to TAFC, Eliza-beth Ericksen, apparently decided not to serve and, so far as the evi-dence discloses, no effort was made to elect a replacement member.     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226upon department policy in dealing with adjunct music faculty 
matters. 
 So far as the evidence reveals, Kelly did not respond to 
TAFC™s October 30 letter.  But, 
on the day after it was dated, a 
department of music memorandum was sent, according to its 
October 31, 1995 date, by Hami
lton to TAFC members Diek-
man, Deichert, and Kodner.  
Hamilton™s memorandum states 
that he is resigning immediat
ely from TAFC and requests that 
ﬁyou not include my name on any publications sent by the 

TAFC[.]ﬂ  In that memorandum, Hamilton also states, ﬁI did 
not vote for myself on the ballot I received.  In addition, it was 
not clear to me that the ballot sent from Stillwater (presumably 

from Karl Diekman) was for a separate committee from the one 
being formed by the Department.ﬂ 
By letter to Hamilton dated 
November 6, 1995, Kodner, act-
ing for TAFC, expressed puzzlement as to why Hamilton had 
chosen ﬁto deliver your message in the form of a ‚Department 
of Music Memorandum,™ﬂ and stat
es that ﬁDiekman contacted 
you by phone on September 19
th and read you the list of names 
to be included on the TAFC ballot at that time, including your 
own.ﬂ  ﬁIf you did not wish to appear on our ballot, why did 
you not simply withdraw your name before the election?ﬂ Kod-
ner™s letter asks.  After chal
lenging Hamilton™s asserted un-
clearness about the ballot which he had received from Diek-

man, Kodner asserts in his letter, ﬁYour grave concern that the department might link your name with our committee is all too 

apparent in you letter of resignation.ﬂ 
There are three somewhat interesting points about that ex-
change of correspondence.  Hamilton™s October 31 letter to 
TAFC shows, at the bottom left, that copies were sent by him 
both to Respondent™s student ne
wspaper editor and to Kelly.  
Hamilton did not appear as a witness, though there was neither 
representation nor evidence that he was not available to testify.  
So, his decision to send a copy of his memorandum to Kelly, 
like his decision to use a depa
rtment of music memorandum, is 
not explained.  Nor are any reasons for those choices discerni-

ble from the evidence which has been presented. 
Second, Kelly testified that, ﬁ[e]ar
ly in the fall it came to my 
attention from Jim Hamilton that 
a letter that was sent out had 
his name attached.  Then [he] wrote me a note saying that he 

had not seen the letter nor did he 
agree with its contents.ﬂ  As to 
the latter, Kelly identified a music department memorandum 
from Hamilton™s UBJECT: Letter of October 30, 1995 ﬁto 
‚Whom it may concern,™ which statesﬂ ﬁthe letter of October 
30, 1995 carrying my name along with those of Lynn Deichert, 
Karl Diekman, and Eric Kodne
r was issued without my knowl-
edge or approval.  I had not seen the letter or signed it.  Nor do 
I approve its [sic] contents.ﬂ 
Initially it appeared from Kelly™s testimony about receiving 
that memorandum that he had received it from Hamilton 
somewhere around the time of TAFC™s October 30 letter to 
Kelly.  When Hamilton™s memorandum to Kelly was produced 
and identified by the latter, however, that obviously was not the 
fact.  For, Hamilton™s memorandum to Kelly bears the hand-
written date ﬁ5/21/96ﬂ.  In short, the memorandum had been 
prepared and dated almost seven months after the TAFC 
memorandum about which Hamilton disavows responsibility. 
Kelly never explained what had led Hamilton to decide 
abruptly in late May 1996 to prepare such a memorandum.  As 
he did not appear as a witness, of course, there is no explana-
tion provided by Hamilton for so belated preparation of that 
memorandum.  Nor is an explanation inferable from the evi-
dence which was presented.  Significantly, as will be seen in 

subsection H., infra, the ﬁ5/21/96ﬂ date of Hamilton™s memo-randum to Kelly shows that it had been prepared and transmit-
ted to Kelly at a time when the latter was receiving some other 
documents that reflected adversely on Diekman. 
At this stage, the third point about Hamilton™s supposed fail-
ure to authorize use of his name in connection with TAFC™s 
October 30 memorandum arises from Kelly™s testimony that he 
had learned about it ﬁ[e]arly in the fall.ﬂ  In her September 9, 
1996 letter to Diekman, McKinsey states, in connection with 
item 3 of that letter, ﬁsigning 
another™s name to an unseen document is, at best, highly questionable behavior.ﬂ  If so, then 

presumably Kelly would have 
taken some action upon learning, 
almost a year earlier, about the purportedly unauthorized use of 
Hamilton™s name by TAFC.  But, there is no evidence that 
Kelly did anything whatsoever after learning from Hamilton 
about the purported lack of aut
horization to TAFC for use of 
his name.  That is, there is no evidence that Kelly took any 

action to have Deichert, Diekman, or Kodner disciplined, at 
least not during the remainder of 1995 or early 1996.  There is 
no evidence that Kelly suggested
 that McKinsey initiate any 
action against any one of those three TAFC representatives.  

Indeed, there is no evidence that Kelly even made any effort to 
investigate Hamilton™s supposed fall report. 
D. TAFC Achieves Recognition 
Even though TAFC had been fo
rmed and was operating, it 
was not actually recognized by
 Respondent, as 
the exclusive representative of adjunct music faculty, during the remainder of 
1995.  Of course, there is nothing unlawful about Respondent™s 
not having done so.  See, e.g., Summer & Co. v. NLRB
, 419 U.S. 301 (1974).  Nor should any inference adverse to Respon-

dent be drawn from its failure to do so.  Nonetheless it is sig-
nificant that during a period when Respondent was not recog-nizing TAFC, it did recognize and deal with AFCC, an organi-
zation which it had created to represent, inter alia, adjunct mu-
sic faculty.  For example, as Kelly began preparing a budget for 
the 1996Œ1997 academic year, he invited input from AFCC.  
AFCC-Strings Representative Ellinger, in turn, solicited input 
into that process from Diekman and Kodner.   
By memorandum to Ellinger dated November 22, 1995, they 
submitted a ﬁwish listﬂ of suggested improvements: a ﬁcoffee 
machine located in some sort of
 makeshift faculty lounge area,ﬂ 
a ﬁlocking metal cabinet to put coffee cups, coffee, filters and 
similar supplies in,ﬂ access to the music and drama building 
computer room ﬁor to any similar such computer and printer,ﬂ a 
blackboard and lockable cabine
t in the room Kodner ﬁshares with Ms. Klemp,ﬂ some way 
of obtaining ﬁindividual phone 
numbers and voice mail,ﬂ a review of chamber music and large 
ensemble collections for missing
 parts, a greater number of 
CDs for the department™s collecti
on, and greater efforts to en-
sure that student instrumental music library, I-Libe, workers 

adhere to posted schedules. 
On receiving the ﬁwish list,ﬂ Ellinger transmitted it to Kelly.  
The latter testified that, upon receiv
ing it, he planned ﬁto try to 
do whatever I could to take action on these items and any other 

things that were of concern to , . . the adjunct faculty,ﬂ even 
though the point of the process at that time was to prepare a 
budget for the following academic year.  By memorandum to 
Diekman and Kodner dated November 29, 1995, Kelly stated 
that inasmuch as their requests had been ﬁmodest – . ., by 

shifting some funds around, I think 
we can satisfy most of your 
 CARLETON COLLEGE 227requests immediately,ﬂ despite an ﬁextremely tightﬂ budget providing for no or minimal increases in a number of areas. In that memorandum, Kelly stated that he had ordered a ﬁsmall lockable storage cabinet for LL04 to house a coffee maker and supplies,ﬂ as well as ﬁtwo armchairs for the room,ﬂ and promised to ﬁbuy a Proctor/Silex modelﬂ coffee maker.  He also promised to ﬁobtain a printer for the computer in theﬂ I-Libe and to make available more blackboards through room reallocation during the following year or by purchasing them.  Inasmuch as the existing ﬁphone system can accommodate up to nine different mailboxes on each extension,ﬂ Kelly promised to ﬁpoll the adjunct faculty . . . to find out who would like to make use of this capability and try to get it set up next term.ﬂ  Kelly also promised to order any ﬁmissing parts for chamber music worksﬂ reported to Valdivia or Rodman and, also, to order, ﬁwithin reason,ﬂ any CDs ﬁthat individuals would like to have in the collection.ﬂ  Finally, Kelly stated that, ﬁ[a]ccording to Hector and Ron, the student workers in the I-Libe have been much more reliable this year.  You can help us by informing Carole [Stevens, the music department secretary] if a student worker is not in the I-Libe or setting up for rehearsal during posted hours.ﬂ Kelly™s promises were not without qualification.  In his memorandum, he points out that there is no faculty lounge anywhere on campus; that purchase of coffee, filters, and other items for the coffee machine ﬁwill be the responsibility of the individuals using the coffee maker,ﬂ that the individuals using the coffee machine, not students, will be responsible for making coffee and for cleaning the coffee machine; that the depart-ment™s computer lab ﬁis for student use for various music soft-ware and composition programsﬂ and, because of demand for its use, ﬁwe would like to keep the facility dedicated to that purpose,ﬂ but a computer in another room is available and, in addition, Ellinger or Justin London could be contacted if ad-junct faculty have a need for ﬁspecialized notation and compo-sition programsﬂ; and, that ﬁwe simply do not have the student work hours to do an ongoing complete survey of all the music.  We need to rely on our students and faculty to tell us what is missing.ﬂ Viewed in its entirety, Kelly™s memorandum appears as some form of olive branch extended to the adjunct music fac-ulty, albeit through AFCC, not TAFC.  But it was not so re-ceived.  In a petulantly-worded memorandum to Ellinger dated December 6, 1995, TAFC replied, ﬁWe agree with Steve that our requests were modest and feel gratified that at least some-thing was accomplished.  The coffee maker will be a welcome improvement,ﬂ but the memorandum continues with a series of negative remarks about statements made in Kelly™s November 29 memorandum.  For example, with regard to the request that absences of student workers be reported, TAFC™s memorandum states, ﬁIf necessary, we can provide names of students and faculty who have reported this problem, but we feel that it is not part of adjunct faculty job descriptions to ﬁpoliceﬂ student worker attendance at the I-libe.ﬂ   A similar response was made to Kelly™s request that missing parts be reported: ﬁAs with Steve™s request that we police student worker attendance in the I-library, the expectation that we put in more unpaid ﬁprep timeﬂ on behalf of the department by searching for missing parts in the library is unacceptable.ﬂ With regard to Kelly™s invitation to submit requests for CDs, TAFC™s December 6 memorandum responds, ﬁAdjunct faculty members whom we have surveyed do not recall ever having been asked what CD™s [sic] should be included in the MLR collection.  If the department would actively solicit suggestions, rather than addressing the issue only when a complaint is re-ceived, perhaps the situation would improve.  It would be help-ful if Steve could provide us with a list of CD™s [sic] he has purchased.ﬂ  TAFC™s memorandum concludes:  As a footnote to this discussion, we would like to point out that we were somewhat surprised by the mildly con-frontational and patronizing tone of Steve™s memo.  No one ever requested a dedicated ﬁfaculty loungeﬂ per se (I believe the term we used in our memo of 11/22 was ﬁsome sort of makeshift faculty loungeﬂ).  We also do not recall having requested the department to purchase coffee, fil-ters, sugar, cups, or anything else of that sort, nor did we request that student workers in the I-libe make coffee for us, or clean the coffee maker [interestingly enough, the student worker who has assisted Carole Stevens during the past year, Ms. Cory McCann, told us that part [of] her du-ties at Music Hall include making coffee for faculty in that building].  Finally, Steve™s lecture about the use of the Computer Lab, and the usual song and dance about ﬁtight budgetsﬂ was unnecessary.  We feel these energies could be better spent working together to improve facilities and conditions, rather than pontificating about department pol-icy.  There is no evidence that Ellinger ever showed this memoran-dum to Kelly. Notwithstanding the tenor and substance of the December 6 memorandum, TAFC did follow through on some of Kelly™s suggestions.  In a memorandum to all adjunct music faculty dated January 1, 1996, it reported the improvements which Kelly had agreed to provide and, also, ongoing efforts to install windows in studio doors, so that the possibility of sexual har-assment complaints would be minimized, and to have re-evaluated the process for negotiating adjunct faculty™s annual contracts.  In addition, the memorandum invited adjunct faculty to report instances when scheduled student workers were not present in the instrumental music library and, also, missing music parts.  It invited adjunct music faculty to submit requests for CDs.  By the end of 1995, relations between TAFC and Respondent™s music department appear to have begun settling down. On January 2, 1996, there occurred a telephone conversation between Valdivia and Diekman.  It evolved into an acrimonious discussion.  That conversation is discussed in greater detail in subsection H., infra.  At this point, there are three significant aspects about what occurred afterward. First, during that conversation, there was mention of wage scales established for the Northfield area by Twin Cities Musi-cians Union Local #30-73, American Federation of Musicians (Musicians Union). By letter to Valdivia dated January 2, 1996, Russell J. Moore, secretary-treasurer of Musicians Union, gave notice that Respondent, ﬁeffective January 1, 1994, is in the jurisdiction ofﬂ Musicians Union.  Copies of Moore™s letter were sent to Kelly, to Archbold, to Respondent™s director of personnel services, Bonnie-Jean Mork, and, for an unexplained reason, to Professor Rodman.  Attached to the letter was a copy of contract scales for live performances. Now, there is neither contention nor evidence that Musicians Union, at any material time, has been the recognized exclusive representative of Respondent™s adjunct music faculty, within     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228the meaning of Section 9 of the 
Act, or of any other of Respon-
dent™s faculty.  In fact, duri
ng January and February, and possi-
bly extending into March 1996 Di
ekman and Kodner circulated 
cards, given them by Moore, 
among at least Respondent™s mu-
sic faculty.  Their organizing effort turned out to be unsuccess-
ful because, both testified, Mo
ore had given them the wrong 
cards.  By March the organizing effort was abandoned. 
Second, during January 1996 Di
ekman pursued his dissatis-
faction with Valdivia™s words and the tenor of his responses during their telephone conversation.
  He voiced that dissatisfac-
tion in a memorandum to Director of Personnel Services Mork.  
That memorandum was not the only written complaint about 
Valdivia which was communicated during that month. 
By memorandum to Ellinger dated January 15, 1996, TAFC 
complained about Valdivia™s asserted ﬁdisturbing changes in 
policy regarding student chamber groups,ﬂ concerning which 
ﬁ[s]everal adjunct faculty members have expressed concern. . . 
.ﬂ  Then, in a memorandum to Kelly dated January 22, 1996, 
Kodner stated, ﬁI am writing with some concerns which several 
of my students have 
voiced about the Carleton orchestra.ﬂ  The 
very propinquity of those three complaints is significant.  But, 

so also is the content of Kodner™s letter, given the eventual 
criticism to which Diekman w
ould be subjected during the 
following summer about interacti
ons with student.  Thus, the 
content of Kodner™s letter is wo
rth a somewhat closer look. 
In it, he states that ﬁ[t]wo of
 my students reported to meﬂ that 
Valdivia had assigned Rodman to
 coach the brass section for 
the orchestra™s Brahms 
Requiem performance even though, according to the students, Rodman admitted to the group ﬁthat 

he did not really know the work 
that well.ﬂ  ﬁMy students also 
reported that the sectional was therefore something less than 

valuable,ﬂ continues Kodner™s letter. 
That letter also recites that 
another student had reported that 
Valdivia ﬁwas mistakenly directing horn studentsﬂ how to 
transpose.  According to Kodner™s letter, ﬁWhen the students 
attempted to correct him, he reportedly became angry,ﬂ insist-
ing that his way was correct. In addition, a different transposi-
tion problem encountered by a four
th student is recited in Kod-
ner™s letter.  As to that, the lett
er states that there had been two 
separate occasions when that fourth student had complained to 
Kodner.  On one of those occasi
ons, he reports to Kelly in his 
letter, Kodner had photocopied ma
terial obtained at the listen-
ing library, ﬁdetail[ing] the proper translation and interpretation 
of various musical terms,ﬂ and had given the photocopies to 
that student to show to Valdivia.  ﬁYet Hector again insisted 
that he was correct and continue
d to resist following [the stu-
dent] in these portions of 
the concerto,ﬂ Kodner states. 
An additional experience with ye
t a fifth student also is re-
lated in his January 22 memorandum to Kelly.  This situation 
involved the student™s audition for the orchestra.  According to 
Kodner™s letter, ﬁI phoned Hector 
and suggested that [the stu-
dent] be allowed to play Assist
ant Principal horn,ﬂ describing 
to Valdivia the asserted common 
practice of using five horns in college and community orchestr
as, but that suggestion was 
ﬁdismissedﬂ by Valdivia with the result that the student ﬁde-
cided to discontinue her French horn studies.ﬂ 
Obviously, Kodner™s letter reveal
s that he had been engaging 
in more than surface discussi
ons with students who were com-
plaining about Valdivia.  In he
r September 9, 1996 letter to 
Diekman, reviewed in subsection A, McKinsey stated, ﬁsince 
students are intimately involved 
in our review process, and, 
since applied music instructors 
have access to students in a private teaching situation, the potential for an applied music 

instructor to affect the review process inappropriately is obvi-
ous.ﬂ  Her letter went on to ad
monish Diekman that, ﬁ[I]f you 
hear complaints 
from students, you know the proper proce-
dures: you should urge them to 
follow up themselves with the relevant faculty, or you should re
fer the issue to the department 
chair.  You should not mediate yourself, nor should you add 
fuel to the complaint.ﬂ 
From his own descriptions to 
Kelly in his January 22 letter, 
that is precisely what Kodner ap
pears to have done with some 
of these students when they complained to him.  Yet, so far as 

the evidence reveals, Kelly made no effort to ascertain the ex-
tent of discussions which had occurred between Kodner and 
these five students, some of wh
om were identified by name in 
Kodner™s letter.  Nor is there evidence that Kelly made any 
recommendation, at least during the winter and spring of 1996, 
that Kodner should be disciplined for such seemingly more than 
passing interaction with students. 
Third, as a result of Diekman™s complaint to Mork about 
Valdivia, McKinsey, and Kelly met with Diekman on January 
30, 1996.  That meeting is described in further detail in subsec-
tion H., infra, which covers Diekman™s relationship with Val-
divia.  In this subsection, ther
e is one aspect of that meeting 
which is pertinent.  Diekman testified, without contradiction by 
either McKinsey or Kelly, that, ﬁ[t]oward the end of the meet-
ing . . . I said ‚Steve, will you recognize TAFC™ﬂ and he said 
ﬁYesﬂ, and I said ﬁWill you sit down and talk with us in good 
faithﬂ and he said ﬁYes.ﬂ  In fact, thereafter Respondent did 
begin dealing with TAFC. 
By memorandum to Kelly date
d February 12, 1996, Diek-
man asked that a meeting be scheduled.  Kelly returned that 
memorandum with a handwritten 
request, at the bottom, for ﬁa range of times during the weeks of 2/26 [and] 3/4,ﬂ and asking, 
also, ﬁCould you also let me know what you want to meet 
about?ﬂ  Eventually, that meetin
g did occur, on March 5, 1996. 
Attending for TAFC were Deic
hert, Diekman, and Kodner, 
while Kelly and Archbold, presum
ably in his capacity as ap-
plied music program administrator, were also in attendance.  
TAFC had prepared an agenda, covering essentially the topics 
of mileage allowances and applied music faculty pay rates. 
That was presented to Kelly an
d Archbold.  From the descrip-
tions of Kodner, Diekman, and Kelly, these subjects were dis-
cussed and, so too, were cham
ber music guidelines, pro rata 
pension and medical programs and, possibly, tenure. 
E. TAFC™s Communications with the FAC 
Kelly testified that he had fe
lt that the March 5 meeting had 
been constructive.  Later that same day TAFC prepared a com-
munication to Kelly, thanking h
im for the meeting, expressing 
appreciation for ﬁthe constructive 
tone of today™s meetingﬂ and 
stating that TAFC was ﬁlook[ing]
 forward to similar such con-
structive meetings in the future.ﬂ  As that communication went 
on to state, however, and as 
Kodner and Diekman testified, satisfaction with the meeting was not truly the reaction of the 

TAFC representatives. 
Kodner testified that while, 
during the March 5 meeting, 
Archbold had ﬁsaid he thought there was [sic] some things in 
here [TAFC™s agenda] that were 
of merit or that were worth 
discussing,ﬂ Kelly had seemed to 
feel that ﬁhe had done all he could for us in these areas and didn™t feel that he could do any 

more.ﬂ  Diekman testified that, ﬁLarry [Archbold] seemed 
genuinely interested.  I mean 
he made notes and a few com-
 CARLETON COLLEGE 229ments.  Steve basically said ﬁWe don™t have any money in the budget.  The college won™t go for this.  The college won™t go for that.ﬂﬂ  Of course, those types of refrains are hardly ones that are foreign to seasoned negotiators, nor are they hardly ones which are unusually heard during collective-bargaining negotiations. In addition, TAFC™s March 5 letter to Kelly continued, after thanking Kelly for a ﬁconstructiveﬂ discussion during the meet-ing, by stating:  Our concerns over various departmental and College-wide issues which have arisen during the current academic year has prompted us to submit a memorandum to the Carleton Faculty Affairs Committee.  Please find enclosed a copy of that memorandum and supporting documenta-tion. We hope you will understand the spirit in which this memorandum was written.  This memorandum is not in-tended to be a condemnation of the Music Department or its policies, but rather is a sincere expression of our con-cerns for the future of the applied music and ensemble program at [Respondent].  The ﬁenclosed . . . copy of that memorandumﬂ is from TAFC™s members Deichert, Diekman, and Kodner.  It bears the date ﬁFebruary 27, 1996.ﬂ With respect to that date, Kodner and Diekman testified that the memorandum had been prepared, over ﬁsix to eight weeks,ﬂ according to Diekman, but had been withheld until the results of the March 5 meeting could be ascertained.  ﬁIf the meeting was good then we would not have submitted the report,ﬂ Diek-man testified, ﬁbut after discussion the three of us . . . decided because while the meeting was cordial and it was constructive . . . nothing substantive ever got discussed . . . and we thought the best thing to do would be to submit this report.ﬂ As to the origin of the idea for approaching the FAC, both Diekman and Kodner testified that such a course had been sug-gested by chemistry professor, and FAC-member, Carlin.  ﬁ[H]e told us to make out a detailed report and submit it to his committee for consideration,ﬂ testified Diekman.  According to Kodner™s somewhat more detailed account, Carlin ﬁencouraged us to do this and told us that he thought that FAC could be of help to usﬂ and ﬁthought that they could again act as a moral force and bring some pressure to bear in a positive way upon the department and the Dean if necessary.ﬂ  Of course, as de-scribed in subsection A, the FAC is an integral component of Respondent™s procedures for disputes resolution. Carlin appeared as a witness for Respondent.  He testified adversely to Diekman in several respects.  In fact, in a hand-written note to McKinsey following her September 5 meeting with Diekman, Carlin wrote, ﬁI will back your decision and the process that led to it all the way on this oneincluding the law-suit if and when it comes to that.ﬂ  In short, Carlin was not a witness disposed favorably toward Diekman nor, even, neutral about the outcome of this proceeding.  Yet, he did not dispute the testimony by Diekman and Kodner that he had been the one who had recommended that they approach the FAC, as a means for resolving the adjunct faculty™s problems with the music department.  Indeed, at one point Carlin freely admitted having done so. The content of the 28-page TAFC memorandum to the FAC is significant, inasmuch as it eventually became one of the five areas covered during the September 5 meeting, as noted in sub-section A, above.  McKinsey asserted that the memorandum contained ﬁmany overstatements and misstatements concerning the music department and its leadership that were inflammatory and unsupported by evidence.ﬂ  In the final analysis, however, she never identified with specificity the exact statements in that memorandum to which she had been referring, save for one that she mentioned to Diekman during the September 5 meeting.  In consequence, while some inaccuracies in the memorandum can be discerned from the evidence presentedsuch as the depart-ment™s unwillingness to address adjunct faculty™s complaint-sthere is no particularized evidence as to which specific state-ments in that memorandum had concerned McKinsey.  Instead, one is left to try to figure out, through inference from other evidence, what she considered to be ﬁoverstatements and mis-statements . . . that were inflammatory and unsupported by evidence.ﬂ It is settled that it is a respondent ﬁalone [who] is responsible for its conduct and it alone bears the burden of explaining the motivation for its actions.ﬂ  Inland Steel Co., 257 NLRB 65, 65 (1981).  That burden is hardly satisfied by unparticularized generalities which leave it to a trier of fact and reviewers to parse through a long communication in an effort to parse out what they may think was specifically on a respondent™s mind in arriving at a decision to institute disciplinary proceedings against an employee.  In the final analysis, that would be substi-tuting their opinions for those of the respondent and the Board prohibits its administrative law judges from pursuing such a course.  See, e.g., Super Tire Stores, 236 NLRB 877 fn. 1 (1978).  In the interest of completeness, nevertheless, more than passing attention must be paid to TAFC™s memorandum to the FAC. TAFC™s memorandum to the FAC begins with a preface which states, contrary to the memorandum of that same date to Kelly, ﬁwe believe that we have exhausted all possible options in our attempts to address these issues within our department.ﬂ  Under that preface, the memorandum is divided into sections entitled: ﬁHistory,ﬂ ﬁthe Situation at Present,ﬂ ﬁWhy Should Adjunct Music Faculty Have Input into Music Department Matters?ﬂ, ﬁAre Classes in Music Performing Taken Seriously at Carleton?ﬂ, ﬁWhat Does an Adjunct Music Faculty Member Earn at Carleton?ﬂ, ﬁHas the Music Department-sanctioned ﬁAdjunct Faculty Concerns Committeeﬂ (AFCC) Fulfilled its Mission to Promote Adjunct Faculty Concerns?ﬂ, ﬁRemedial Suggestions,ﬂ and ﬁConclusion.ﬂ The ﬁRemedial Suggestionsﬂ section begins with a review of the preceding year™s survey and summary of its results, then states, ﬁWe would welcome the opportunity to open a dialogue with the music department, or the college, regarding the follow-ing proposals[.]ﬂ  A number of those proposals obviously per-tain to terms and conditions of employment: consultation with adjunct music faculty before new policies are devised which affect them, negotiation of compensation for services other than duties encompassed by adjunct faculty contracts, setting hourly pay rates which would make Respondent a leader among com-parable institutions, adding labor union membership and em-ployment status to Respondent™s discrimination and academic freedom statement, free election of representation by adjunct faculty, equal adjunct faculty access to facilities, information and forums for discussion of adjunct faculty concerns and needs, mention of the role of adjunct faculty and of a procedure for adjunct faculty to bring grievances in the faculty handbook, and consideration of reevaluating Respondent™s ﬁposture to-    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230wards adjunct faculty, including 
pay, equivalency of teaching 
hours and benefit equity issues.ﬂ 
Other recommendations might be 
viewed as being outside of 
Section 8(d) of the Act™s ﬁwages, hours, and other terms and 
conditions of employmentﬂ framework for obligatory bargain-
ing:  a role in selecting ense
mble directors and new adjunct 
faculty to fill vacancies, involve
ment in ensemble auditions and 
consultation about student secti
on-seating in ensembles, en-couraging and facilitating private applied music study and stu-

dent participation in chambe
r music groups and performing 
ensembles, and institution of a program, which would include 

adjunct faculty, for recruiting ta
lented students for the applied 
music program and ensembles. The above-quoted headings for 
other sections of TAFC™s 
memorandum to the FAC are rather self-explanatory.  The text 
under those headings contains sometimes accusative and pro-
vocative language.  In a few instance, the language could fairly 
be characterized as a ﬁcheap shot.ﬂ  Under the ﬁHistoryﬂ head-
ing, for example, the following statements appear: 
 Beginning with the June 1,
 1995 meeting, it became 
apparent that the music depa
rtment had adopted a thor-oughly combative and defensive attitude towards our 
committee and its efforts to provide input by adjunct fac-
ulty into department matters which directly concern them. 
–. Our duly-elected committee members have also ex-
perienced discrimination and pressure from the music de-
partment, including a reducti
on in chamber music and en-
semble coaching assignments, simply because of our ef-
forts to form such a committee and to attempt to represent 
our colleagues and communicate their wishes to the de-
partment. . . . . [The January 30 meeting w
ith McKinsey] essentially 
became a referendum on the adjunct instructor™s union af-
filiation and his demeanor towards the music department 
chairman. 
Under ﬁthe Situation at Presentﬂ appears the following 
statement: 
Carleton professes to be an institution which values 
diversity, which encourages 
dialogue and free expression 
of a wide variety of opinions, and which places a high 
value on academic freedom.  The music department ap-
pears to be testing the College™s commitment to these lofty 
ideals.  We were astonished that the music department 
chose to attempt to interfere with our efforts to elect ad-
junct faculty representatives and to form a committee.  We 

were similarly astonished wh
en the department attempted 
to set substandard wages for 
performing, an activity not 

stipulated by our contracts, 
in direct violation of union 
regulations.  Has Carleton developed an anti-union bias?  
Carleton is supposed to be an educational institution.  
Carleton is not Hormel. 
The issue of how Carleton deals with its adjunct and 
part-time faculty is more global than the dispute within our 
department suggests.  Carleton
 must not permit its adjunct 
faculty to be treated as an 
underclass, without voice or 
rights.  Dean McKinsey stated
 in her letter to our commit-
tee members that ﬁCarleton intends to be fair in all our 

personnel and compensation practicesﬂ.  Indeed, we agree that fairness is the issue here.  Carleton is treading danger-
ously close to abandoning its professed commitment to 

fairness in its dealings with adjunct faculty. 
 Later in the memorandum, under ﬁWhy Should Adjunct Mu-
sic Faculty Have Input Into Music Department Matters?ﬂ there 
appear the following statements: 
 The authors of this letter have never encountered a 
prospective student, or a parent of a prospective student, 

who inquired about the name or credentials of the Music 
Theory professor, or the professor who teaches Music His-
tory. 
. . . . It appears that some aspects of the music performing 
program at Carleton appear to be drifting perilously close 
to mediocrity. 
. . . . We have been told that compensation paid to instruc-
tors of applied music is paid entirely from student lesson 

fees and thus falls outside the budget.  One must ask, 
where does all the money go? 
Carleton, as a rule, goes to 
considerable lengths to se-lect its faculty from among lis
ts of candidates who are 
chosen for their superior qua
lifications.  Whether or not 

the music department adheres 
to the same high standards 
is questionable.  In early 
1989, two candidates auditioned 
for the position of adjunct faculty flute instructor.  At that 

time, input was at least sought from other applied music faculty before such a position was filled.  One of the two 
candidates played well and wa
s eventually hired.  The 
other candidate played very
 poorly, prompting the ques-
tion from other adjunct faculty as to why such a mediocre 
candidate had progressed so far through the selection 
process before being eliminat
ed from consideration.  Ad-
junct faculty were told by the department chairman at that 
time, Harry Nordstrom[,] that the less qualified candidate 
ﬁis a nice woman and she lives in Northfield, so we 
wouldn™t have to pay her mileage to teach here.ﬂ  Are 
similar criteria employed in the selection of faculty in 
other departments at Carleton, such as Chemistry or Eng-
lish? 
 TAFC™s memorandum continues w
ith statements similar to 
those quoted above.  For example, at the expense of flogging a 
dead horse, there appear such statements as, ﬁWhile ﬁCarleton 
is not a conservatory,ﬂ
 neither should it be a corner music store 
which specializes in teaching 
beginners,ﬂ ﬁAdjunct faculty contracts are carefully crafted in order to preclude the possibil-
ity that an adjunct instructor might attain what the College con-
siders a half-time teaching load,ﬂ ﬁAdjunct music faculty at 
Carleton are apparently not the overpaid, greedy 
idiots savant
 that some in our department have
 portrayed them to be,ﬂ and, 
ﬁthe logic inherent in the Kelly Compensation Study would 
make him worthy of a cabinet 
level position in a hypothetical 
Steve Forbes administration.ﬂ 
Perhaps the most provocative statements in that memo-
randum are those appearing in the ﬁConclusionﬂ section: 
 In short, we went through the various appropriate 
channels of communication du
ring the last ten months.  
We were cautious and diligent.  We played by the rules. 
Our reward for these efforts has been far less than 
gratifying.  Members of this committee have been misled, 
 CARLETON COLLEGE 231threatened, lied to, lied about and scolded by various par-ties in the course of our meetings and discussions. . . . . Other comparable institutions have applied and per-formance programs which are not an embarrassment to those institutions.   . . . . Are adjunct music faculty upsetting the ﬁpecking or-derﬂ at Carleton by asking to be represented?  Is there some sort of caste system which the music department chairman is attempting to preserve here?  From all appear-ances, the answer is yes.   . . . . How does the College react to the efforts of our de-partment chairman to silence our duly-elected committee by replacing it with a ﬁdepartment-sanctionedﬂ commit-tee?  Does physical interference by the music department with our access to facilities and information qualify as ﬁin-terference with–rights of free inquiry and expressionﬂ? . . . . We feel that members of TAFC have experienced such discrimination at the hands of individuals in our depart-ment, including the past and present department chairmen.  These individuals have willfully and knowingly created a workplace atmosphere for members of this committee and others that is decidedly hostile and counterproductive.  Of course, there also are many statements in TAFC™s Febru-ary 27 memorandum which make factual assertions.  These are too numerous to quote.  However, as pointed out above, the significant point about them is that, save for one about ﬁvoice mail access,ﬂ the official who claims to have made the decision not to extend another contract to Diekman, McKinsey, identi-fied no particular statement either during her meeting with Diekman on September 5, 1996, nor during this proceeding, that she had relied upon as being overstated or misstated. Kelly™s reaction to TAFC™s memorandum was expressed in a handwritten memorandum to McKinsey dated March 8, 1996.  In pertinent part, that memorandum states, ﬁthis memorandum represents a few good points surrounded by a sea of misinfor-mation, vague charges and red herrings. I assume FAC will want to waste its and my valuable time with a response.ﬂ  For some reason not explained by Kelly, or by any other witness for Respondent, a copy of that handwritten memorandum was at-tached to TAFC™s February 27 memorandum and placed in Diekman™s personnel file. In fact, the FAC did choose to respond to TAFC™s memoran-dum.  It convened a meeting on April 30 attended by Diekman and Kodner.  Some of TAFC™s complaints were discussed.  Uncontroverted was Diekman™s testimony that FAC members said, ﬁwhat we want . . . for you people is intervention and mediationﬂ between TAFC and the music department ﬁto iron out our differences,ﬂ a ﬁcessation of personal attacks and cheap shots, that our union local be respected and that there would probably be an outside review of the music department next year.ﬂ Also undisputed was his testimony that the FAC prom-ised to have TAFC elevated to the same status as other commit-tees at Respondent and to monitor its election for representa-tives during the next fall term. By letter to Kelly dated May 31, 1996, however, the FAC™s then-chairman, Finholt, stated that ﬁyou and I and Dean McKinsey reviewed this situation together,ﬂ but that the FAC has ﬁno power to deal with any aspect of this situation.ﬂ  The latter remark by Finholt has been left unexplained by the evi-dence.  Finholt did not appear as a witness, though there is no representation or evidence that he had been unavailable to tes-tify.  Given Carlin™s description of the FAC™s role in Respon-dent™s disputes resolution procedures, set forth in subsection A, there appears no reason that the FAC would not have at least some ﬁpower to deal with . . . this situation[.]ﬂ Indeed, Finholt™s letter goes on to state ﬁsome suggestions that we hope might ease some of the tensions that exist.ﬂ  As to those, the letter opines that ﬁestablishment of an adjunct com-mittee is an important step forward,ﬂ adding that, ﬁ[I]t is impor-tant that this committee become an effective voice for all ad-junct music instructors and that it be recognized by both the regular music faculty and the adjuncts as such.ﬂ  Finholt sug-gests procedures for conducting elections to that committee which ﬁshould meet several times a year without the presence of any regular Music Department member,ﬂ and that it should ﬁmeet several times with the Chair of the Music Department or his/her designee.ﬂ Finholt™s letter is typed formally.  However, near the top of it is handprinted ﬁDRAFT.ﬂ  No one explained who had done that.  Nor was there an explanation of what had been meant by it.  McKinsey asserted merely that it had been a draft document.  Kelly testified that, ﬁMr.  Finholt said that this was going to be the basis for a discussion when I received it and called him.ﬂ  However, Kelly did not testify that he had ever made such a call.  There is no other evidence of such a call having been made. McKinsey agreed with the letter™s statement that she ﬁhad discussion with Professor Finholt about his conversations with Mr. Diekman, with Mr. Kelly, and all of the issues involved and he discussed it with me but I had not seen this draft,ﬂ which is not surprising since it had been sent only to Kelly.  Neverthe-less, from her testimony it is evidence that McKinsey had been made aware during the spring of the unfolding events concern-ing TAFC.  Further, she testified, ﬁI had talked to Jim in the summer as he turned over the committee to the new person who was Bill Titus and Jim [Finholt] characterized that as unfin-ished business that he had not made a response.ﬂ  So far as the record discloses, no response to TAFC ever has been made by the FAC.  In fact, with Finholt™s letter, the evidence concerning TAFC and its interaction with Respondent comes to a conclu-sions. F. Diekman™s Threat to Withhold Grades Aside from having included Hamilton™s name on TAFC™s October 30, 1995 memorandum to Kelly and from the state-ments made in TAFC™s February 27, 1996 memorandum to the FAC, McKinsey™s September 9, 1996 letter to Diekman also specified, as one area of conduct ﬁyou took last year that un-dermined our program,ﬂ a threat by him, made on March 13, 1996, to withhold grades until his mileage payment was re-ceived.  As to that charge, her letter goes on to state, ﬁto hold students hostage in a situation caused by an inadvertent glitch in the business operations of the college is not consistent with normal professional behavior for faculty.  It violates the com-mitment to students we expect from our faculty.ﬂ  In fact, there is no dispute about the fact that Diekman had made such a threat. Adjunct faculty contracts with Respondent provide for pay-ment of mileage by the end of the term.  Normally, those checks were being disbursed during the second full month of     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232every term.  But, during the last approximately two years prior 
to 1996 the checks had been issued later in the term, near the 
beginning of examination week. 
During the winter term of 1996 the checks had not been is-
sued by the beginning of examination week.  Indeed, they had 
not been issued by 2 days befo
re the conclusion of examination 
week.  After that week, there w
ould be a 2-week vacation until the beginning of spring term. 
Some of the adjunct faculty entitled to mileage checks began 
discussing their concern about
 not having received those 
checks.  Diekman called Respon
dent™s business office and was 
told that the computer was ﬁdown,ﬂ with the result that the 

mileage checks would not be issued for another 2 or 3 weeks.  
According to Diekman, he and Kodner discussed the situation 
and decidedﬁNot as a committee thing.  Just as individuals,ﬂ 
Diekman testifiedto inform Respondent that they intended to 
withhold their grades until th
e checks were received.  Though 
he appeared as a witness for the General Counsel, however, 
Kodner did not corroborate the portion of Diekman™s testimony 
that Kodner had said that 
he would withhold grades. 
In fact, Diekman did make a call and leave a voice message 
that he intended to withhold his grades until he received his 
mileage check.  He claimed that
 Kodner had said that he also 
had called and delivered a like 
ultimatum.  But, Kodner did not 
corroborate that testimony; did 
not testify that he had told 
Diekman that Kodner had made 
a threat to Respondent, by 
voice mail or otherwise, to with
hold his grades.  Nor did Kod-ner testify that he, in fact, di
d make such a threat to Respon-
dent, although the record reveals that Kodner had made a call 

complaining about not having received his mileage check.  
Indeed, so far as the evidence shows, no other adjunct music 
faculty member ever threatened to withhold grades unless the 
mileage checks were forthcoming. 
In the end, the checks were rushed to disbursement and 
Diekman timely submitted his grades.  Diekman admitted that 
it had been neither the students™
 nor the music department™s fault that the checks had not been issued timely.  He further 
conceded that had he not issued
 grades, it would have been 
students who would have been affect
ed adversely.  In short, he 
never disputed Kelly™s testimony
 that ﬁobviously the student™s 
[sic] concern had nothing to do with either the payment or non-
payment on time of anything and it was in a sense holding the 
students hostage to a personal grievance he had.ﬂ  It also could 
be said that Diekman™s threat wa
s akin to a sit-down strike or 
plant takeover, conduct which is not protected by Section 7 of 

the Act.  See, e.g., 
NLRB v. Fansteel Metallurgical Corp.
, 306 U.S. 240 (1930). 
Still, so far as the evidence s
hows, the only thing that Kelly 
did about it at that time was to 
write a note stating that Diek-
man and Kodner had complained, and that Diekman had 
ﬁthreatened to withhold grades if
 mileage was not paid,ﬂ with 
that note being placed in Diekma
n™s personnel file.  As with the 
early fall of 1995 report by Hamilton, discussed in subsection 

C, Kelly neither disciplined, nor took action to have disci-
plined, Diekman at the time of learning of the latter™s threat to 
withhold grades.  No other offici
al of Respondent did so.  Nor, 
for that matter, was Diekman even spoken to about the impro-
priety of such conduct. 
G. Diekman™s Communications with Students 
In her September 9 letter to Diekman, described in subsec-
tion A, McKinsey complained a
bout remarks assertedly made 
by him to students concerning Va
lidivia and the music depart-
ment.  In the course of doing so, she stated, ﬁIt is never appro-

priate to complain to students about other faculty or the de-
partment.ﬂ  Doing so, her letter 
continued, ﬁputs students into a 
very vulnerable position, coercing them to take sides in an issue 
about which they have limited knowledge.  In addition, involv-
ing students in personal disputes 
is destructive to the depart-
ment™s program.ﬂ  No exception can be voiced to such an ex-

planation.  What is a problem is whether it can be said that 
Respondent actually did possess evidence of improper commu-
nications to students by Diekman,
 falling within the scope of McKinsey™s complaint, and, beyond that, whether the evidence 
which it possessed was not somewh
at stale by September of 
1996.  Furthermore, in light of Kodner™s more detailed ac-

knowledgment of his discussions w
ith students, as described in 
his memorandum of January 22, 
1996, discussed in subsection 
D, there is an additional issue of disparate treatment of Diek-
man. Respondent follows a policy whereby, when a student com-
plains about another faculty member, the faculty member to 
whom that complaint is addres
sed is supposed to tell the stu-
dent to try to work it out with that other faculty member.  If that 
proves unsuccessful, or if the student feels uncomfortable doing 
so, then the student should be advised to bring the problem to 
the department™s chairperson.  
As McKinsey stated in her Sep-
tember 9, 1996 letter to Diekman, ﬁYou should not mediate 
yourself, nor should you add fuel to the complaint.ﬂ 
By September 1996, Kelly had prepared two handwritten 
memoranda.  One is dated ﬁ5/27/
96ﬂ and states that a student 
ﬁtold me that one of the reasons she dropped lessons with Karl 
were his complaints to her about the department.ﬂ  The other 
memorandum is dated ﬁ6/4/96ﬂ a
nd states that another student 
ﬁsaid in a meeting with me today that Karl Diekman told her 

that Hector did not pay him for a coaching session.  I don™t 
know why Karl would be disc
ussing financial arrangements with the college with a student.ﬂ  
As to that question, there is no 
evidence that Kelly ever made an
y effort to ascertain the an-
swer. 
Events underlying the later incident provide certain back-
ground information of use in assessing the May 27 student 
complaint.  By six-page letter 
to Kelly dated June 1, 1996, the 
student, a graduating senior, virt
ually trashed Valdivia and his 
work, accusing him, among other ma
tters, of creating ﬁa strong 
sense of rivalry among the [orche
stra™s clarinet] players,ﬂ as 
well as ﬁa strong degree of unce
rtainty and a feeling of power-
lessnessﬂ, of harboring a ﬁlack of
 respectﬂ for students, and of 
lying.  The letter also makes tw
o statements about Diekman.   
First, near the letter™s end, the student recites how, as a result 
of Valdivia™s asserted conduct during her orchestra audition, 
she had quit playing ﬁmy clarinet for months.ﬂ  She then states, 
ﬁIf it was not for the support that my clarinet instructor Karl 
Diekman has given to me over the years here, I truly believe 
that I never would have played 
again.ﬂ  The second statement is 
made earlier in the letter, in the 
course of discussing an incident 
when she had been purportedly compelled to abandon a cham-
ber music group for which Diekman served as instructor.  Ac-
cording to the letter, Valdivia ﬁalso promised Mr. Diekman that 
he would pay him for his trip to [Respondent].  He never paid 
Mr. Diekman.ﬂ 
The letter concludes by requesting a meeting with Kelly.  
The former student was not called as a witness.  So the only 
evidence of what had been said during that meeting is the tes-
 CARLETON COLLEGE 233timony of Kelly.  That testimony was quite brief concerning the time spent during that meeting discussing the student™s com-plaints about Valdivia.  In fact, Kelly described no more than that he had explained to the student that chamber music policy is established by the music department, not by Valdivia. As to the letter™s statement about Diekman not being paid, however, Kelly appears to have displayed greater interest. ﬁI asked her how did she know that Mr. Diekman was never paid for this chamberŠfor this trip down to Northfield and she said Mr. Diekman told her,ﬂ Kelly testified.  Yet, Kelly never claimed that he had inquired of the student about the circum-stances under which Diekman had made that statementduring a lesson or during some conversation elsewhere, as a volunteered remark or in response to the student™s question about whether Diekman had been paid, during a discussion critical of Valdivia or as a casual comment. With respect to the above-quoted May 27 memorandum by Kelly, he testified that the student had requested a meeting during which she extolled Valdivia™s handling of the orchestra and the changes which he had instituted.  According to Kelly, the student had added that she had stopped taking lessons at Respondent and had taken them elsewhere, thereby foregoing credit by Respondent for those lessons.  Kelly testified that he had asked the student why she had done so and that she had replied, ﬁshe just had a general dissatisfaction with the quality of instruction.ﬂ  Apparently, Kelly did not pursue that reply.  Instead, he testified, ﬁI asked her if Mr. Diekman had ever complained to her about the department,ﬂ and, ﬁshe said yes; he had.ﬂ  But, Kelly never explained what had led him to abruptly ask that particular question.  Certainly, a complaint about ﬁquality of instructionﬂ does not naturally suggest that there had been complaints about the department by Diekman.  Beyond that, it appears that Kelly had displayed greater interest in that student™s remark about Diekman than had been displayed about the other student™s complaints about Valdivia.  And, Kelly never testified that he had pursued the student™s affirmative answer to the question about Diekman complaining about the departmentnever testified that he had asked her what com-plaints Diekman had voiced, nor about the circumstances under which Diekman had expressed his complaints. There is another perhaps an even more significant aspect to the student™s complaint about the quality of Diekman™s instruc-tion, which Kelly memorialized in his memo of  ﬁ5/27/96.ﬂ  When asked during direct examination when the student Œ a graduating seniorhad ceased taking lessons from Diekman, Kelly responded, ﬁI™m actually not sure. It was at least a couple of years.ﬂ  When that point was pursued during cross-examination, Kelly testified, ﬁI didn™t know the time lag be-tween when she had studied with him and the current time,ﬂ and, eventually, ﬁI knew it had been some time.  I knew it was at least a year.  I didn™t really check on it.ﬂ  In fact, it is uncon-tested that the last time that student had received instruction from Diekman had been during the fall of 1992, when she had been a freshman. H. Diekman™s Relationship with Valdivia It hardly seems understated to say that, following Valdivia™s arrival at Respondent during the fall of 1994, he and Diekman developed a genuine dislike for one another.  More than one witness tried to explain the origin of that antipathy.  On Diek-man™s side, it appears to have arisen, at least in part, from the fact that prior conductorsmost recently, Paul Ousley for 1 year and, before that, Jeanine Wagarhad been more willing to con-sult with adjunct music faculty about ensemble decisions.  For example, Kodner acknowledged that, ﬁin discussionﬂ with Diekman, dissatisfaction had been expressed about Valdivia exercising his discretion as orchestra conductor differently than had Wagar and, moreover, that Diekman had been disappointed that Valdivia was not so deferential toward adjunct faculty as had been prior conductors.  Indeed, Diekman testified that ﬁup until Mr. Valdivia cam there [orchestra conductors] relied on us private teachers™ input into sectional seating in orchestra,ﬂ though he then denied that he had been disappointed that Val-divia had not given as much weight to adjunct faculty opinions. For his part, Valdivia testified that, during the fall of 1994, he had given Diekman a list of items to cover during a sectional rehearsal.  Afterward, testified Valdivia, Diekman ﬁinformed me that he had only covered the first item on the list,ﬂ but not the others.  Called during rebuttal, Diekman admitted that he had ﬁopted to put one down really well than to go through all three and not effect much of an improvement on any of themﬂﬁhopefully there would have been another sectional and I could have maybe touched on the pieces then dependingŠI think that™s what went through my mind at the time,ﬂ Diekman tried to explain. During the spring of 1995, Valdivia testified, he had as-signed a sectional to Diekman, but, ﬁMr. Diekman failed to show up.ﬂ  Diekman agreed that the incident had occurred, claiming, ﬁI think that was a communications mix-up and I thought he had canceled it.ﬂ  Yet, Diekman did not explain with particularity what supposed ﬁcommunications mix-upﬂ had purportedly led him to conclude that the sectional had been canceled. As spring term of 1995 neared conclusion, according to Val-divia, he had handed out music for the following year™s con-temporary festival of Karl Kohn music.  It was performance at that festival which would lead to the January 2, 1996 telephone conversation mentioned in subsection D.  Valdivia testified that when he had given a solo clarinet piece to Diekman, he had asked that Diekman examine it during the summer ﬁand let me know what he thought of it, if he felt he wanted to perform it and how much money he would like for that service, and to let me know early in the fall.ﬂ  However, Diekman never got back to him, testified Valdivia, with the result that he concluded that Diekman ﬁdid not want to play the piece.ﬂ Diekman agreed with those facts, but testified that he had been ﬁunder the impression until we had our January 2nd phone call that I was to perform that piece.ﬂ  In fact, Diekman testi-fied, it had been in anticipation of that performance that he had placed that call to Valdivia. According to Diekman, he had placed the call to do no more than inform Valdivia that he and six other side men scheduled to perform were entitled to Musicians Union pay scales for their performances.  Diekman testified that when he had said as much, Valdivia ﬁlost his temper and said that I had no right to tell him how muchŠtell him how much how toŠtell him how much to pay people.ﬂ  According to Diekman, ﬁI kept my cool.  I tried to reason with him.  I said ﬁHey, you know, I just want to be sure that things go by the book here in the Northfield Local now.  You are employing musicians.ﬂ  And so we kind of went around.  It was a fairly short conversation,ﬂ during which, ﬁI invited him to call my union secretary if he had any ques-tions.ﬂ     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 234Diekman claimed that, ﬁthe mo
st upsetting to me was the 
way he spoke to me on the phone.  I have never been spoken to 
like that in my 13 years there ever by anyone,ﬂ and that ﬁone of 
my concerns on January 2nd when we had our phone conversa-
tion was that myself and other 
union musiciansﬂ might not be paid ﬁup to union scales for these works.ﬂ  In fact, Valdivia 

described a request by Diekman, during the January 2 conver-
sation, which went beyond merely
 providing information about 
rates to be paid for performing during the festival. 
According to Valdivia, Diekman ﬁwanted to know the salary 
or pay for the performers for the 
contemporary festival.ﬂ  When 
he responded that such informa
tion was confidential, as it is 
under Respondent™s policy, and that
 he did not set pay scales, 
but the department did so, Valdiv
ia testified that Diekman ﬁtold 
me that I™d better tell him and that
 they had better be at union 
scale.  I asked him whether or no
t he was threatening me and he 
said ‚Yes.™ﬂ  ﬁI told him that if he had further concerns that he 

shouldn™t call me at home but dire
ct them to the chair of the 
music department,ﬂ testified Valdivia. 
Actually, in testifying about this conversation both during 
the General Counsel™s case-in-chief and during rebuttal, Diek-
man never denied specificall
y having ﬁwanted to know the 
salary or pay for the performersﬂ from Valdivia,.  As pointed 
out in subsection D, there is no evidence that Musicians Union 
has ever been the statutory representative of adjunct faculty in 
Respondent™s music department.
4  Still, it is possible that Val-
divia had merely misheard Diekma
n™s request Œ that, assertedly 
still believing that he would be performing during the festival, 
Diekman had been seeking to ascertain solely the rate at which 
he would be compensated for that performance, instead of the 
rates which were to be paid to other adjunct faculty performers.  
However, that is simply not a 
plausible possibility in view of 
some of Diekman™s own subsequent statements, discussed be-
low. Rather, the evidence suppor
ts Valdivia™s testimony that 
Diekman had wanted to be told the rates which would be paid 

to other adjunct faculty who would perform at the festival. 
y memorandum to Director of Personnel Services Mork 
dated January 3, 1996, Diekman 
complained to her about Val-
divia ﬁbefore pursuing other reme
dies.ﬂ  In that memorandum, 
he claimed that he had telephoned 
Valdivia ﬁto assist him in the 
drafting of contracts with several music faculty membersﬂ for 
the festival, but that his call had been ﬁreceived with contempt, 
anger, and a total lack of respect.  Mr. Valdivia stated that 
ﬁwhat I pay people is none of
 your business.ﬂ After voicing a 
number of complaints about the 
situation, Diekman concludes 
his memorandum by saying, ﬁI will expect to hear from you, in 
writing, regarding your suggesti
ons for dealing with this mat-
ter.ﬂ  Significantly, if one re
ads the entire memorandum, it is 
difficult to credit even Diekman™s above-quoted testimony that, 
during his January 2 telephone c
onversation with Valdivia, ﬁI 
kept my cool.ﬂ  To the contrary, his seeming inability to be able 
to do so appears to have created some of the problems which he 
has encountered. 
Diekman™s January 3 memorand
um to Mork was passed on 
to McKinsey who, in turn, deci
ded to meet with Diekman and Kelly.  Before that meeting 
could took place, however, two 
other incidents occurred.  First, TAFC jumped into the Valdivia 
                                                          
 4 The Act does not obligate an employer, however, to comply with a 
request for information from a union th
at is not the statutory representa-
tive of the employer™s employees.ﬂ (Citation omitted.)  
Howell Insula-tion Co., 311 NLRB 1355, 1356 (1993). 
fray, by sending its January 
15, 1996 memorandum to Ellinger, 
mentioned in subsection D, concerning student chamber en-
sembles policies. 
Second, by memorandum to 
Diekman dated January 22, 
1996, Mork gave notice that his ﬁspecific complaint about Pro-
fessor Valdiviaﬂ had been forwarded to McKinsey.  She also 
stated that as to pay levels and structures, ﬁultimately the Col-
lege must decide what it is willing to pay its employees and 
other performing servicesﬂ and 
that Respondent ﬁconsiders its financial arrangement with its em
ployees and other third parties 
to be confidential information.
ﬂ  Her memorandum concludes:  
ﬁHowever, you should not feel compelled or pressured to per-
form services for wages that you 
feel are insufficient or that 
violate any other obligation you may have.  If you are asked to 
participate, but choose not to, [Respondent] will endeavor to 
find a replacement.ﬂ 
Apparently unwilling to allow any perceived slight to remain 
unrequited, Diekman replied to Mork™s memorandum but, not 
until March 1, 1996, approximately a month after having met 

with McKinsey and Kelly.  The text of that memorandum to 
Mork is instructive in evalua
ting Diekman™s testimony about 
his demeanor during events covered by this proceeding: 
 Your memo of January 22nd states, ﬁultimately the 
College must decide what it is illing to pay its employees 
and other performing servicesﬂ.  I believe you are in error 

here. It is the employee of the College who must ulti-
mately decide whether the ﬁlevel of payﬂ which the Col-
lege offers for such services 
is acceptable to him or her. 
The policy which you quote is 
in direct conflict with 
the legal rights of musicians™ union members who work 
for the College.  That policy (as you interpret it) is also a 
possible violation of various 
labor laws.  I sincerely hope 
that you will consult with lega
l counsel to the College be-
fore continuing to interfere w
ith the rights of [Musicians 
Union] members to conduct themselves in accordance 
with their own by-laws and rules. 
Your comment that ﬁthe College will endeavor to find 
a replacementﬂ in the event that musicians™ union mem-
bers feel they have been offered subscale wages or work 
which violates the terms of their union membership is a serious concern.  This appears 
to be a threat on the part of 
the College to circumvent [Musicians Union] members 
and to replace them in performance situations with non-
union musicians.  I have forwarded a copy of your memo 

to Russell Moore and Brad Eggen at the [Musicians Un-
ion] for appropriate action by our union. 
Frankly, I am disappointed 
at the sarcastic and con-
frontational tone of your memo, Bonnie-Jean.  I came to 
you for help with a problem.  
I expected better than this, 
especially from you, but from the college as well. 
 It, perhaps, bears repeating that
, while at least some of Respon-
dent™s adjunct music faculty are members of Musicians Union, 

there is no evidence that the latter is the statutory bargaining 
agent of any of Respondent™s faculty. 
The January 30, 1996 meetingwhi
ch, as mentioned in sub-
section D concluded with Kelly agreeing to recognize TAFC, but not Musicians Union Œ was a
ttended by McKinsey, Kelly, 
and Diekman.  Each testified about what had been said.  Ac-cording to Diekman, the initial 
approximately 20 minutes were 
absorbed by McKinsey™s questio
ns regarding Musicians Union, 
such as about the role of its business manager.  Then, he testi-
 CARLETON COLLEGE 235fied, ﬁWe finally got around to talking about Hector™sŠmy problem with Hector or Hector™s problem with me.ﬂ In reality, Diekman never did describe what had been said about those subjects during that meeting.  Furthermore, though called as a rebuttal witness, he never disputed the accounts of McKinsey and Kelly as to what had been said during the Janu-ary 30 meeting.  Instead, he described only, in essence, his own reaction to what was said to him by Respondent™s two officials:  ﬁI felt that they were looking at me like I was almost out of line for bringing the complaint.ﬂ  Diekman did testify that there had been discussion of his perception that his assignments had fallen off, with Kelly saying that ﬁthe reason I wasn™t doing any coaching was because I was requesting more mileage than the flat $25.00 fee and they had gotten someone else to do it.ﬂ Kelly did not deny having said that.  He testified that, ﬁthe purpose of the meeting was to hear his [Diekman™s] complaint and discuss the issued raised in his letter [to Mork].ﬂ  McKin-sey stated that her goals had been ﬁto hear him out.  I wanted to hear more about his complaint and his situation and his percep-tion of things,ﬂ so that possibly ﬁI could help mediate and help preserve and heighten the kind of collegiality that he felt had been breached,ﬂ as well as to ﬁaddress a couple of specific is-sues.ﬂ  Still, she testified, ﬁI was actually surprised and quite struck by the fact that Mr. Diekman kept introducing more aspects of his complaint about Hector.ﬂ Both she and Kelly testified that Diekman had voiced a se-ries of complaints about Valdivia, going beyond what had been said during the January 2 telephone conversation.  Thus, by way of illustration, McKinsey testified that Diekman had com-plained about ﬁ[t]he way [Valdivia] chose people to be in the orchestra, the way he decided how many students to have in the orchestra.ﬂ  And, Kelly testified that Diekman had complained about, ﬁMr. Valdivia™s running of the chamber music programﬂ and ﬁthe way that Mr. Valdivia was assigning the players in the orchestra.ﬂ   Significantly, when called during rebuttal, Diekman never disputed Kelly™s testimony that, during the January 30 meeting, Diekman had complained ﬁthat in the [January 2] conversation Mr. Valdivia had refused to divulge to him what other parties at the college were going to be paid. . . .ﬂ  Nor did Diekman dis-pute McKinsey™s testimony that he had explained that ﬁthe reason he had asked Hector those questions about wages was that he felt entitled to by theﬂ Musicians Union.  In short, Diekman™s undisputed words during the January 30 meeting tend to support Valdivia™s testimony that, during their January 2 telephone conversation, Diekman had demanded to know the rates at which other adjunct music faculty would be compen-sated for the festival. McKinsey testified that, during the January 30 meeting, she had ﬁassured [Diekman] that we intended to pay union wages with respect to theﬂ Musicians Union.  Furthermore, both McKinsey and Kelly testified that, when Diekman had men-tioned a student™s complaint, he had been told that whenever students voiced complaints, that student should be told to work it out with the faculty member and, if that was not a comfort-able course, for the student to take the complaint to the depart-ment chair.   If nothing else, the January 30 meeting provided another op-portunity for an exchange of correspondence.  By letter to Diekman dated February 8, 1996, among other statements, McKinsey thanked him for having attended the meeting, said that she had spoken with Valdivia who expressed surprise at being called on January 2 ﬁsoon after 8 a.m. at home,ﬂ and pointed out that Diekman should now be aware ﬁthat no one at [Respondent] will talk with any employee about what another employee is being paid and I hope you will not continue to ask anyone to do so.ﬂ  The concluding paragraph of her letter states:  Karl, I know you have been a very valuable teacher for our students for a number of years, and I am very con-cerned about the level of anger and frustration I heard in your voice during our meeting.  The department has made some changes in the structure of our instrumental pro-grams in the past few years and change is not always easy.  I hope you can adapt in ways that will allow you to con-tinue to be an effective member of [Respondent]™s musical staff.  Eventually, Diekman replied to her letter, on March 1, 1996.  He asserted that his call to Valdivia had not been made until 10:56 a.m. on January 2, and attached ﬁa photocopy of a PBX telephone record, obtained from [Respondent™s] Telecommuni-cations Departmentﬂ to support that assertion.  He then states:  It appears that Mr. Valdivia has deliberately misled you about my phone call to him on January 2, 1996, pre-sumably in an attempt to make me appear unreasonable and unprofessional in this matter.  I am shocked at Profes-sor Valdivia™s dishonesty and at his willingness to hide behind this falsehood in an effort to somehow deflect criti-cism from his inappropriate conduct towards me.  To quote the Faculty Handbook, ﬁAcademic honesty is de-manded in a college community.ﬂ  Diekman™s memorandum to McKinsey continues, ﬁI have read and re-read the Faculty Handbook and all other materials which the Music Department and the College has provided me,ﬂ but ﬁcannot find any mention of a policy which forbids me to inquire whether musicians™ union scales are being paid to fellow members in good standing of that union.ﬂ  His memo-randum™s concluding paragraph states:  Finally, I was most disappointed that our meeting in your office on January 30th, which originated with my complaint about discrimination and harassment by a fel-low faculty member, became instead a referendum on my behavior in this matter. It also appears that my affiliation with the musicians™ union was a concern during that meet-ing. If the College policy towards adjunct music faculty who happen to be union members is in conflict with state and federal labor laws, then I suggest that you consult with legal counsel to the College about possible changes in those policies.  McKinsey testified that the memorandum had concerned her because ﬁthe time of the phone call was not at all the point.  The point was Hector™s manner and his intention in the phone call and the way that Mr. Diekman heard it.ﬂ  She further testi-fied that she also had been concerned about his assertions per-taining to his affiliation with Musicians Union which, testified McKinsey, ﬁwas not at all a concern of mine.ﬂ  She made those points in a memorandum to Diekman dated April 1, 1996, pointing out that it was not ﬁthe exact time of your phone callﬂ which had been a concern and, further, that ﬁWe expect to pay at least union rates when we hire union members to perform,ﬂ and that ﬁyou are not ﬁforbiddenﬂ to ask about wages, but you     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236must not taken anyone™s refusal to answer as ﬁdiscriminatoryﬂ 
or ﬁharassingﬂ; it is rather a no
rmal response c
onsistent with their professional responsibility 
to observe confidentiality.ﬂ 
Apparently, Diekman 
did not reply to McKinsey™s April 1 
communication.  So far as the record discloses, that concluded 
the correspondence campaign arising from the January 30 
meeting.  Still, one other aspect
 of that meeting should not pass 
unnoticed. Kelly testified that, during that meeting, ﬁMr. Diekman 
seemed quite angry and upsetﬂ 
when voicing his complaints against Valdivia.  McKinsey testified that when Diekman had 
complained about Valdivia, during the meeting, ﬁhe seemed 
very emotional.  He raised his voice and it seemed excessive to 
me.ﬂ  In fact, she testified that
, ﬁI was worried about his ability to participate in the program and to really be collegial in the 
way that he [sic] wanted to be.ﬂ  In addition, Kelly testified that 
the meeting did ﬁ[n]ot reallyﬂ appear to resolve Diekman™s 
anger.  Nonetheless, there is 
no evidence that Respondent™s 
officials pursued any actions fo
llowing the January 30 meeting 
to avoid or, at least, minimize further friction between Diekman 
and Valdivia, save for below-
described conversations with 
Valdivia. 
Kelly and McKinsey each conduct
ed a separate meeting with 
Valdivia.  McKinsey testified that, during her meeting, Valdivia 
ﬁassured me that he had meant no disrespect to Mr. Diekman, 
and I was quite satisfied with his response that he had certainly 
not intended to create a rift.ﬂ 
 During the meeting with Kelly, 
both men testified, Ke
lly reviewed Diekman™s complaints and 
Valdivia said that he had not meant to slight Diekman.  Kelly 
stressed to Valdivia the importance of mutual respect among 
faculty, testifying, somewhat at 
odds with his asserted feelings 
described in the preceding paragr
aph, ﬁI had hoped they™d be 
able to work together and work things out.ﬂ  In short, McKin-sey and Kelly™s testimony about each™s attitude in the immedi-
ate wake of the January 30 meeting was not consistent with the 
adverse reaction which, each cla
imed when testifying, had been 
left by Diekman at the Janua
ry 30 meeting™s conclusion. 
Valdivia testified that, following the January 2 telephone 
conversation, he began to notice that students, ﬁparticularly in 
the clarinetﬂ sections, were becoming ﬁdisruptiveﬂ during re-
hearsals.  He mentioned that to
 Rodman and, according to Val-
divia, Rodman ﬁinformed me that that term Mr. Diekman had informed him that he [Diekman] was going to do everything he 
could to get rid of me atﬂ Respondent.  During a later luncheon 
with Bryce, testified Valdivia, ﬁWhen I told him about Ron 
Rodman™s conversation with me he
 [Bryce] was struck by this 
and informed me that he had a 
similar conversation with Karl during which many questions 
were asked about the tenure 
process, and then Karl Diekman informed Jackson Bryce simi-

larly that he was going to do everything he could to get rid of 
me.ﬂ 
Valdivia testified that, ﬁI spoke with the chair of my depart-
ment and the dean of the collegeﬂ about what he had been told.  
Asked what responses they had give
n him, Valdivia testified, ﬁI 
was assured that I would get a fa
ir review and that we were 
trying toŠthey recommended [to] me to try to do my best to 
help smooth out the situation.ﬂ  That advice seems somewhat 
tepid given the seriousness now 
portrayed by Respondent of 
any effort to undermine a faculty member™s effort to achieve 
tenure and, moreover, McKinsey
 and Kelly™s above-described 
testimony that, after the January 30 meeting, each had felt that 
the problem between Diekman and Valdivia rested, in essence, 

with Diekman.  Seemingly, it hardly made sense to lay on Val-
divia the burden of ﬁsmooth[ing] out the situation.ﬂ 
Still, though McKinsey agreed that, during April, she had 
met with Valdivia who was upset about the ﬁthreats,ﬂ his stu-
dents™ conduct, and ﬁthe underm
ining activity [that] was going 
on,ﬂ she did not contest Valdivia™s testimony about telling him 
to try ﬁto help smooth out the si
tuation.ﬂ  Neither she nor Kelly 
described any action involving 
Diekman taken in response to 
hearing reports of one faculty member having threatened to 
undermine the efforts by another faculty member to attain ten-
ure. Nor was any immediate action taken when they received re-
ports from Rodman and Bryce about threats by Diekman to 
affect Valdivia™s ability to obtain a favorable third-year forma-
tive review.  Rodman testified that, during November of 1995, 
he had been told by Diekman,
 during a private conversation, 
ﬁthat he was going to get Valdivia,ﬂ because ﬁhe didn™t like 

him.ﬂ Bryce described a luncheon w
ith Kodner and Diekman, dur-
ing late February or early March 1996, when the two adjunct 
faculty had solicited his signature on a card for Musicians Un-
ion.  As he and Diekman walked
 out together, testified Bryce, 
Diekman ﬁasked the kinds of things that go into the [tenure and 
promotion] decision, who make
s the decision and he was par-ticularly interested in what kind of information we got from 

students.ﬂ  According to Bryce, 
when he responded that a great 
deal of information was soli
cited from students, Diekman ﬁwanted to know how seriouslyﬂ st
udent responses were taken, 
and Bryce told Diekman ﬁwe read them very carefully over and 

over again and took them very seriously.ﬂ  At that point, Bryce 
testified, Diekman ﬁseemed to be 
delighted with this news that 
there would be student input and sa
id something to the effect of ‚Boy, there is something that we can do about that[.]™ﬂ 
At first, Diekman denied flatly
 that he had asked Bryce about 
the tenure processpointing out in doing so, ﬁI know student 

input is sought as part of the tenure review process.  Why 
would I have that conversation with
 him?  It never happened.ﬂ  
Yet Diekman did admit that, on the supposedly one occasion 

during ﬁthe whole school yearﬂ when he had seen Bryce, ﬁwe 
asked him to sign a card.ﬂ  Moreover, having initially denied 
ﬁAbsolutely notﬂ that he had stated to Bryce an intention to do 
something about Valdivia™s obtaining tenure or planning to get rid of Valdivia, Diekman later backed down from that denial by 

testifying only that he ﬁrecall[ed] making no such statements to 
Professor Bryceﬂ about an inte
ntion to improperly interfere 
with the tenure effort of Valdivia. 
Interestingly, that answer, which Diekman confined ﬁto Pro-
fessor Bryce,ﬂ was made in response to a question naming both 
Bryce and Rodman.  As to the latter, Diekman testified that he 
had remarked to Rodman, before calling Valdivia on January 2, 
ﬁWell, it wouldn™t break my heart if he didn™t pass his third 
year review.ﬂ  Asked specifica
lly about Rodman™s account of 
what had been said during the preceding November, Diekman 
first evaded by answering, ﬁI don™t know how I could do it.  I 
don™t have the power.  As an adjunct faculty member I don™t 
have that input,ﬂ but allowed as 
to Rodman™s description of the 
November 1995 threat, ﬁI didn™t say that he made it up.ﬂ 
More will be discussed in the succeeding subsection about 
Rodman™s and Bryce™s testimonie
s concerning those asserted 
remarks by Diekman.  For the 
moment, the important point is 
that Bryce testified that, on a day after his (Bryce™s) conversa-
 CARLETON COLLEGE 237tion with Diekman, Valdivia happened to mention ﬁthe clarinet section and the horn section and I made an immediate connec-tionﬂ to what Diekman had said earlier:  ﬁI connected thisŠthis possibility of something going on with the students in the or-chestra with this conversation that I™ve just related to you [with Diekman while walking out from lunch] which came back to me in a flash.ﬂ  So, testified Bryce, ﬁI shared it with – Mr. Valdivia right there in the conversation,ﬂ and, ﬁI later discussed it with the dean of the college andŠElizabeth McKinsey and with Stephen Kelly.ﬂ In relating these events, Bryce made no mention of Rodman.  He testified that it had been merely Valdivia™s remark about problems with ﬁthe clarinet section and the horn sectionﬂ which had led him to mention what had been said to him by Diekman.  As set forth above, however, Valdivia testified that it had been Rodman who first ﬁinformed me that that term Mr. Diekman had informed him that he was going to do everything he could to get rid of me atﬂ Respondent.  As also set forth above, Val-divia testified that he had mentioned that comment by Rodman to Bryce and, then,  the latter had related the ﬁsimilar conversa-tionﬂ with Diekman in which he (Bryce) had participated.  Yet, Rodman advanced a sequence of events which is at odds with Valdivia™s account that he first had been told by Rodman, be-fore then speaking with Bryce, about a threat made by Diek-man. Rodman testified that he had begun observing ﬁsigns with some clarinet students in the ensembles that something may Šmay be amiss,ﬂ and, then, ﬁI became more aware when I talked to Jackson Bryce about this,ﬂ and ﬁlearned that the threat had been madeŠhad been made known to Jackson Bryce as well.ﬂ  Under Rodman™s version, accordingly, it had been Bryce™s relation of a threat by Diekman which led him to report a simi-lar earlier threat by Diekman.  In contrast, it had been Rod-man™s relation of that threat to him which had led him to speak with Bryce, Valdivia testified, then learning of a similar remark by Diekman to Bryce.  Yet, Bryce gave no testimony whatso-ever about Valdivia having said anything to him about Rodman having heard a threat by Diekman.  And it should not escape notice that Bryce claimed that Valdivia had expressed concern about both the clarinet and horn sections of the orchestra, whereas Valdivia testified, as described above, that he had mentioned to Bryce only orchestra disturbance by the clarinet students. To be sure, all of the foregoing might be patched and melded together to form some sort of coherent sequence of events.  Indeed, all things considered, I do credit Rodman and Bryce that Diekman, obviously given to articulating his feelings of adversity toward Valdivia, had made the statement which each professor described.  Yet, even were one to assist Respondent to construct a logical chain of events which led Valdivia to speak with McKinsey and Kelly about his formative review, there are certain more significant problems raised as a result of scrutiny of Rodman™s and Bryce™s communications with Re-spondent about Diekman and, then, concerning their testimony about those communications and what they had heard Diekman say.  Those subjects are discussed in the following subsection. In this subsection, the remaining pertinent consideration is that even though Kelly and McKinsey had been aware of threats by Diekman directed to Valdivia™s effort to achieve tenure, there is no evidence that either dean or chairman made the slightest effort to approach Diekman about such conduct which, according to McKinsey™s September 9 letter to Diek-man, ﬁis a most serious breach of professional behavior.ﬂ  Given that asserted seriousness of such a threat, presumably some action would have been taken to ensure that no conduct by Diekman to implement it was taken during the remainder of the Spring 1996 term.  Yet, so far as the record shows, neither official approached Diekman about the subject prior to the Summer of 1996. I. Events Prior to September 5, 1996 Even before that summer certain events relating to Diekman began unfolding.  Specifically, certain paperwork began to be accumulated by Respondent.  Chronologically, the first docu-ment is dated ﬁ15 April 1996,ﬂ and is a letter to Kelly from Rodman.  Kelly testified that it had been received by him after Bryce had orally reported what Diekman had said while walk-ing with Bryce from lunch, as described in the preceding sub-section.  Indeed, Rodman™s letter does begin with Rodman stating, ﬁIn response to overhearing the conversation about Karl Diekman™s statements about Hector to Jackson Bryce, I will add what I know of the situation.ﬂ  Of course, that sentence is somewhat at odds with Valdivia™s testimony that it had been a report to him by Rodman, about Diekman™s threat, which had led him to speak about Diekman to Bryce.  Here, however, the more significant point about the letter is that it states both more and less than what Rodman testified Diekman had said about Valdivia. With respect to the ﬁmore,ﬂ as set forth in subsection H, when testifying about Diekman™s November 1995 remarks, Rodman claimed that Diekman had said only ﬁthat he was go-ing to get Valdiviaﬂ and ﬁdidn™t like him.ﬂ  Yet, in the letter to Kelly, Rodman attributes additional purported statements to Diekman which were not a part of Rodman™s testimony as to what Diekman had said during that November conversation: that Diekman ﬁexplicitly stated to me that he was offended by the ﬁaloofness and arroganceﬂ of Hector and other members of the full-time faculty, especially you and Larry.ﬂ  Even though shown the letter as he testified, Rodman gave no testimony whatsoever about Diekman having said anything, during that conversation, about ﬁthe full-time faculty,ﬂ nor about ﬁespe-cially you and Larry.ﬂ  So far as Rodman™s testimony goes, Diekman had complained during November 1995 only about Valdivia. In addition, the letter continues by suggesting, ﬁPerhaps it would be a good idea for either you or the Dean ton [sic] con-duct some third-party interviews with some of Karl™s (and Eric™s) studentsﬂ to ﬁassess the potential damage to our ensem-bles and the applied music program as well as serve as a step toward rectifying the situation.ﬂ  As pointed out above, appar-ently neither Kelly nor McKinsey were sufficiently concerned during the Spring about such ﬁpotential damageﬂ as to follow up on that suggestion.   The significant point at this stage, however, is that, when tes-tifying, Rodman never explained why he had chosen to include Eric Kodner™s students among those whom he was recommend-ing be interviewed.  Rodman gave no testimony about any threats by Kodner similar to what Diekman had said during November 1995.  At no point did Rodman assert that Diekman had said that Kodner, also, wanted to get rid of Valdivia.  In fact, as set forth in the preceding subsection, Rodman confined his own observations about disturbances in the orchestra to ﬁsome clarinet students[.]ﬂ       DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 238Of course, Bryce testified that he had been told by Valdivia 
about disruptive behavior by students in the orchestra™s ﬁclari-
net section and the horn section.ﬂ  But, Valdivia never testified 
that he had complained to Bryce about students in ﬁthe horn 
section.ﬂ  And, Valdivia never claimed that there had been 
disruptive conduct by students in that section.  Rather, in de-
scribing the disruptive conduct, Valdivia specified only ﬁthe 
clarinet sections[.]ﬂ  In consequence, left unexplained is Rod-
man™s inclusion of TAFC-membe
r Kodner, along with TAFC-
member Diekman, in the April 15 letter to Kelly. 
With respect to the ﬁless,ﬂ Rodman™s April letter is signifi-
cant for a particular omission when compared to his testimony.  

As quoted above, the letter suggests interviews with students to 
assess potential ensembles and mu
sic damage caused by ﬁthe 
present situation.ﬂ  In the lett
er Rodman did not identify any 
particular student who might be in
terviewed.  But, he suggested one supposed possibility while testifying.  For, he claimed that 

there had been remarks made by a clarinet student which as-
sertedly had caused him to be concerned.   
According to Rodman, during a rehearsal on some unspeci-
fied date, the unidentified student ﬁasked me about my tenure 
situationﬂ and, also, ﬁasked when Hector Valdivia would be up 
to tenure,ﬂ saying, in response 
to Rodman™s question, ﬁWell, 
Karl and I were talking about this
 in our clarinet lessons.ﬂ  Ac-
cordingly, testified Rodman, ﬁI was concerned that perhaps 
Karl was making good on his threat throughŠby undermining 
Hector to students, particularly his clarinet students.ﬂ  How-
ever, neither in his April 15 letter to Kelly nor, so far as the 
evidence reveals, on any other occasion during the spring of 
1996 did Rodman see fit to report to
 Kelly, or any other official 
of Respondent, what that clarinet student had purportedly said.  

His failure to do so, given his letter and the concern which he 
asserted while testifying that th
e student™s remarks had caused him, gives rise to an inconsistency between his testimony about 
that supposed remark by the st
udent and his letter to Kelly. 
ﬁIf a witness fails to men
tion facts under circumstances 
which make it  reasonably probabl
e he would mention them if 
true, the omission may be shown as
 an indirect inconsistency.ﬂ  
Esderts v. Chicago, Rock Island & Pacific R. Co.
, 76 Ill.App.2d 210, 222 N.E.2d 117 (1966), cert. denied 386 U.S. 993 (1967).  
There can be no ambiguity, arising from that case, that the Su-
preme Court does endorse the prin
ciple that an inconsistency 
arises whenever a witness testifies about a fact omitted from a 
previous account of the same incidentthat is, by a ﬁprevious 
failure to state a fact in circumstances in which that fact natu-
rally would have been assert
ed.ﬂ (Citation omitted.)  
Jenkins v. Anderson, 447 U.S. 231, 239 (1980).  Having gone to the trou-

ble of memorializing in writin
g Diekman™s November threat, 
and having also gone to the trouble of suggesting ﬁinterviews 
with some ofﬂ Diekman™s students, it seems illogical that Rod-man would not also have brought that student to the attention of Respondent, had there been an in
cident such as Rodman testi-
fied had occurred. 
The date of Rodman™s letter is significant in evaluating the 
course followed by Bryce regarding the threat which he heard 
Diekman make about Valdivia.  
Rodman testified that it had 
been Bryce™s description of those remarks by Diekman which 
had led him (Rodman) to prepare th
e April 15 letter to Kelly.  
Kelly testified that ﬁthe convers
ation with Mr. Bryce was first,ﬂ 
before Rodman™s letter.  However, Bryce did not prepare a 
written account of what he had been told by Diekman until he 
sent a letterto Kelly, McKins
ey, and the FAC chairman, Finholt 
Œ dated May 22, 1996.  That means that Bryce had prepared 
and transmitted that letter more than a month after he had made 
his asserted ﬁimmediate connect
ionﬂ between what he was 
being told by Valdivia and what he had been told by Diekman.  
That hiatus gave rise to additi
onal disparity between testimony 
of witnesses for Respondent. 
Kelly testified that when he had been told by Valdivia what 
the latter had heard from Bryce, ﬁI asked Mr. Valdivia to have 

Mr. Bryce call me,ﬂ and, when Bryce had done so, ﬁI asked 
[Bryce] to put his concerns in writing.ﬂ  As to Bryce™s delay in 
doing so until May 22, according to Kelly, ﬁit just took him a 
while to get the written document to me.ﬂ  Of course, there is a 
certain facial logic to that explanation.  But, it suffers some-
what from the fact that had Bryce been so concerned about 
Diekman™s threat, as he testified that he had been, then it seems 
somewhat odd that it would take him so long to document that 
asserted concern.  Beyond that, Bryce gave a very different 
explanation for not having prepared his letter until late May Œ 
one that made no mention of be
ing requested by Kelly to ﬁput 
his concerns in writing.ﬂ 
Asked what had led him to prepar
e the letter, Bryce testified, 
ﬁWell, 
I eventually decided
 that that would be the best way to 
get my recollection down in as concrete manner and useful 
manner as possible. . . .ﬂ (Empha
sis added.)  In short, Bryce 
testified that the decision to memorialize Diekman™s remarks 
about Valdivia had been his (Bryce™s) own, omitting mention 
of any request by Kelly that th
e account of those remarks be 
reduced to writing.  In addition, Bryce never explained why he 
had chosen to send copies of th
at written account to McKinsey 
and Finholt, as well as to Kelly. 
It is also significant that Bryce™s letter covers more than 
merely remarks about 
Valdivia made by Diekman.  Before 
reciting those remarks, Bryce™s letter reports that, ﬁtowards the 
end of this past winter term,ﬂ
 Diekman and Kodner ﬁurged me 
to sign a small card requesting [Musicians Union] to organize 
[Respondent] as a union location.ﬂ  That portion of the letter 
continues, ﬁI could not understand what it was for, and – I was 
miffed at being told to sign so
mething whether I understood it 
or not.ﬂ  Both Bryce and Kelly 
denied that the latter had re-
quested the former to include such information in the written 

account of Diekman™s remarks about Valdivia.  Indeed, asked if 
he had even discussed with Bryce matters other than those re-
marks about Valdivia, Kelly answered, ﬁNo, I did not.ﬂ 
Bryce, however, was more equivocal when responding to 
that same question:  ﬁI may 
well have done.  I™m notŠI™m 
vague about that.ﬂ  Of course
, he may not have discussed it 
with Kelly.  He may have discus
sed it with McKinsey, to whom 
Bryce testified that he also had spoken before having prepared 
the letter.  But, she never testified with particularity as to what 
had been said to her by Bryce, leaving the record with Kelly™s 
denial and with Bryce™s equivocal, ﬁI may well have doneﬂ so.  
Moreover, the record is also left with no explanation by Bryce 
as to why, if he had been doing no more than creating a ﬁcon-
creteﬂ and ﬁusefulﬂ account of Diekman™s reference to Val-
divia, he had chosen to also in
clude an account of the organiz-
ing campaign on behalf of Musicians Union. 
After mentioning the organizing campaign on behalf of Mu-
sicians Union, Bryce™s letter recites what Diekman had said, as 

he and Bryce were walking ﬁaloneﬂ out from the building, as 
described in subsection H.  Bryce 
then states in his letter, ﬁI 
have more recently heard from H
ector about what he perceives 
as a campaign on Karl and Eric™s part to undermine our stu- CARLETON COLLEGE 239dents™ trust in him. . . .ﬂ  Yet, as pointed out above, at no point when testifying did Valdivia claim to have become concerned about being undermined by Kodner.  Nor did Valdivia describe any undermining conduct having been conducted by Kodner™s students. In the next paragraph, Bryce opines that, during ﬁthe last eight years or so,ﬂ Diekman has begun displaying a ﬁsomewhat inappropriately intenseﬂ interest in his students, through ﬁsmothering attention he was giving to his studentsﬂ and ﬁtry-ing to ‚get a life™ out of his clarinet students hereŠan effort doomed to failure in my opinion.ﬂ  ﬁ[S]ome of them appreci-ated it, others, I think, did not,ﬂ continues the letter, and, ﬁMore recently he has become quite bitter that these efforts seem to have gone unappreciated by the Music Department, and I think his disappointment is a major ingredient of the current unrest.ﬂ  Bryce did not testify what he had meant by ﬁcurrent unrest.ﬂ Rodman™s April 15 letter and Bryce™s May 22 letter were followed by Kelly™s memoranda of May 27 and June 4, de-scribed in subsection G, about his conversations with the two students.  Also not to be overlooked is Kelly receipt during that same time period of Hamilton™s to ﬁWhom it may concernﬂ memorandum of ﬁ5/21/96,ﬂ described in subsection C.  This propinquity is somewhat odd, given the periods covered by some of those documents and the many months preceding April 1996 which passed without any written documents about Diekman having been generated.  Of course, the June 1 memo-randum from one student was sent to Kelly and the other stu-dent™s request for a meeting with Kelly during late May would be a natural occasion for a graduating student to express her overall evaluation of Respondent™s program. Even so, neither of those students said anything that would naturally be construed as a threat by Diekman against Val-divia™s effort to obtain tenure with Respondent.  Moreover, having heard about such threats during April and May Œ from Valdivia, from Rodman, from Bryce Œ it is also odd that Respondent took no action whatsoever before the end of the term to address the concern which those threats assertedly raised for McKinsey and Kelly.  That would change during the ensuing summer months. By memorandum to McKinsey dated July 17, 1996, Kelly states, ﬁthe Music Department makes a recommendation that the Dean of the College take disciplinary action against Karl Diekman, Adjunct Instructor of Music for unacceptable per-formance[.]ﬂ  The five reasons listed for doing so are essen-tially identical to those enumerated in McKinsey™s September 9 letter to Diekman: threats concerning the future employment of Valdivia, complaints about the department to the two students with whom Kelly had spoken, affixing Hamilton™s name to TAFC™s letter to Kelly of October 30, 1995, Diekman™s March 13, 1996 threat to withhold students™ grades if his mileage payment was not forthcoming, and the asserted ﬁmany over-statements and misstatementsﬂ in TAFC™s ﬁcomplaintﬂ to the FAC. Kelly testified that, during a department meeting at the end of the 1995-1996 academic year, he had ﬁoutlined my concerns about this behaviorŠthese various behaviors to the full de-partment and described the incidents,ﬂ and that no one had objected to his proposal ﬁthat I would like to make a recom-mendation to the dean that some kind of action be taken.ﬂ  But, this testimony should not be construed as meaning that Kelly had recommended disciplinary action only against Diekman.  For, he acknowledged that he also had been recommending ﬁsome kind of action be takenﬂ against the other two identified TAFC members Œ Deichert and Kodner Œ as well. With regard to those two adjunct music faculty members, Kelly™s concerns had nothing to do with threats to undermine Valdivia™s tenure-effort, nor with threats to withhold students™ grades.  And, with respect to Deichert, Kelly was not concerned about communications with students.  Instead, his recommen-dation to take ﬁsome kind of actionﬂ against Deichert related exclusively to TAFC-related activities.  Thus, in a memoran-dum to McKinsey, also dated July 17, 1996, Kelly recom-mended that Deichert be disciplined for having affixed Hamil-ton™s name to the October 30, 1995 memorandum and for the ﬁoverstatements and misstatementsﬂ in TAFC™s multipage memorandum to the FAC.  In addition to those two reasons, Kelly recommended, in a memorandum to McKinsey also dated July 17, 1996, that Kodner be disciplined for ﬁcomplain[ing] about the Department to students.ﬂ Dean McKinsey acted on all three of Chairman Kelly™s above-described memorandums.  Both testified that she felt that the situation was less one of administering discipline, than of trying to ensure that relations would be smooth during the ensu-ing academic year.  In consequence, Kelly testified, ﬁwe thought the best situation was to try to rectify the situation and move on from here and get some assurance of professional behavior.ﬂ  Similarly, McKinsey testified, ﬁI felt thatŠin dis-cussion with Mr. Kelly I felt that discipline wasn™t so much to the point,ﬂ but rather ﬁwhat we need to do was to talk to Mr. Diekman.  My concern was that this kind of unprofessional behavior not continue and that before we gave him a contract for the coming year we should discuss these issues, these con-cerns, and be sure we were on the same page.ﬂ  Presumably the same reasons motivated her decision to meet with Deichert and Kodner, as well.  But, in the final analysis, McKinsey never explained why she had chosen to meet individually with each of them, as well as with Diekman. L. Preacademic Year Individual Meetings with                 TAFC-members The three TAFC-member, adjunct music faculty instructors were contacted for individual pre-1996Œ1997 academic year meetings with McKinsey and Kelly.  Due to their performing schedules, Kodner and Diekman were not available until Sep-tember.  Deichert was available to meet earlier.  During the latter half of August 1996, he met with McKinsey and Kelly.  As pointed out in the preceding subsection, he had been rec-ommended for disciplinary action based only on his participa-tion in affixing Hamilton™s name to TAFC™s memorandum of October 30, 1995, and for his involvement in TAFC™s memo-randum to the FAC. McKinsey did not testify about her meeting with Deichert.  Deichert did not appear as a witness, though there is no indica-tion that he was not available to do so.  Kelly testified only briefly concerning the meeting with Deichert: ﬁwe just talked about theŠsome of our concerns and he said ﬁI™d like to move on from here.  I have no disagreement about what the expecta-tions areﬂ and we have a very cordial conclusion to the meeting and he was given a contract.ﬂ  The record contains no particu-larized description of what specific commitments were sought from Deichert during the meeting.  It contains no evidence about the specific discussions of his purely TAFC-related ac-tivities for which Kelly had recommended that he be disci-    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240plined and about which McKinsey had believed that it was 
necessary to meet with him. 
McKinsey™s next meeting with one of the three TAFC-
members occurred on September 5, with Diekman.  Kelly also 
attended that meeting.  At 
Diekman™s request, FAC-member 
Carlin attended, as well.  All fo
ur of those individuals testified 
about what had occurred during the meeting.  Based on that 
testimony, there were three general aspects of the meeting 
which are significant: the discussions about the five areas enu-
merated in Kelly™s above-men
tioned July 17 memorandum and 
in McKinsey™s September 9 lett
er to Diekman; the substance 
and tone of certain statements
 made during the meeting by 
Diekman; and, the commitment(
s) requested of Diekman and 
his response(s). Before reviewing that testim
ony, however, certain related 
facts must be pointed out.  By th
e time that McKinsey testified, 
her notes describing the meeting 
(G.C. Exh. 58) had been intro-
duced.  After their preparation on September 12, 1996, those 
notes had been reviewed both by Kelly and by Carlin.  Con-
versely, during the post-Septem
ber 5 meeting period, Diekman 
also had prepared notes describing the meeting (R. Exh. 2) and, 
in addition, had prepared an affidavit describing the meeting 
(R.Exh. 3) for his attorney.  Review of the notes and affidavit 
reveal that, in each instance, they present events of September 5 
in the light most favorable to the party on whose behalf they 
had been prepared. 
Furthermore, their existence provided each side with a form 
of ﬁdry runﬂ regarding testimony that would be given during 
the instant proceeding about the September 5 meeting.  That is, 
the testimony given on May 20 and 21, 1997, was not given on 
the basis of unaided recollection but, most importantly, was 
advanced after each side™s witnesses had prepared or reviewed 
written accounts, favorable to that side, of the discussions dur-
ing the meeting on September 5,
 1996testified with the benefit 
of a carefully prepared, ﬁneat condensation of,ﬂ 
United States v. Ware, 247 F.2d 698, 700 (7th Cir. 1957); 
United States v. 
Brown, 451 F.2d 1231, 1234 (5th Cir. 1971), the facts as they 
most favorably portrayed that side™s
 view of the meeting.  It is 
not surprising, therefore, that their accounts during direct ex-
amination corresponded, for the most
 part, to those appearing in 
the preprepared notes and affidavit. 
McKinsey testified that, afte
r thanking Diekman for attend-
ing the meeting and assuring him that his mileage to attend 
would be paid, she reviewed th
e goals of the applied music 
program: ﬁprovide students with a very good musical experi-
ence and music educationﬂ during lessons, rely on those music 
lessons to support ensemble pe
rformances, and ﬁto be part of 
supporting the overall goals of th
e overall program.ﬂ  Then, she 
began discussing the five areas. 
Concerning what she had said to Diekman about those sub-
jects, McKenzie did not testify 
with much particularity.  In-
stead, her testimony regarding all five areas tended to focus 
more on Diekman™s responses.  Even so, McKinsey™s notes 
disclose that with regard to 
Valdivia, she had said, ﬁYou made 
comments to two faculty members that you intended to work 

against Hector Valdivia™s getting tenure here, to work to ﬁget 
ridﬂ of him,ﬂ and had continue
d with an explanation of the 
reasons why such conduct would be unacceptable.  In the proc-

ess, according to her notes, McKinsey pointed out that Diek-
man™s criticisms of Valdivia 
had ﬁescalated beyond a reason-
able and constructive level and became hostile and vindictiveﬂ 

during the past year and, further, that given student involve-
ment in the tenure process and 
ﬁsince applied music instructors 
have access to students in a private teaching situation, the po-
tential for poisoning the review 
process by an applied music 
instructor is obvious.ﬂ 
McKinsey testified that Diekma
n ﬁdid not respond directly,ﬂ 
even though she ﬁgave him a chance to disavow the threat if 

heŠif the information had been wrong.ﬂ  Instead, she testified, 
Diekman ﬁlaunched into more and more complaints about Mr. Valdivia as if to validate his threat, as if to say ﬁyeah, of 
course.ﬂﬂ  Kelly essentially corr
oborated that testimony:  ﬁHe 
went into a whole series of crit
icisms of Mr. Valdivia, how he 
was running the chamber music program and how the orchestra was being run and his [Diekm
an™s] disagreement with him 
[Valdivia], and talking about how a number of the adjunct fac-
ulty were pissed off with Mr. Valdivia.ﬂ 
Diekman never disputed the 
foregoing accounts of McKin-
sey and Kelly.  During direct examination, Diekman testified 
that when McKinsey had said that she found his conduct 
toward Valdivia disturbing, and accused him of disparaging 
Valdivia to students during lessons, he had responded ﬁthat if 
students have a specific complaint that I referred them to the 
department chairman or Mr. Valdivia for the complaint first.  
Either write a letter or a meeting or whatever the student was 
comfortable with.ﬂ  Later during direct examination, Diekman 
testified that he had said ﬁunlike any orchestra conductor I™ve 
seen in my thirteen years at [Respondent] and I™ve been 
through four[,] that he has ma
naged to quote ﬁpiss off just 
about everyone on the applied faculty.ﬂﬂ 
During cross-examination, Diekman admitted that, during 
this meeting, McKinsey had brought up his threats about Val-

divia™s tenure.  Yet, asked if he
 had told McKinsey that he did 
not make such threats, Diekman answered only, ﬁI don™t re-
member what I said.  I have to look in my notes.  I don™t re-
member exactly what IŠwhat I said in the meeting unless I 
look in my notes.  Nor well enough to just give you a yes or no 
to that question.ﬂ 
Diekman never asked to look at
 his notes.  They would not 
have been much help to him, had he done so.  For, although his 
affidavit prepared for counsel st
ates, ﬁthe specific allegations they made against me are discussed in my notes of that meet-

ing,ﬂ only discussions during the 
meeting of the other four ar-
eas are covered in those notes; mention of the discussion about 
Valdivia is absent.  Still, signific
antly, there is no evidence that 
either McKinsey or Kelly had identified for Diekman the ﬁtwo 

faculty membersﬂ to whom they were asserting that he had 
made ﬁcommentsﬂ about Valdivia. 
The second area pertained to Diekman™s comments to stu-dents.  McKinsey and Diekman agreed that this topic had been 
discussed during the September 5 
meeting.  However, as Kelly 
admitted, no students were identified by name for Diekman.  
Diekman did testified that Kelly 
had said ﬁI have two student 
complaintsﬂ and had held up a sheet.  But, ﬁI didn™t even see 
who they were from.  I just saw the sheet being held up,ﬂ 
Diekman testified. McKinsey testified that ﬁwith the issue of complaining to 
students he didn™t deny it,ﬂ but 
ﬁinstead reiterated complaints 
about Valdivia,ﬂ and her notes 
state that Diekman ﬁchanged the 
subject to say that they have complained to him.ﬂ  Kelly agreed 
that Diekman ﬁresponded by sayi
ng students had complained to 
him.  He didn™t really address th
e concerns raised by the dean.ﬂ 
Diekman testified that when McKinsey ﬁbrought up various 
things such as student complain
ts about me discussing depart-
 CARLETON COLLEGE 241mental matters and lessons,ﬂ he had responded ﬁthat I hadn™t during lesson time.ﬂ  Interestingly, such a response is not in-cluded in McKinsey™s notes.  Kelly equivocated, during cross-examination, as to whether such a statement had been made by Diekman:  ﬁI don™t recall him saying that.  I mean he may have said that.  I just don™t recall it.ﬂ Absent also from McKinsey™s notes is any mention of a statement by Diekman to the effect that when a student com-plained to him, ﬁI would always tell them to write a letter or have a meeting with the department chairman about it, or actu-ally at first if they had a complaint about another faculty mem-ber to try and confront them first in a diplomatic manner.ﬂ  Yet, Kelly effectively corroborated that testimony by Diekman.  For, while he complained that Diekman ﬁdidn™t answer whether he had complained to students.  He said thatŠhe said that students had complained to him.ﬂ  Then, when asked if Diekman also had said that his practice was to follow departmental proce-dures whenever a student brought something to him (Diekman), Kelly conceded, ﬁthat™s how he answered the complaint, yes.ﬂ  In other words, during the September 5 meeting Diekman had endorsed his observance of that procedure. As to having Hamilton™s name on the letter of October 30, 1995, McKinsey testified, ﬁI think he said he had read the letter to Jim.  Jim knew about it and said it was okay so there was a dispute about that.ﬂ  Kelly also testified that, ﬁDiekman said that that letter had been read to Mr. Hamilton and that he had agreed with it over the phone and disputed the claim.ﬂ   As a matter of fact, McKinsey™s notes reveal that there had been more to Diekman™s response in this area than either she or Kelly had described, when testifying as to what Diekman had said when confronted with the charge that Hamilton had not authorized having his name affixed to that memorandum.  In pertinent part, those notes recite:  This concern evoked a tirade about the Adjunct Faculty committee Karl had organized and the department™s commit-tee.  He went on and on about the formation of the two com-mittees, faulting the department for deliberately trying to un-dermine their committee and intimidating faculty who wanted to be on their committee [in fact, two adjunct faculty told the department chair that they felt intimidated by Karl and others into voting with them].  Still, the notes show that, during the September 5 meeting, Diekman had protested Respondent™s reaction to the formation of TAFC, a reaction which did constitute improper conduct under the Act, as discussed in subsection B, above. As to his March 13, 1996 threat to withhold grades, Diekman admittedly stuck to his guns about the propriety of such con-duct, even though on this point he was not holding loaded weapons.  Thus, he never disputed McKinsey™s testimony that, ﬁHe didn™t deny it and didn™t acknowledge that that might have been an [sic] inappropriate, no.ﬂ  Her notes also state that Diekman had ﬁexclaimed that we were going to violate our contract if we did not pay him the mileage payments ﬁon timeﬂ as if to justify such a threat.ﬂ  Diekman™s notes disclose that he had asked if McKinsey and Kelly would like to have their own checks delayed and, in any event, that the grades had been submitted on time, ﬁSO NO ONE ENDED UP BEING INCONVENIENCED.ﬂ With regard to the final enumerated area, TAFC™s memoran-dum of February 27, 1996, submitted to the FAC on March 5, 1996, McKinsey™s notes summarize that discussion as follows:  (5) ﬁYou and two others wrote a complaint to the [FAC], dated Feb. 27, 1996, in which you knowingly included many overstatements and misstatements concerning the music de-partment and its leadership that were inflammatory and un-supported by evidence.  Some of the charges were extremely serious, such as that you were ﬁpersecuted,ﬂ ﬁlied to,ﬂ and ﬁthreatenedﬂ by the chair or other regular faculty, yet none of these was backed by evidence.  Professional norms require that arguments and allegations be accurate, fair, and supported by evidence; this is particularly important within a college en-vironment where one of our major goals is to teach students to make reasoned, accurate, and fair arguments and judgments.ﬂ  He became quite argumentative and demanded an ex-ample of a misrepresentation. Almost at random, I read the assertion that ﬁafter repeated requests, most adjunct fac-ulty still have no voice mail.ﬂ  In fact, after one request the chair arranged for anyone who wanted it to get voice mail.  Karl just proceeded to reargue all his grievances and raise new criticisms when we tried to pin him down on any spe-cific one.  I made a mistake and allowed him to drag me into the debate too far.  But I pulled the conversation back to the general topic of our expectations of him as a professional music instructor.  He sidestepped the question of profes-sionalism and his obligations to the department and said only that ﬁI feel a moral obligation to the people who elected me to the committee,ﬂ i.e. a few other adjunct fac-ulty, and ﬁI feel loyalty to my students.ﬂ  When I tried to press him about professional behavior, he said he wanted to talk about his expectations which were that we would accept the intervention of the FAC (whereupon Chuck in-sisted that the FAC would not ﬁinterveneﬂ) so he revised it to say ﬁrecommendationsﬂ of the FAC and allow them to run a new election and mediate the disputes.  I reminded him that FAC had made no recommendations.  In the final analysis, there really is no significant dispute con-cerning that account. Turning to the second above-identified aspect of the Sep-tember 5 meeting, McKinsey alleges in her letter of September 9 that Diekman had been ﬁnegative and confrontational,ﬂ had ﬁused sarcasm in describing departmental procedures,ﬂ and had repeatedly ﬁused profanityﬂ during that meeting.  Diekman claimed that, during the meeting, ﬁI tried not to raise my voice and not to get excited.  I tried to reason with her.  I didn™t want to go in there and threaten to sue. I just wanted to talk about things to see if we could iron things out.ﬂ Still, during cross-examination when called as a rebuttal witness, Diekman con-ceded that he had become angry during the meeting.  Moreover, his own conduct described in preceding subsections shows that he is possessed of a not terribly long fuse.  In fact, he admitted having made some of the specific remarks attributed to him by Kelly and McKinsey.  It is those admitted remarks to which McKinsey seemed to be pointing as ﬁnegative and confronta-tionalﬂ and as having been sarcastic statements. For example, Diekman admitted that when the subject of se-lecting conductors had arisen, as both McKinsey and Kelly testified, he had said that rather than consult with adjunct music faculty, who were professional performers under various con-ductors, Respondent had chosen to consult with Bryce, a clas-sics professor.  Thus, Diekman admitted Kelly™s testimony that     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242he (Diekman) had said, ﬁI suppose a PhD in classics qualifies 
somebody for choosing a conductor 
of the Carleton orchestra.ﬂ 
Diekman also conceded that, during the discussions that day, 
perhaps while deriding the choice of Bryce as one of audition-
eers of orchestra conductors, he
 had asserted that, among free-
lance musicians, Respondent™s music program was the ﬁlaugh-
ingstockﬂ of the Twin Cities.  
He did not dispute the testimony 
of Kelly and McKinsey that when
 the latter had challenged that assertion, Diekman had backed
 down somewhat, saying that 
maybe not the classroom aspect of the program, but that the 
performance aspect was so regarded.  When McKinsey con-
tested that modified assertion, Diekman admittedly became ﬁa 
little bit frustratedﬂ and retorted, ﬁWell, you can say what you 
want but that™s not what other people say,ﬂ adding, ﬁyou can™t 
put perfume on a pig.ﬂ 
Perhaps the most significant portion of the September 5 
meeting arises from McKinsey™s
 testimony that Diekman had 
used ﬁprofanityﬂ during the meeti
ng.  Of course, that can be a 
relative term.  Diekman admitted having used the term ﬁpiss 
off,ﬂ as described above: that Va
ldivia ﬁhas managed to quote 
ﬁpiss off just about everyone on the applied faculty.ﬂ 
He also admitted having said ﬁfarting around.ﬂ  As to use of 
that phrase, he explained that, wh
en he had said that ﬁour con-cerns weren™t being taken into account or listened to,ﬂ Kelly 
had responded by saying, ﬁWe got you chalk for your black-
boards.  We got you clocks for 
your studios.  We got you voice 
mail and we even spent a lot 
of money in put
ting a handsome 
hardbound cover on the adjunct faculty handbook.ﬂ  Diekman 
testified that he had replied, ﬁWhy are we  . . .farting around 
with these small insignificant th
ings when we need to discuss substantive issues such as curriculum, artistic input and work-ing conditions.ﬂ  Apparently neither McKinsey nor Kelly re-
garded that terminology as particularly offensive.  For, neither 
one of them mentioned that phrase as having been used by 
Diekman during that 
particular reply. 
In fact, during direct examina
tion McKinsey did not actually 
address the subject of what profane terms Diekman had pur-

portedly uttered during the meeti
ng.  Pressed about the subject during cross-examination, by bei
ng asked directly to describe 
ﬁall the profanity that you can remember in that meeting,ﬂ she 
seemed to be struggling, not because of sensitivity about using 
such words, but to come up with even a single example of a 
ﬁprofaneﬂ remark which Diekma
n supposedly had made.  She 
did claim eventually that Diekman had used the ﬁfﬂ word ﬁat 

one point or two points,ﬂ and also claimed that the ﬁperfume on 
a pig metaphor while not using four letter words wasŠhad the same import and even a bigger impact because it was a whole 
metaphor and not just a word.ﬂ  Pursued further about the sub-ject of profane words used 
by Diekman on September 5, 
McKinsey testified that Diek
man ﬁused profane adjectivesﬂ and, asked then what they had been, testified finally on the 
subject, ﬁsuch as fking, such as damn.  I don™t have a tran-
script.ﬂ  As she testified, McKinsey appeared to be searching 
for profane terms which she could attribute to Diekman, as 
opposed to making an effort to testify candidly regarding what 
he actually had said during the meeting. 
Of course, available to her by that time were her notes of the 
September 5 meeting.  Yet, neither adjective appears in them.  
As to that McKinsey testified,
 not without fa
cial reasonable-
ness, ﬁI didn™t have any inkling that I would need a direct tran-
script of it and I don™t tend to write words like fŒking in my 
notes[.]ﬂ  Yet, the facial reasona
bleness of the second aspect of 
that explanation is 
undermined somewhat by examination of 
her notes, showing a fairly deta
iled description of supposedly 
improper statements attributed 
to Diekman during the Septem-
ber 5 meeting.  The entire explanation tends to be further un-
dermined by what happened when she circulated those notes to 
Kelly and Carlin, for their agreement to their accuracy. 
Carlin declined to be included as ﬁa signatory member of the 
group,ﬂ given his attendance ﬁas an observer of the meeting, 
representing the FAC at Karl™s re
quest,ﬂ but he did point out in his handwritten response to McKinsey,  ﬁI will back your deci-
sion and the process that led to it 
all the way
 on this oneinclud-
ing the lawsuit if and when it comes to that.ﬂ  Even if the possi-

bility of a legal proceeding, arising from not extending another 
annual contract to Diekman, had not occurred earlier to 
McKinsey, Carlin™s handwritt
en comment certainly brought 
that possibility to her attention.
  Given that factand the added 
fact that there seems to have been no need for her to have 
rushed her notes to completion (indeed, they were not finalized 
until a week after the meeting with Diekman)Œ it would appear 
that McKinsey should have been on notice that she needed to 
prepare notes that were even more detailed than might be the 
need in other situations.  That is, that she might well need to 
include in these particular notes matters that she ordinarily 
would refrain from including 
in her notes of meetings. 
Those, however, are not the most
 significant considerations 
in connection with her testimony 
that Diekman had used the ﬁfﬂ word and ﬁdamnﬂ during the September 5 meeting.  A most 
significant consideration is that, when they testified about that 
meeting, neither by-then Acting Associate Dean of the College 
Kelly nor by-then sympathetic-to-Respondent™s position Carlin 
mentioned the use of either one of those words by Diekman 
during the meeting. 
With respect to commitments sought from Diekman by 
McKinsey and with regard to 
his responses, the third aspect 
identified above, she testified generally that, ﬁI wanted Mr. 

Diekman to affirm those goals [of the department], to affirm 
that he was going to be part of it and get his contract for the coming year.ﬂ  Thus, she further testified that she had ﬁasked 

him several timesﬂ to do so.  But, testified McKinsey, at vari-
ous points during the meeting Diekman ﬁavoided my questions 
about professional standardsﬂ in
 connection with their discus-
sion about Valdivia.  In conn
ection with his ﬁlaughingstockﬂ 
and ﬁperfume on a pigﬂ comments,
 McKinsey testified that ﬁhe 
was not only evading my questi
on about his commitment to the goals and to professionalism but 
he was deliberately using lan-
guage that denied it.ﬂ 
According to McKinsey, she ultimately asked if Diekman 
ﬁeven want[ed] this job,ﬂ and he
 retorted, ﬁNo, I don™t.  I re-
placed the income,ﬂ but then added, ﬁWell, Iﬂll see when I get 

the contract.ﬂ  McKinsey testifie
d, ﬁI asked him 
one more time 
would he affirm the professional 
goals and he sort of hesitated 
and then kind of waved his hand a
nd said ‚Oh, sure™ like that in 
a way that was completely unserious,ﬂ after which ﬁCarlin said 
‚this doesn™t seem to be going anywhere™ﬂ and I said ﬁYouﬂre 
right.ﬂ During cross-examination, McKinsey initially repeated the 
commitment that she had sought from Diekman: ﬁmy point is 
that he evaded my question and he evaded my request that he 
acknowledge the standards of professionalism in the profes-
sional behavior,ﬂ but Diekman ﬁk
ept evading that and going off 
into more and more emotional complaints.ﬂ  Of course, ﬁstan-

dards of professionalismﬂ is a somewhat ambiguous phrase.  As 
 CARLETON COLLEGE 243cross-examination progressed, McKinsey explained only, ﬁIn his interactions with his students and faculty.ﬂ In fact, Diekman acknowledged that when McKinsey had asked about ﬁnorms of professional conduct,ﬂ she had said ﬁtoward faculty and students.   Norms of Diekman conduct toward faculty and students.ﬂ  He further testified, ﬁshe asked me twice.  I had gone off on a tangent the first time it was asked,ﬂ adding, ﬁAs sometimes I am want [sic] to do.ﬂ  How-ever, he claimed that eventually, ﬁI said yes, that I would, yes.ﬂ  However, that testimony, given when he was called as a rebut-tal witness, conflicted with his testimony, when he appeared as a witness during the General Counsel™s case-in-chief.  At that earlier point he testified that when McKinsey had asked ﬁwill you abide by professional expectations,ﬂ he had ﬁsort of avoided the question because I really didn™t know how to an-swer it[.]ﬂ  At another point he testified that when he was asked by McKinsey, ﬁDo you want this contract,ﬂ her remark had ﬁsort of rubbed me the wrong wayﬂ and he had retorted, ﬁI™m not some junior faculty member who will crawl over broken glass for his tenure.ﬂ Both Kelly and Carlin described questions put to Diekman by McKinsey concerning whether the former would made a commitment to act in a professional or collegial manner to colleagues and students.  Carlin testified merely the Diekman had not responded ﬁdirectlyﬂ to the question ﬁwill you behave in a professional manner towards your fellow faculty or words to that effect.ﬂ  However, Carlin did not describe what he had meant by the description of what Diekman had said Œ did not testify as to the specific words that Diekman had spoken in response to that question. Eventually, Kelly was more forthcoming.  During direct ex-amination he testified that when McKinsey had asked, he be-lieved ﬁat least three times,ﬂ if Diekman would ﬁagree to treat your colleagues in a professional manner,ﬂ Diekman had ﬁnever seriously addressed the concern.ﬂ  In other words, he gave the same ambiguous type of answer as the one described above given by Carlin.  But, thereafter, he did acknowledge that, when asked if he supported the program, Diekman had an-swered, ﬁWell, I™m loyal to the people who elected me to the adjunct faculty member [sic] and the students.ﬂ  In fact, McKinsey also testified that Diekman had told her that he felt ﬁa moral obligation to the people who elected me to the com-mitteeﬂ and, also, ﬁto my students[.]ﬂ  To be sure, that is a somewhat ambiguous response.  But no more so than the ques-tion which led to it. As to the meeting™s conclusion, Diekman testified, as de-scribed above, that he did not intend to grovel for a contract.  He further testified that Carlin had interjected, ﬁWhy don™t you put your expectations of Mr. Diekman in writing when you send him his contract and he can sign that along with his con-tract,ﬂ after which ‚the meeting was at an end at that point.ﬂ  As discussed above, McKinsey testified that when Diekman had replied ﬁOh, sureﬂ that he ﬁwould affirm the professional goals,ﬂ Carlin had said, ﬁthis doesn™t seem to be going any-where[.]ﬂ  Kelly confirmed McKinsey™s testimony that, when asked if he wanted the job, Diekman had said that he had re-placed the income and would ﬁwait until I see my contract.ﬂ  While Kelly made no mention of Carlin™s intervention, Carlin agreed with McKinsey that he had ﬁsaid something about I didn™t think this was going anywhere or I guess words to that effect.ﬂ In fact, Kelly had brought Diekman™s 1996Œ1997 contract to the meeting, as he also had done when the meeting with Dei-chert had occurred earlier.  Kelly testified that, before the Sep-tember 5 meeting had commenced, he had fully intended that the contract would be tendered to Diekman at the end of the meeting.  However, Kelly testified that he withheld its tender in view of the events which had occurred during that meeting. McKinsey testified that, throughout the rest of that day and during the night, ﬁI thought a lot about itﬂ and concluded the next day that ﬁit was an unavoidable decisionﬂ to not extend a contract to Diekman.  She explained that ﬁby what he said, by the way he said it, by what he failed to say again and again and his manner in doing so it seemed to me that he was not serious about being part of the enterprise of our music department,ﬂ with the result that ﬁto be responsible to the faculty and to the students in the department I needed to make that decision.ﬂ  She admitted that her decision not to offer a contract to Diek-man had been based on what had occurred during the Septem-ber 5 meeting:  ﬁthat™s right.ﬂ As to the specific events of that meeting which had con-cerned McKinsey, she testified that she had not been concerned with Diekman™s professional manner related to his role as an adjunct faculty member in Respondent™s music department:  ﬁMy concern was the way he was interacting with students and with his colleagues.ﬂ  She further testified that she had regarded the five enumerated areas of concern in descending order of importance.  Thus, she explained, the threats against Valdivia were ﬁone of the most serious beaches of . . . collegiality first, of professional relationships with students, the idea of poison-ing students™ relationships with another faculty member, and therefore of the purity of the tenure process, the review proc-ess.ﬂ As to statements to students, McKinsey explained that, in view of Diekman™s ﬁone on one relationshipﬂ with students during lessons, ﬁif there is some kind of ulterior motive or something inserted into that relationship it can be devastating and indeed we had a couple of complaints from students about that.ﬂ  Of course, it should not pass without notice that the stu-dent complaining about Valdivia had not actually complained to Kelly about Diekman™s remark about not being paid by Val-divia.  And the other student had complained about the quality of Diekman™s instruction, not about comments he may have madeat least, not before Kelly had suggested that area to her, as described in subsection G. above.  As to the threat to withhold grades, she testified that Diekman ﬁshouldn™t implicate students in that kind of a dispute.ﬂ   McKinsey advanced the following explanation about her concern with having affixed Hamilton™s name to the October 30, 1995 TAFC memorandum: ﬁthat seemed to me to be a breach of professional conduct.  If academic honesty and integ-rity is part of what we are trying to teach using someone else™s name is not consonant with that.ﬂ  With respect to TAFC™s memorandum to the FAC, McKinsey testified:  the issue that I took with that was the inflammatory language and exaggerated language that was used in couching the is-sues.  It was a veryŠuncollegial is an understatement --document.  It is full of deliberate misstatements and exaggera-tions and overstatements that were very serious that were very serious charges, very inflammatory, and I was concerned about that.      DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244Interestingly, McKinsey made
 no mention whatsoever of 
having conferred with anyone el
se in reaching the decision not 
to extend a 1996Œ1997 contract to Diekman.  That would not 
necessarily be surprising, give
n her position as the ultimate 
authority on faculty discipline and discharge.  But, Kelly testi-
fied that he and McKinsey ha
d discussed the situation during 
the morning of September 6, 1996.  It is not evident why, if her 
decision had been a proper one, McKinsey would have omitted 
mention of that discussion. 
During it, Kelly testified, he had said, ﬁI didn™t see how 
[Diekman] would remain an effective member of the depart-
ment,ﬂ in light of ﬁKarl™s lack of commitment when he was 
asked if he would be willing to treat his colleagues in a profes-
sional manner and his lack of 
support for the program,ﬂ as 
shown by Diekman™s comment about being loyal only to the 

adjunct faculty who had elected hi
m and to his students.  That 
testimony, and the very fact 
that he had conferred with 
McKinsey before she made the decision to not extend a con-
tract to Diekman, makes it important that Kelly™s motives be 
considered. 
Like McKinsey, Kelly expresse
d concerns with ﬁany attempt 
to subvertﬂ the tenure process, with students being drawn into 
disputes between faculty, as well as between faculty and the 
department, and with the advers
e affects on students of having their grades withheld as part 
of a dispute between a faculty 
member and Respondent.  As to Hamilton™s name being in-
cluded on TAFC™s October 30, 1995 memorandum, Kelly testi-
fied, ﬁWell, it™s obviously a breakdown of respect for col-
leagues if you attach someone™s na
me to a document that he has 
not seen or signed himself.ﬂ 
With respect to TAFC™s memo
randum to the FAC, Kelly tes-
tified, ﬁMy concern was that the document itself not only con-

tained a number of factual erro
rs, exaggerations, assertions 
without evidence, but showed a general lack of respect of the 
music program.ﬂ  He further agreed with the suggestion that it 
had contained matter in the nature
 of ﬁcheap shotsﬂ and went on 
to testify: 
 Well, I didn™t like it but there wasŠthere was informa-
tion in thein the report that was untrue and the writers of 
the report knew it wasn™t true as well as I said these exag-
gerations and unattributed statem
ents and so on.  It seemed 
to violate what wewhat would be acceptable as normal 
discourse on issues at the college and between colleagues. 
 Both he and McKinsey testified that they had regarded Diek-
man™s words on September 5 as hostile and offensive. 
Because it is relied on as a comparison with Diekman™s fate, 
the September 6 meeting with K
odner must also be reviewed, 
though more briefly.  McKinsey
, Kelly, and Carlin attended 
that meeting.  McKinsey gave no testimony regarding what had 
been said during it, though her notes were introduced as an 
exhibit.  Kelly and Carlin gave
 minimal descriptions concern-
ing what had been said during the meeting with Kodner.  In 

consequence, Kodner™s descript
ion of the discussions during 
that meeting is uncontested. 
As set forth above, Kelly™s 
July 17 memorandum to McKin-
sey had recommended that Kodner 
be disciplined for comments 
to students, for including Hamilton™s name on the 
memorandum of October 30, 1995,
 and for TAFC™s memoran-
dum to the FAC.  Kodner testif
ied, and McKins
ey™s notes dis-
close, that all three subjects were covered during this meeting. 
With regard to the complaints to students, McKinsey™s notes 
state that she had said to Kodner, ﬁYou complained to students 
about the department to the point that they asked you to stop, 
which was documented last spri
ng,ﬂ but that Kodner denied 
having done so, asserted that he
 had ﬁno time in a 30-min. les-
son for such conversation,ﬂ and said that when he had heard 
complaints from students he had ﬁfollowed procedures outlined 
by Steve in his letter to us,ﬂ although he conceded that he had 
tried to address one student™s 
complaint about Valdivia™s as-
serted ﬁerroneousﬂ transposing instructions.  According to 
McKinsey™s notes, Kodner said, ﬁI
 can assure you I have never 
initiated such a conversa
tion with students.ﬂ   
Interestingly, so far as the 
evidence discloses, Respondent 
never produced the assertedly ﬁdocumentedﬂ complaint by 
students, as had been done during Diekman™s meeting when 
Kelly had displayed, apparently, his handwritten memorandums 
concerning what he had been told by students on May 27 and 
on June 4, 1996, as described in s
ubsection G.  Of equal interest 
is the fact that, while Kelly obviously possessed Kodner™s 
memorandum of January 22, 1996, 
described in subsection H, 
nothing was said, so far as the record shows, about that memo-randum during McKinsey™s Septem
ber 6 meeting with Kodner, 
even though that letter appears to disclose considerably greater 

interaction with a larger numbe
r of students than was engaged 
in by Diekman. Instead, Responde
nt™s officials merely accepted 
Kodner™s denials, through they had not been willing to extend 
like acceptance to Diekman™s assertion that he had not dis-
cussed Respondent during lessons with students. 
It is quite clear from McKinsey™s notes that there had been a 
discussion of Valdivia during th
e September 6 meeting.  For, 
those notes state that Kodner had complained about liking ﬁto 

not feel he™s team-teaching with Hector.  Getting two different 
version[s] was too confusing to 
students.ﬂ  However, there is no 
evidence that those remarks by Kodner had led McKinsey or 

Kelly to seek assurances from Kodner that he would not dispar-
age Valdivia to students.  Rather
, the notes recite
 only, ﬁsteve 
replied that that was very reasonable.ﬂ   
Nor, so far as the notes and ot
her evidence reveals, were Re-spondent™s officials concerned 
when, the notes recite, Kodner 
ﬁraised the question of general attitude and asserted that there 
was more camaraderie when Jeanine [Wagar] was here, with 
ﬁbetter rapport between ensemble leaders and applied teach-
ers.ﬂ  Now he feels a lot of aloofness,ﬂ and added ﬁHector™s 
very defensive.ﬂ  In short, 
as had Diekman, Kodner had com-
plained about Valdivia and, as 
set forth in subsection H, Bryce 
testified that Valdivia had complained about disturbances by 
students in the horn, as well as 
the clarinet section, of the or-
chestra and Rodman had suggested
, in his April 15 letter, that 
students of both Diekman and K
odner be interviewed to ﬁassess 
the potential damage to our en
sembles and the applied music 
program as well as serve as a step toward rectifying the situa-
tion.ﬂ  Yet, there is no evidence that any commitments concern-
ing Valdivia had been sought from Kodner, as had been the fact 
with Diekman during the preceding day™s meeting. 
Particularly illuminating is a portion of the description in 
McKinsey™s notes of her conve
rsation with Kodner about Ham-
ilton™s name on TAFC™s memorandum
 of October 30, 1995.  In 
those notes, she recites that 
Kodner ﬁdisputedﬂ the assertion 
that Hamilton had not approved 
the memorandum.  The notes 
on this subject continue: Eric disputed this and said 
ﬁwe called Jim on a speaker phone 
and I was present.  I believe he knew and approved what was 
 CARLETON COLLEGE 245in the letter.  Jim is being disingenuous.ﬂ  And he offered to get a list of his phonecalls [sic] that would include the one to Jim.  He went on at some length about the election of the two committees and how confusing it was and how abruptly Jim resigned.  He then went into a thing about how Jim and Liz [Elizabeth Ericksen]  felt pressured by the department to re-sign.  Steve disclaimed any pressure and Eric said it was ob-vious that people would FEEL pressure in such a situation even if Steve hadn™t intended to put on any pressure.  Apparently, McKinsey was satisfied with that explanation.  Yet, 3 days later she would include in her letter to Diekman continued criticism of having included Hamilton™s name on the memorandum of October 30, 1995, even though both Diekman and Kodner had disputed the assertion that Hamilton had not approved including his name, and despite Kodner™s offer to provide some proof of prior communication with Hamilton about the memorandum. Also significant is a portion of her notes pertaining to Kod-ner™s responses to the third complaintthe contents of TAFC™s memorandum to the FAC:  He said maybe the document was a case of ﬁtoo many cooks.ﬂ  At the time they didn™t think it was misleading.  ﬁWe had what we thought was evidence.  We didn™t know the process.  We probably were trying to get attention.ﬂ  He then went on the talk about meeting with the FAC.  ﬁI thought the FAC understood us.  They asked us good questions; they challenged us. I felt I was dealing with wise colleagues.ﬂ Then he went on to say he thought writ-ing the complaint ﬁcould have been avoided if we™d had a discussion.  I would have preferred it.ﬂ They had a meeting with Steve Kelly and Larry Arch-bold about the time they gave the complaint to the FAC and Eric said ﬁWe told Chuck we would withdraw the FAC document if we succeeded in our meeting.ﬂ  They had 7-8 goals in the meeting but ﬁSteve Kelly slammed the doorﬂ on them.  Steve and Eric got into a discussion about that meeting.  Steve remembered it differently; he remem-bered being responsive and asked what issues he™d ﬁslammed the door on.ﬂ  Eric: the pay scales according to the difficulty of the work.  Steve: the voice instructors specifically wanted those.  But we told you we would change them [and they did].  Eric: chamber music.  Steve: Larry and I did not run chamber music, but the department did issue more specific guidelines soon thereafter. At this point Eric harkened back to the June 1, 1995, meeting when adjunct and regular faculty discussed issues from the adjunct faculty questionnaire.  He said ﬁwe felt those were received harshly.ﬂ  He guessed that™s when they ﬁstarted down that road.  We assumed if we said black, we™d hear whiteﬂ from the regular faculty.  ﬁIf only the AFCC people had answered our letters–ﬂ  Then he said, ﬁBut at this point I™d like to take the fuse out of the bomb.  Thereﬂve been mistakes on both sides . . . if there are sides.  The significance of that exchange is that Kodner did explain, in front of McKinsey, some of the assertions in the memorandum to the FAC which, at least, appear to underlie some of her con-tinued complaints about them, made in her September 9 letter to Diekman. Kodner testified that, during the September 6 meeting, McKinsey had complained about Diekman™s ﬁvulgar and disre-spectfulﬂ conduct the preceding day.  In response to that com-plaint, he told McKinsey that he had known Diekman ﬁfor a very long timeﬂ and that ﬁit was my feeling that Karl™s com-ments should be framed in the light of where he was coming from.  That he is a freelance musician,ﬂ as had been Kelly early in the latter™s career. Interestingly, McKinsey never explained why she had chosen, during a meeting with one adjunct faculty member, to complain about another adjunct faculty member.  This was not the only meeting with a faculty member when she had chosen to do so. Kodner testified that he had heard from Deichert that, during his late August meeting, McKinsey had raised subjects pertain-ing to Kodner.  During his September 6 meeting with her, testi-fied Kodner, he raised what Deichert had said and told McKinsey, ﬁIf you have a bone to pick with me, I would appre-ciate it if you would discuss it with me personally and not with Mr. Deichert or anyone else on the faculty.ﬂ  There is no evi-dence that McKinsey had disputed, when confronted by Kod-ner, having talked about Kodner with Deichert.  So far as his accusation to her is concerned, McKinsey remained silent. One other exchange during that meeting should not escape notice.  Kodner testified, without contradiction, that he had complained about another faculty membercross-examination appears to disclose that it had been Rodmaninitiating ﬁa slan-derous rumor . . . that I was presumably blackballing faculty who are performing musicians into voting the way that TAFC wanted them to[,] holding work in the Twin Cities over their head [sic].ﬂ  According to Kodner, ﬁRight away she assured meŠŠshe started assuring me that there was never any inten-tionŠŠshe was telling me that she was sure that whoever had made this statement never had any intention of slandering me or saying anything.ﬂ There is no evidence concerning the basis on which McKin-sey could have extended such an assurance to Kodner.  Beyond that, while Respondent does not deny that spreading such a rumor would not be acceptable or professional behavior toward a colleague, there is no evidence that Kodner ever was asked for more detail as to what he knew about the rumor and its source.  Nor was he asked to reduce to written form his account about the rumor.  Moreover, so far as the record discloses, Kelly never made any effort to investigate what was being said about Kodner.  All of which, of course, contrasts directly with Respondent™s approach when advised about Diekman™s state-ments concerning Valdivia and, for that matter, its music de-partment. II. DISCUSSION The recitation of evidence set forth in sections I,B through L., supra, illustrates the conclusion stated in section I,A, supra, that the principal witnesses for both sides did not always testify with complete candor.  Indeed, the record is left with an unflat-tering view of those witnesses.  Still, formal proceedings under the Act, as in all judicial and quasi-judicial proceedings, do not present opportunities for indulging in personal feelings by ﬁre-ward[ing] the good [person] and – punish[ing] the bad [per-son] because of their respective characters despite what the evidence in the case shows actually happened.ﬂ  Cal. Law Re-vision Commﬂn, Rep., Rec. & Studies, 615 (1964), quoted with approval in Advisory Committee™s Note to Fed.R.Evid. Rule 404(a).  56 F.R.D. 183, 219.  Instead, the only aspect of their characters which is significant here is that pertaining to their veracity.     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246A. Activity by Diekman Protected by the Act 
Usually, evidence showing that
 an alleged di
scriminatee had 
supported, and had acted on behalf
 of, a statutory labor organi-
zation suffices to satisfy the analytical factor of activity pro-
tected by Section 7 of the Act.  But, there are unusual aspects to 
some of the activity in which 
Diekman and other adjunct music 
faculty had engaged from the spring of 1995 until the summer 

of 1996. TAFC is admitted to have been a statutory labor organiza-
tion.  No one appears to disput
e the unalleged fact that Musi-
cians Union also is a statutory labor organization.  Even if the 

ad hoc committee did not rise to that status, statutory protection 

extends to employees acting in 
conjunction with it, since the protection of Section 7 extends to employees whenever they 

ﬁengage in other concerted activi
ties for the purpose of collec-
tive bargaining or other mutual aid or protection[.]ﬂ  As de-

scribed in section I,B, supra, 
the ad hoc committee existed to 
ascertain the feelings of adjunct music faculty concerning their 

employment terms and conditions and, also, to determine 
whether that faculty desired sepa
rate representation.  As a gen-
eral proposition, even informal groups of employees concerned 
with such objectives qualify for protection by the Act.  
NLRB v. 
Washington Aluminum Co., 
supra. There are two unusual aspects with Diekman™s and other ad-
junct music faculty™s activities 
in connection with the ad hoc 
committee and with TAFC.  In 
addition, there is an unusual 
aspect in connection 
with Diekman™s activities on behalf of 
Musicians Union. 
As to the latter, Valdivia testified that, during a telephone 
conversation on January 2, 1996,
 Diekman had demanded that 
Valdivia disclose the rates at which adjunct faculty would be 
compensated for performing during 
the Kohn festival.  In light of Diekman™s own subsequent remarks in his correspondence, as described in Section I.H., 
supra
, there can be no doubt that 
Valdivia testified truthfully about that demand.  That corre-
spondence, moreover, leaves 
no doubt that Diekman had be-come belligerent when denied that information by Valdivia.  As 
to those events, two aspects are significant in evaluating the 
extent of Diekman™s protection under the Act. 
First, he based his demand on 
Musicians Union™s territorial 
jurisdiction over the geographic area in which Respondent is 
located and the levels of compensation which Musicians Union 
had established for performing in 
that area.  However, even if 
some of Respondent™s adjunct music faculty were members of 
Musicians Union, as pointed out in section I,H, supra, it was 
not the statutory representative 
of Respondent™s adjunct music 
faculty and had no statutory right to production of the pay in-
formation demanded by Diekman. 
Nevertheless, Diekman™s purpose for requesting that infor-
mation was not an illegal nor illegitimate one.  He was seeking 
to ascertain whether or not thos
e pay rates would comply with 
the area standard, in this instance as set by Musicians Union.  
The Supreme Court has pointed out ﬁthe dangers of inadequate 
wages to the economy and the standard of living of the popu-
lace.ﬂ  
DeBartolo Corp. v. Florida Gulf Coast Building. & 
Construction. Trades Council, 485 U.S. 568, 576 (1988).  Even 
though neither Musicians Union, nor Diekman, acting on its 
behalf, had a statutory right to 
that information, consequently, 
there was nothing illegal or illegitimate about action taken to 
ascertain if Respondent intended to comply with the area stan-
dard.  That demand left Respondent with a choice: it could turn 
over the information or, as it did,
 refuse to disclose it.  How-
ever, regardless of the choice ma
de by Respondent, it cannot be 

said that Diekman™s demand for the information had been so 
antithetical to the Act™s objectives that, standing alone, his de-
mand served to deprive him of 
the Act™s protection for having 
made it. 
The second significant aspect of Diekman™s demand is per-
haps more subtle, but is more 
important in the circumstances 
presented here.  Following Valdivia™s refusal to provide the 
information, Valdivia began 
encountering problems with the 
clarinet section of Respondent™s
 orchestra.  Moreover, it had 
been after Valdivia™s refusal to comply with Diekman™s de-
mand that, as described in secti
on I,H, supra, the latter had 
made his remarks to Bryce which 
appear to threaten action to 
prevent Valdivia from achieving tenure.  Of course, had Diek-
man set out to retaliate against Valdivia for refusing to produce information to which neither Musicians Union or Diekman had 
any statutory right, then Diekman would have been on a course 
which deprived him of the Act™s protection.  Yet, in the circum-
stances presented here, that can
not be concluded to have oc-curred. As his own subsequent writ
ten words reveal, obviously Diekman had been angry that Valdivia had refused to turn over 

the pay information.  At best, however, that January 2 refusal 
had been but another of an ongoing series of incidents which 
demonstrated Diekman™s dislike of Valdivia since the latter had 
arrived at Respondent during th
e Fall of 1994.  For example, 
even before the telephone conversation, Diekman had told 
Rodman that he (Diekman) intended ﬁto get Valdivia.ﬂ 
True, it had been after the January 2 telephone conversation 
when Valdivia began encountering problems with the orches-
tra™s clarinet section.  But, Respondent has adduced no evi-
dence connecting whatever distur
bances were occurring with 
Valdivia™s refusal to reveal the pay information demanded by 
Diekman.  Certainly the record contains evidence that at least 
some students, independently of Diekman, had become disen-
chanted with Valdivia.  That is
 shown both by the complaints 
voiced in Kodner™s memorandum to Kelly of January 22, 1996, 
described in section I,
G, supra, and, as we
ll, by one student™s 
prolonged complaints about Vald
ivia in her written communi-cation to Kelly dated June 1, 1
996, as discussed in that same section. 
Beyond that, at no point has 
Respondent connected its con-cern with Diekman™s and Valdivia™s poor relationship to the 

latter™s refusal to disclose information to the former.  To the 
contrary, as reviewed in sec
tion I,H, supra, Respondent ap-
peared to be unconcerned with 
the sources of the poor relation-
ship between those two music faculty members.  At no point 
has Respondent contended that
 its refusal to extend a 1996Œ1997 contract to Diekman had b
een motivated by his reaction 
to Valdivia™s refusal to disclose information demanded by 
Diekman.  Moreover, at no point has Respondent shown that it 
believed that Diekman had set out to retaliate against Valdivia 
because of the January 2 conversation.  As a result, though it 
would be unprotected under the Ac
t for Diekman to have retali-
ated against Valdivia for refusing to disclose information to 
which Diekman had no statutory 
entitlement, Diekman™s reac-
tion to that refusal has not been 
shown to have been directly or 
indirectly a component of Resp
ondent™s motivation for refusing 
to continue employing him and 
has not been shown to have 
been a component of Respondent™s perception of Diekman™s 
dislike for Valdivia.  Yet, as poi
nted out in section I,.D, supra,  CARLETON COLLEGE 247it is Respondent™s burden to establish evidence concerning its own motivation. In sum, there is no basis in the evidence for concluding that any aspect of Diekman™s activities in connection with Musi-cians Union had served, given Respondent™s asserted motiva-tions for having not extended another contract to him, to de-prive him of the Act™s protection with regard to the protected activity in which he had engaged.  But, as pointed out above, two aspects of the ad hoc committee™s and TAFC™s activities require somewhat more extended consideration. As to the first, both the ad hoc committee and TAFC raised for discussion, and made recommendations concerning, sub-jects, described in sections I,B and E, supra, which might be said to have exceeded the employer-employee relationshipŠto have wandered into the areas of management discretion and of Respondent™s relationship with its students.  Examples of such subjects are required lesson-hours for music majors, requiring lessons for students to participate in ensembles, student re-cruitment, including adjunct music faculty in the selection pro-cess for ensemble directors and adjunct faculty to be hired, including adjunct faculty in ensemble auditions and ensemble student-seating, and encouraging private applied music study and student participation in chamber music groups and per-forming ensembles. Even so, it cannot be said that subjects such as those listed above are totally unrelated to the employment conditions of Respondent™s adjunct music faculty.  After all, the more lessons that students take, or are required to take, the more secure are the jobs of adjunct music faculty.  The extent of students™ mu-sic experience and skill has a direct impact on the types of les-sons that can be given.  And, of course, it is ensemble directors who determine the music which will be performed and, con-comitantly, the types of coaching assignments which will be available. To be sure, the foregoing subjects may not become manda-tory bargaining subject, within the meaning of Section 8(d) of the Act, merely because they have some affects on employment conditions of adjunct music faculty.  Still, they need not neces-sarily be mandatory subjects for protection to be extended to employees who raise them for discussion and make recommen-dations concerning them. ﬁIt is true, of course, that some con-certed activity bears a less immediate relationship to employ-ees™ interests as employees than other such activity.ﬂ  Eastex, Inc. v. NLRB, 437 U.S. 556, 567Œ568 (1978).  Nevertheless, even such ﬁless immediate relationshipﬂ subjects are encom-passed by the protection of Section 7 of the Act. As pointed out in section I,A, supra, ﬁemployees who at-tempt to persuade their employer to modify or reverse a man-agement decision are engaged in conduct which is protected by Section 7 of the Act,ﬂ Alumina Ceramics, Inc., supra, and there seems no reason to apply a different conclusion to employee attempts to persuade employers to make a management deci-sion which changes existing policy.  It should not be over-looked, moreover, that TAFC™s recommendations to the FAC had been made as part of an effort to deal with Respondent through its internal disputes resolution process.  Effectively, under the Act that is one means of engaging in collective bar-gaining and ﬁparties are free to bargain about any legal sub-ject.ﬂ  NLRB v. First National Maintenance, supra.  If those subjects were not ones about which Respondent wanted to deal with TAFC, or if it was unwilling to acquiesce in TAFC™s sug-gestions, it merely needed to say so. No different conclusion is warranted by the fact that some of those subjects seem rooted more in the educational institution-student relationship than in the employer-employee relation-ship.  In the area of health care it has been held as to some sub-jects that patient welfare and employment conditions can be ﬁinextricably intertwined.ﬂ  Misericordia Hospital Medical Center v. NLRB, 623 F.2d 808, 813 (2d Cir. 1980); NLRB v. Parr Lance Ambulance Service, 723 F.2d 575 (7th Cir. 1982).  No reason exists in logic for not applying that same rationale in the field of higher private education, especially given the ﬁcon-cept of collegialityﬂ which is ordinarily followed in institutions of higher learning and the degree to which such institutions ﬁmust rely on their faculties to participate in the making and implementation of their policies.ﬂ  NLRB v. Yeshiva University, 444 U.S. 672, 680, 689 (1980). In the final analysis, it must not be overlooked that the above-listed subjects had been but some of the subjects raised by the ad hoc committee and TAFC.  As set forth in sections I,B and E, supra, they were raised in conjunction with other subjectsŠpay and other compensation matters, facilities, nego-tiations of annual contracts, free election of adjunct faculty representatives and procedures for adjunct faculty to present grievances, for exampleŠwhich lie at the heart of the statutory phrase ﬁterms and conditions of employment.ﬂ  To that extent, accordingly, the ad hoc committee™s and TAFC™s communica-tions constituted ﬁmixed-messages.ﬂ Mixed-message communications with employers have been held entitled to the Act™s protection, so long as there is no evi-dence that the disputes about employment conditions identified by them were not genuine and significant concerns of employ-ees.  See, e.g., Fun Striders, Inc. v. NLRB, 686 F.2d 659 (9th Cir. 1982).  Here, there is no evidence that any of the adjunct faculty concerns identified by the ad hoc committee during the spring of 1995, nor in TAFC™s memorandum to the FAC, did not pertain to genuine and significant terms of at least some adjunct music faculty. Most particularly, there is no evidence that any of them did not pertain to what Diekman genuinely viewed as significant ones.  In consequence, there is no basis for concluding other than that all of those subjects were ﬁpart of and related to the ongoing labor dispute which became mani-festﬂ to Respondent through the ad hoc committee™s and TAFC™s communications to it.  Mitchell Manuals, Inc., 280 NLRB 230, 231 (1986). The second aspect of those communications arises as a result of the content and tenor of TAFC™s memorandum submitted to the FAC.  For McKinsey and Kelly that memorandum became a matter of significant concern, as discussed further in succeed-ing subsections. He recommended it as one basis for disciplin-ing Diekman; she chose to include it as one area to be covered during her meeting to decide whether or not a contract would be extended to Diekman. As set forth in her September 9 letter to Diekman, McKinsey complained specifically about that memorandum™s ﬁmany over-statements and misstatements concerning the music department and its leadership that were inflammatory and unsupported by evidence,ﬂ and which ﬁwere extremely serious[.]ﬂ  However, at no stageŒnot in his disciplinary recommendation, not during their September 5 meeting with Diekman, not in her September 9 letter of farewellŠdid either Kelly or McKinsey point with any degree of particularity to the specific statements in that memorandum which were covered by those various characteri-zations.  Such a lack of particularity is significant.  For, as con-    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248cluded in subsection C, infra, 
it was a principal basis for the 
action taken against Diekman.  By failing to specify exactly 
which statements were covered by those characterizations, 
Respondent has failed to satisfy 
its burden of supplying particu-
larized evidence concerning its own motivation, 
Inland Steel 
Co., supra, leaving it to the trier of
 fact and reviewer to supply 
a particularized explanation for itŠa process in which the 

Board does not permit its administrative law judges to engage.  
Super Tire Stores, supra. Beyond that, there is no evidence that TAFC had dissemi-
nated its memorandum to the FA
C to students or other mem-
bers of the public.  Cf., NLRB v. Local 1229 IBEW (Jefferson 
Standard), 346 U.S. 464 (1953).  Rather, it was a document 
submitted only to a body involved, inter alia, in disputes resolu-
tion between Respondent and its faculty.  There is no evidence 
that adjunct faculty were excluded from that process.  The im-
portance of that point must not be overlooked. 
TAFC is an admitted labor organization.  It was recognized 
by Kelly on January 30, as descri
bed in section I,D, supra.  In 
evaluating the relationship betw
een employees and recognized 
employee representatives, the Board is not empowered to 
evaluate the substance of prop
osals, nor the wisdom of how 
parties choose to advance them.  See, e.g., 
NLRB v. American 
Insurance Co.
, 343 U.S. 395 (1952); 
NLRB v. Insurance 
Agents™ Union, 361 U.S. 477 (1960); 
American Ship Building 
Co. v. NLRB, 380 U.S. 300 (1965).  As a result, choices of sub-
jects advanced for discussion an
d the means chosen for advanc-
ing them are not, at least within rather wide limits, matters on 
which the Board is allowed to s
it in judgment.  For example, 
that TAFC™s memorandum to the FAC may have seemed du-

plicitous to Respondent, in view
 of the seemingly successful 
meeting of Kelly with TAFC, as 
described in Section I,D, su-pra, is not a value judgment which the Act allows the Board to 
make in the context of a case involving protection of activity 
under the Section 7. 
Respondent has never challenged the general propriety of 
faculty bringing their complaints to the FAC.  Moreover, FAC-
member Carlin acknowledged that he had suggested that Diek-
man and Kodner bring their problems with the music depart-
ment to the FAC, as pointed out in section I,E, supra.  Indeed, 
the FAC was responsive to TAFC™s memorandum.  As de-
scribed in section I,E, it met with TAFC™s representatives and 
made suggestions concerning reso
lution of their disputes.  To be sure, Respondent chose to 
label those suggestions as a ﬁDRAFTﬂ, without explaining what
 it had been a draft of, and 
its officials have now chosen to
 question whether the FAC truly 
had any authority to intervene in the dispute.  But, that was not 
the position taken by Kelly in his handwritten memorandum to 
McKinsey dated March 8, 1996, as
 described in section I,.E.  
At that time, Kelly complained not about the FAC™s ability to 

become involved in the dispute, but only about the FAC™s 
probable willingness ﬁto waste its and my valuable time with a 
response.ﬂ The fact that TAFC™s memorandum to the FAC was encom-
passed by the overall bargaining process is important for an-
other reason.  The Supreme Court has set broad standards of propriety for both the content and the tenor of communications 
made during that process.  ﬁL
abor disputes are ordinarily 
heated affairs,ﬂ it has pointed ou
t, but ﬁthe enactment of [Sec-
tion] 8(c) manifests a congressi
onal intent to encourage free 
debate on issues dividing labor and management.ﬂ  (Footnote 
omitted.)  
Linn v. United Plant Guard Workers
, 383 U.S. 53, 58, 62 (1966).  ﬁBoth labor a
nd management often speak 
bluntly and recklessly, embell
ishing their respective positions 
with imprecatory language,ﬂ (cit
ation omitted), Id. at 58, and 
such ﬁfreewheeling use of the written and spoken word – has 

been expressly fostered by Congress and approved by the 
NLRB.ﬂ  National Association of Letter Carriers v. Austin
, 418 
U.S. 264, 272 (1974). 
To be sure, such protection is
 not completely without limita-
tion: ﬁthe most repulsive speech
 enjoys immunity provided it 
falls short of a deliberate or reck
less untruth.ﬂ  Ibid at 63.  ﬁA 
‚reckless disregard™ for the truth, however, requires more than a 

departure from reasonably pruden
t conduct,ﬂ but rather ‚there 
must be sufficient evidence to permit the conclusion that the 
defendant actually had a ‚hig
h degree of awareness of – 
probably falsity.™ﬂ  
Garrison v. Louisiana, 379 U.S. at 74.ﬂ  
Harte-Hanks Communications, Inc. v. Connaughton
, 491 U.S. 657, 688 (1989).  And such a ﬁhigh 
degree of awarenessﬂ is not 
established merely by ﬁexaggera
ted rhetoricﬂ, by ﬁoverenthusi-
astic use of rhetoric or the innocent mistake of factﬂ, or by 

ﬁlusty and imaginative expression.ﬂ  
Letter Carriers v. Austin
, supra, 418 U.S. at 277, 286. 
Even making an effort to divine to what portions of TAFC™s 
memorandum to the FAC were regarded by Respondent as 
ﬁoverstatements and misstatements,ﬂ et cetera, which Respon-
dent has not bothered to specify, 
it is difficult to conclude that 
there had been any which were so significant that, in the con-
text of the overall bargaining process, it could be said that they 
deprived the entire memorandum of the Act™s protection.  A 
mere handful of inaccuracies or overstatements in a 28-page 
document surely does not do so.  At best, they constitute no 
more than embellishment or reckless language which, as 
pointed out above, does not serv
e to remove protection of the Act. 
More troubling, perhaps, are charges such as the ones that 
the adjunct music faculty had been ﬁmisled, threatened, lied to, 
lied about and scolded,ﬂ and had 
been subjected to ﬁscare tac-ticsﬂ and discrimination, as we
ll as the assertion about being 
employed by an institution whose music department is regarded 

as an ﬁembarrassment.ﬂ  Still, 
it should not be overlooked that 
the memorandum was not one whic
h was distributed to students 
and other members of the public.  It was submitted to the FAC, 
a disputes resolution body, as part of an effort to resolve dis-
putes between the adjunct music faculty, through TAFC, and 
Respondent. Furthermore, there was some basis for many of the terms 
utilized in that memorandum.  As described in section I,B, su-
pra, during the June 1, 1995 meeting, it is undisputed that the 
ad hoc committee had been lectured and, given that lecture, it is 
arguable that they had been ﬁscolded.ﬂ  Moreover, after having 
been told during that meeting about the ad hoc committee™s 
planned election for the Fall, an
d having endorsed the idea of 
doing so, Kelly put out a memorandum, dated October 26, 

1995, which asserted that that
 election had been conducted 
ﬁunbeknownst to the Department[.]ﬂ
  Given that June 1 back-
ground, there is an objective basis for Diekman and other ad-
junct music faculty to believe that they had been ﬁlied aboutﬂ in 
Kelly™s October memora
ndum and, further, that Kelly™s June 
ﬁgood ideaﬂ remark had ﬁmisledﬂ them and constituted having 

been ﬁlied toﬂ on June 1 with regard to that ﬁgood idea.ﬂ 
In sum, the language in TAFC™s memorandum to the FAC 
may at points have been ﬁexa
ggeratedﬂ, ﬁoverenthusiasticﬂ, ﬁlusty and imaginativeﬂ, and even blunt and reckless.  But, the 
 CARLETON COLLEGE 249record does not support a conclusion that, even given some misstatements, TAFC™s supporters had chosen their language with ﬁa high degree of awareness of . . .  probably falsity.ﬂ  Garrison v. Louisiana, supra.  Furthermore, even if that could be said of a few such statements in the memorandum, there has been no showing that such isolated overstatements were so serious, particularly when made in the course of disputes reso-lution, that the entire memorandum should be removed from the protection of the Act. That is especially so in the context presented here.  TAFC is a statutory labor organization.  But, it is not one established on a national or statewide basis.  Nor is it affiliated with any such established organization.  In reality, it is an organization com-posed only of a handful of employees who, in the final analysis, have been trying to represent themselves and who ﬁhad to speak for themselves as best they could.ﬂ  NLRB v. Washington Aluminum Co., supra, 370 U.S. at 14.  In such circumstances, it hardly promotes the purposes of the Act to strip those employ-ees of the Act™s protection merely because of a few imprudent statements in the course of trying to deal with their employer. Therefore, a preponderance of the credible evidence warrants the conclusion that, at all material times, the ad hoc committee and, then, TAFC had been engaged in activities encompassed by the Act.  It follows that, while no doubt he has displayed truculence and, even, belligerence, Diekman™s activities in connection with the ad hoc committee and TAFC were pro-tected by Section 7 of the Act. B. Knowledge of and Animus toward Diekman™s                  Protected Activities Respondent does not contest that it had knowledge of Diek-man™s activities on behalf of, and in conjunction with, the ad hoc committee, TAFC and Musicians Union.  Obviously, given the evidence set forth in sections I,B through E, supra, it hardly is in a position to do so.  A quite different situation, however, is presented concerning the analytical element of animus. Respondent denies that it harbors hostility toward unions and toward the collective-bargaining concept.  In fact, there is no evidence that Respondent is so virulently antiunion.  Still, a finding of animus does not require evidence that a particular respondent is virulently antiunion or is adamantly opposed altogether to unionism of its employees.  After all, ﬁa piece of fruit may be bruised without being rotten to the core.ﬂ  Cooper v. Federal Reserve Bank of Richmond, 467 U.S. 867, 880 (1984). Instead, animus can be found to exist in more limited situa-tions where an employer™s hostility is confined to a particular representative or, even, where it is limited to particular forms of union activity by its employees.  See, e.g., John Klann Moving & Trucking v. NLRB, 411 F.2d 261, 262-263 (6th Cir. 1969), cert. denied 396 U.S. 833 (1969), and, more recently, W. F. Bolin Co. v. NLRB, 70F.3d 863 (6th Cir. 1995). Animus, of course, is an element which can be inferred.  See, Handicabs, Inc., 318 NLRB 890, 897 (1995), enfd. 95 F.3d 681 (8th Cir. 1996), pending disposition on petition for certiorari.  However, the General Counsel argues that there is direct evi-dence of Respondent™s animus:  Diekman™s and Kodner™s ac-counts of Kelly™s threat concerning discontinuance of Respon-dent™s applied music program should the adjunct music faculty become unionized, as described in section I,B, supra.  Of course, that purported statement had been made on June 1, 1995, well before commencement of the 6-month statutory period arising from the filing of the unfair labor practice charge underlying the instant proceeding, on January 16, 1997.  Even so, ﬁconduct occurring prior to the Section 10(b) period may be used to shed light on the Respondent™s motivation even though the Board may not give it independent and controlling weight.ﬂ (Citation omitted.) Monongahela Power Co., 324 NLRB 214 (1997).  However, consistent with what has been stated in sec-tion I,A, supra, I do not credit the testimony that so outright a threat had been made by Kelly. Instead, Rodman™s testimony, supported in part by that of Valdivia, seemed the most reliable account of Kelly™s words on June 1.  That account shows that Kelly had done no more than express concern about student willingness to continue signing up for lessons should Respondent have to raise lesson-costs as a result of having to deal with a unionized adjunct music faculty.  Obviously, students are third parties whose choices Respondent could not dictate.  True, it could impose lesson requirements, as would be recommended by TAFC, but such requirements at increased costs could lead students to enroll elsewhere.  In any event, the evidence supports only a conclusion that, at best, Kelly had made a prediction, not a threat. Nonetheless, Kelly™s remarks on June 1, as described by Rodman, do reveal that he was concerned about music depart-ment costs and the possible affects on them should the adjunct music faculty become unionized.  Moreover, department costs also were mentioned by Kelly in his memorandum to Diekman and Kodner, responding to their ﬁwish list,ﬂ as described in section I,.D, supra.  In that regard, it is interesting to note that Archbold had seemed initially receptive to the idea of adjunct music faculty becoming represented, as shown by his letter of May 3, 1995, discussed in section I,B, supra.  But that letter had been sent before the ad hoc committee had reported the results of its survey.  After receiving those results, reflecting asserted concerns by some adjunct faculty about such subjects as com-pensation, travel time pay and negotiation of annual contracts™ terms, Respondent™s attitude underwent an abrupt change to-ward the concept of separate representation of adjunct music faculty. Not only did Kelly express concern about costs during the June 1 meeting, but during that meeting, it is uncontradicted, the ad hoc committee was subjected to a lecture about things remaining the way they always had been.  The significance of that lecture may not have been fully apparent on June 1.  How-ever, at the beginning of the following academic year its sig-nificance was revealed.  Over the summer, Archbold and Kelly had formulated improvements in some adjunct music faculty employment conditions and, also, had formed an organiza-tionŠAFCCŠwhich was to become the ﬁonly . . . Departmen-tal committee for adjunct faculty concerns[.]ﬂ  In short, Re-spondent had conducted a preemptive attack on the ad hoc committee™s plan to conduct an election on behalf of a repre-sentative of only adjunct music faculty.  Not only would AFCC become Respondent™s chosen representative of adjunct music faculty, but that faculty would be represented in an overall group with tenure and tenure-track faculty, thereby diluting the ability of adjunct faculty to have their separate interests repre-sented. When an employer creates an organization to serve as the representative of employees who are expressing dissatisfaction with their employment terms and conditions, and imposes that organization as the representative of those employees, that em-ployer violates the Act.  ﬁCongress™ goal in enacting Section     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2508(a)(2) was to preserve for employees the right to choose their 
bargaining representative free of employer interference or coer-
cion.ﬂ (Footnote omitted.)  
Auciello Iron Works
, 317 NLRB 
364, 371 (1995). 
Such conduct is but exacerbated whenever the employer pre-
empts its employees™ efforts to 
choose a particular representa-
tive by creating a different one 
of that employer™s own choos-
ing to represent those employees and by insisting that those 
employees accept representation by it.  Such an employer de-
prives employees of their statutorily guaranteed ﬁcomplete and 
unfettered freedom of choice,ﬂ 
NLRB v. Link-Belt Co.
, 311 U.S. 
584, 588 (1941), to select their ow
n representative, instead of 
being represented by one selected by their employer. 
Kelly advanced no explanation for having decided abruptly 
during the summer of 1995 to create AFCC and to designate it 
as the representative of adjunct music faculty.  Nor did he ex-
plain Respondent™s reasons for having also abruptly formulated 
improved benefits for adjunct music faculty and for having 
announced them at the same time as AFCC™s creation was an-
nounced.  Given the timing of those actions, and given the ab-
sence of any legitimate explanation for them, it is a fair infer-
ence that Respondent had form
ulated and implemented those 
benefit improvements and had 
created AFCC as a means for 
eliminating separate representation of adjunct music faculty 
and, also, for eliminating their 
desire for separate representa-
tion. Of course, as described in se
ction I,D, supra, Respondent 
eventually did recognize and meet with TAFC.  However, the 

honeymoon between them did not last long.  Hostility again 
surfaced following TAFC™s memorandum to the FAC.  In his 
handwritten memorandum to McKinsey, described in section 
I,E, supra, Kelly complained
 that the memorandum would probably lead to a ﬁwaste of [t
he FAC™s] and my valuable time 
with a response.ﬂ Kelly™s hostility did not abate over
 time.  As set forth in sec-
tion I,I, supra, he advanced th
e memorandum to the FAC as one 
reason for recommending that De
ichert, Diekman and Kodner 
be disciplinedŒindeed, in Deichert
™s case, it was one of but two reasons advanced for discipline.
  McKinsey adopted that rec-
ommendation to the extent that
 she included the memorandum 
to FAC as one subject which she discussed with those three 
adjunct faculty members, during individual meetings with 
them, prior to deciding whether 
or not to continue employing 
the three  of them.  And, of
 course, the memorandum was a 
prominent feature of her Septem
ber 9 letter to Diekman, in-
forming him that he would not be
 receiving a contract for the 
1996Œ1997 academic year. 
In connection with that September 9 letter, it should not es-
cape notice that three days earlier, during his individual meet-
ing with McKinsey and Kelly,
 Kodner had defended the accu-
racy of the statements in TAFC
™s memorandum to the FAC, as 
described in section I,L, supra.
  Nonetheless, while she appar-
ently accepted Kodner™s explana
tion so far as he was con-cerned, McKinsey continued to rely on the memorandum™s 
asserted ﬁoverstatements and misstatementsﬂ as one reason for 
Respondent™s displeasure with Di
ekman, as expressed in her 
September 9 letter to him. 
As concluded in subsection 
A supra, TAFC™s memorandum 
to the FAC constituted activity protected by Section 7 of the 
Act.  Respondent™s continued almost fixation with itŠas a 
reason for discipline, as a reason for meeting with TAFC™s 
elected representatives to determine if their employment with 
Respondent would continue, and as a reason for not continuing 
to employ DiekmanŠevidences an
imus toward Diekman, inter 
alia, for activity protected by the Act.  Given the preceding 

discussion of Respondent™s attitude toward TAFC, the ad hoc 
committee and the concept of sepa
rate representation of adjunct 
music faculty, once it became clear from the survey what such 
separate representation might in
volve, I conclude that a pre-
ponderance of the credible evid
ence establishes that Respon-
dent harbored animus toward Diekman for his statutorily pro-
tected activity. 
C. Motivation for Discontinuing 
Diekman™s Employment   with 
Respondent A number of objective factors se
rve to establish that, in not 
extending a 1996Œ1997 contract to Diekman, Respondent had 
acted on its animus toward his support for separate representa-
tion of adjunct music faculty and, more especially, toward his 
conduct in connection with TA
FC™s statutorily protected 
memorandum which had been sent to the FAC. 
First, Kelly™s July 17, 1996 
disciplinary recommendations 
were made only for those adj
unct music faculty who were 
TAFC™s leading proponents and, also, for the three adjunct 
faculty who had submitted that memorandum on behalf of 
TAFC which would so perturb Kelly and McKinsey.  The fact 
that Respondent singled out TA
FC™s three foremost proponents for disciplinary recommendations
, and for individual meetings 
with Respondent™s dean of the 
college as a condition to con-
tinuing their employment, are fact
s which inherently ﬁgive rise 
to an inference of violative discrimination.ﬂ  
NLRB v. First 
National Bank of Pueblo
, 623 F.2d 686, 692 (10th Cir. 1980).  
See also 
Concepts & Designs
, 318 NLRB 948, 952
Œ953 (1995), 
enfd. 101F.3d 243  (8th Cir. 1996), and cases cited therein. 
Second, individual meetings w
ith adjunct faculty, conducted 
as a condition to determining wh
ether or not to extend annual 
contracts, were unprecedented.  So far as the evidence dis-
closes, such meetings had never been conducted before the 
summer of 1996. Third, as reviewed in subsec
tion B above, for over a year be-
fore those individual meetings, 
Kelly had expressed antagonism 
toward the concept of separate representation of adjunct music 

faculty.  In fact, he had formed AFCC as a replacement repre-
sentativeŠas the ﬁonly . . . Departmental committee for adjunct 
faculty concernsﬂŠfor one then being formed only for adjunct 
music faculty. 
Kelly™s animus cannot be minimi
zed by the fact that it is 
McKinsey who possesses ultimate authority to discipline fac-
ulty, as mentioned in section I,A, 
supra.  For, he is the one who 
made the disciplinary recommendations upon which she then 
took action, by meeting individu
ally with TAFC™s three propo-
nents.  In addition, he 
admittedŠthough McKinsey omitted 
mention of itŠthat he had conferred with McKinsey before she 
had made the ultimate decision not
 to extend another contract 
to Diekman.  In such circumstances, Kelly™s animus can be 
attributed to McKinsey, even if she had never displayed ani-
mus.  See 
Efficient Medi
cal Transport
, 324 NLRB 553 fn. 1 
(1997), and cases cited therein. 
There is, moreover, evidence that McKinsey had harbored 
animus toward at least some of
 TAFC™s statutorily protected 
activities.  For, she specified as one area of concern, during her 

meetings with each of the th
ree TAFC-supporters, the memo-
randum which had been sent to the FAC by TAFC on March 5, 
1996.  True, she only had expr
essed concern about some un- CARLETON COLLEGE 251specified portions of that memorandum.  Yet, as concluded in subsection A supra, there is nothing in that memorandum which removes it from the protection of the Act.  Consequently, by enumerating that memorandum as an area of concern, McKinsey demonstrated her animus toward statutorily pro-tected activity by Diekman and by other TAFC supporters. Fourth, during July through September 1996, Kelly and McKinsey also voiced antagonism toward TAFC™sŠand, ac-cordingly, Deichert™s, Diekman™s, and Kodner™sŠinclusion of Hamilton™s name on TAFC™s letter to Kelly of October 20, 1995.  Yet, that had been a letter sent by a statutory labor or-ganization.  Under the Act, no employer can question or retali-ate against employees for internal union activity.  Such conduct constitutes an invasion of a labor organization™s internal affairs.  True, Hamilton possesses a statutory right to refrain from en-gaging in union activity.  Yet, his statutory right confers no concomitant right upon Respondent.  ﬁto allow employers to rely on employees™ rights,ﬂ as a launching pad for disciplining, or threatening to discipline, other employees, ﬁis inimical toﬂ the Act™s ﬁunderlying purpose of – industrial peace.ﬂ  Brooks v. NLRB, 348 U.S. 96, 103 (1954). In that connection, it should not be overlooked that, having claimed to have received an oral report from Hamilton during 1995, about the asserted lack of authorization to include his name on the letter, there is no evidence that Kelly took any action whatsoever at that time to at least investigate Hamilton™s assertion.  If including a faculty member™s name without au-thorization constitutes such ﬁhighly questionable behavior,ﬂ as McKinsey later claimed in her letter to Diekman of September 9, then seemingly some action would have been taken to at least investigate Hamilton™s assertion in the more immediate wake of his having made it. In addition, by September 9 McKinsey was on notice that Hamilton™s assertion was disputed.  In her letter of that date to Diekman she acknowledged that Diekman had disputed Hamil-ton™s assertion.  As described in section I,L, supra, Kodner also disputed that assertion, during his meeting with McKinsey and Kelly on September 6, 1996.  Even so, McKinsey continued to rigidly rely upon Hamilton™s assertion as one area of concern when she notified Diekman that he would not be receiving a 1996Œ1997 contract.  Such conduct tends to show that an em-ployer is more disposed toward piling on reasons to justify its allegedly unlawful action, than toward reciting its true reason for such action.  In other words, such conduct is a somewhat strong objective indicator of pretext. Fifth, whenever an employer places an employee in the posi-tion of being ﬁunable to explain his version of an incidentﬂ for which that employer is taking action against that employee, such conduct ﬁis a further indicator of unlawful motivation[.]ﬂ  Handicabs, Inc., supra, 318 NLRB at 897, and cases cited therein.  See also, the circuit court™™s like enumeration of that indicator in Handicabs, Inc. v. NLRB, supra, 95 F.3d at 685.   As set forth in section I,L, supra, Diekman was told, during his September 5 meeting with McKinsey and Kelly, that he had made comments to two faculty members about Valdivia and, also, had complained to two students about ﬁValdivia and about the department.ﬂ  But, so far as the evidence reveals, neither of the two faculty members had been identified for Diekman.  Further, Respondent concedes that the students were not identi-fied to Diekman.  Moreover, so far as the record discloses, the nature of the reports to Respondent by the two faculty members and by the two students was never described to Diekman.  As a result, he was left unable to defend himself against those charges.  In those respects, therefore, Respondent™s conduct tends to show that it ﬁwas not truly interested in whether mis-conduct had actually occurred.ﬂ  Ibid  318 NLRB at 897, and cases cited therein.  Rather, Respondent™s approach shows that it was more concerned with reciting facially legitimate reasons, than for ascertaining whether there truly had been support for those purported reasons. A sixth objective factor also arises in connection with the immediately foregoing one.  So far as the record shows, Re-spondent never had investigated any of those charges made against Diekman by the two faculty membersŠRodman and BryceŠnor the ones made by the two students, as described in sections I,H and G, supra, respectively.  That is, prior to Sep-tember 5, 1996, no official of Respondent ever had reported to Diekman what was being said about him and offered Diekman an opportunity to refute or explain what was being said about him. In other circumstances, it might be argued that an employee was being called upon to refute or explain such charges when they were mentioned to him during a meeting such as that con-ducted by McKinsey on September 5.  Yet, a review of the accounts of that meeting, as set forth in section I,L, supra, re-veals that no explanation was actually being sought from Diekman during it with respect to those faculty and student reports.  As pointed out above, his accusers were never identi-fied, nor was he informed of what had been said by them.  Be-yond that, McKinsey never invited Diekman to explain what he might have said to faculty members and students, detrimental to Valdivia or Respondent.  Rather, she simply accused him of having engaged in misconduct as reported by the two faculty members and two students.  So far as her attitude was con-cerned, McKinsey had already concluded, by the time of the September 5 meeting, that Diekman had done whatever had been reported. Seventh, some of the misconduct for which McKinsey criti-cized Diekman, and for which Kelly earlier recommended that he be disciplined, was somewhat stale by September 5.  Diek-man™s remark to Rodman had been made near the end of the preceding year.  The incident involving Hamilton had occurred almost a month earlier.  And, as set forth in section I,G, supra, one student™s prompted assertions of adverse remarks about the music department had occurred almost 4 years before Kelly™s disciplinary recommendations.  Resort to such relatively stale incidents, as a basis for discipline, is a further indication of an effort to construct a legitimate defense for an employer™s ac-tionŠas an effort to create a pretext sufficient to cover up its actual motivationŠand, in turn, to infer that the true reason being concealed is an unlawful one. Finally, in this regard, it should not escape notice that, not-withstanding the actual dates of inclusion of Hamilton™s name on TAFC™s letter to Kelly, and of the incidents reported by Rodman and Bryce, as well as by the two students, none of those incidents were documented until after TAFC had submit-ted its memorandum to the FAC.  To be sure, there is some logic to the timing of the students™ reports: at the end of aca-demic year, as they were graduating.  Still, it should be noted that Kelly™s memorandum about one student misstates her re-port to him, when compared to Kelly™s testimony as to what that student actually had said to him about Diekman.  For, as set forth in section I,G, supra, his ﬁ5/27/96ﬂ memorandum states that the student ﬁdropped lessons with Karl [over] his     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252complaints to her about the depart
ment,ﬂ when, in fact, he testi-
fied that she had reported dropping lessons because of the qual-
ity of Diekman™s instruction. 
Even given the logic of the timing of those two students™ 
statements to Kelly, the fact remains that within an approxi-
mately 50-day period, following 
submission of TAFC™s memo-
randum to the TAFC, all of the documentation about Diekman 
was collected by Respondent.  One pertained to a situation 
almost four years old by the end of May, 1996.  Two pertained 
to incidents during 1995.  Bryce™s written account was not pre-
pared until over a month had pa
ssed since the conversations 
reported in it, one of which described an effort to procure 
Bryce™s signature on a Musicians Union card.  As to that ap-
proximately month-and-change 
hiatus, Bryce and Kelly ad-
vanced conflicting explanations, 
as described in Section I.I., 
supra.  The suspiciousness created by the timing of preparation 
of those five documents is heightened by the absence of any 
evidence of prior similar docum
entation pertaining to Diekman during the 13 years that he had worked for Respondent. 
To be sure, any respondent contemplating disciplinary action 
has a right to document its reasons, to fortify its position in a 
subsequent legal proceeding challenging that discipline.  See, 
e.g., 
Mac Tools, Inc.
, 271 NLRB 254, 255 (1984).  But, that 
was not an assertion made by 
RespondentŠit does not contend 
that the documents had been gene
rated in anticipation of disci-
pline of Diekman and of the possibility of his effort seek re-
dress for that discipline.  As poi
nted out already, I am not at 
liberty to construct a defense 
which Respondent has not chosen 
to advance.  Accordingly, the re
cord is left with a set of docu-
ments, adverse to Diekman, which were prepared over a rela-

tively short period after submission of the memorandum to the 
FAC and which are now advanced
 in defense of Respondent™s 
motivation, even though no similar such documents had been 

prepared about Diekman during his relatively prolonged em-
ployment by Respondent. 
The totality of the foregoing factors establishes that Kelly 
had recommended discipline against the three TAFC-activists 
because of their support for separate representation of adjunct 
music faculty and, most particul
arly, because of their participa-
tion in TAFC™s memorandum to the FAC.  It further establishes 
that McKinsey had adopted Ke
lly™s concern about the memo-
randum, at least, and chose to meet separately with Deichert, 
Diekman and Kodner, using the prospect of not receiving their 1996Œ1997 contracts as, in effect, 
a club to compel them to 
abandon or, at least, modify thei
r activities on behalf of TAFC 
toward which Respondent was antagonistic.  She succeeded in 

doing so with Deichert, who could only have agreed to expecta-
tions concerning TAFC™s activities, given the reasons for 
Kelly™s recommendation that he be
 disciplined, and with Kod-
ner.  When it appeared that Diekman was unwilling to do so, 

McKinsey, and seemingly also Ke
lly, decided to not extend a 
contract to him for the coming academic year. 
Of course, that does not end an
alysis of the analytical ele-
ment of motivation.  As pointed out in section I,A, supra, even 
if the General Counsel shows that
 statutorily protected activity 
had motivated a respondent™s alle
gedly unlawful action, that 
respondent still could prevail by
 establishing that ﬁit would 
have taken the same action even in the absence of the em-

ployee™s protected activity.ﬂ  
TNT Skypak, Inc., 
supra. 
Trying to fit within that framework, Respondent argues that 
discipline would have been recommended against Diekman 
even if he had not participated in the October 1995 letter to 
Kelly and in the memorandum to th
e FAC and, further, that he 
would not have continued to be employed even if he had not 
engaged in those activities.  Yet, the testimony on which it 
relies for those arguments is not credible, as discussed in sec-
tion I,A. supra.  Beyond that
, several objective factors under-
mine any facial validity whic
h its argument might otherwise 
possess. 
First, the situation pertaining to
 Deichert virtually obliterates 
Respondent™s argument that Kelly
™s disciplinary recommenda-
tion concerning Diekman, and 
McKinsey™s meeting with him 
based upon that disciplinary re
commendation, as well as the 
decision not to extend another c
ontract to Diekman, had not 
been the product of Respondent™s antagonism toward some of 
TAFC™s activity and Diekman™s conduct in connection with it.  
For, only that same TAFC-relate
d activity had been the basis 
for Kelly™s recommendation and for McKinsey™s meeting with 
Deichert.  So far as the evidence shows, had Deichert, like 
Diekman, not been willing to
 acquiesce in McKinsey™s de-
mands, Deichert also would not ha
ve received a contract for the 
1996Œ1997 academic year.  And that would have occurred 
solely because of Deickert™s TAFC-related activities. 
Second, as must be evident from the discussion above, even 
a cursory review of the other three areas enumerated by Re-
spondent reveals the hallmarks of pretext.  The were relatively 
stale:  Rodman™s report was based upon a November 1995 re-
mark by Diekman, one student™s
 prompted answer relates to 
almost 5-year-old events, and even the area involving Hamilton 

was over eight months old by July
 17, 1996.  For the most part, 
they were areas in which Diekman had been given no meaning-

ful opportunity to respond and, in fact, were areas in which 
Respondent had done no more than
 accept assertions of impro-
priety without bothering to co
nduct any investigation whatso-
ever to ascertain if there was support for them.  Respondent simply sat back collecting written documents after TAFC™s 

memorandum to the FAC and, then, sprang those situations on 
Diekman in accusatory form, without bothering even to identify 

his accusers or describe specific
ally what they had said about 
him. Related to that factor is the third one: comparison of Re-
spondent™s treatment of the only non-TAFC-related area enu-
merated for Kodner with the areas of complaints about Diek-
man arising from the latter™s interaction with Valdivia and with 
students.  As concluded in se
ction I,H, supra, Diekman had 
made threats connected to Valdivia™s tenure efforts to two fac-

ulty members: Rodman and Bryce.  Yet, there is no evidence 
whatsoever that Diekman engaged in any conduct directed to 
students to implement those threats.  Valdivia and even Re-
spondent may have believed that 
clarinet section disturbances 
were attributable to Diekman.  But, they presented no evidence 
to that effect nor, so far as the record discloses, even had both-
ered to investigate to determine whether Diekman had been the 
root of those disturbances.  At least one student, 
as pointed out in section I,G, supra, had beco
me so disenchanted with Val-divia that she chose to write a relatively lengthy communication 
to Kelly, expressing her dissati
sfaction with Valdivia. Obvi-
ously, students have minds of their own.  So, to the extent that 
Valdivia had encountered problems with students, there is no 
basis for inferring that Diekman 
had been the more likely cause 
of those disturbances, than that students had decided among 
themselves to create them.  In fact, there is no particularized 
evidence of what Respondent™s witnesses had meant by the 
asserted disturbances. 
 CARLETON COLLEGE 253The only evidence of remarks by Diekman to a student criti-cal of Respondent is the almost 4-year-old, by September of 1996, unparticularized affirmative answer to Kelly™s question put to that student.  Obviously, such criticism, assuming that Diekman truly had voiced it, could not have been about Val-divia.  True, Diekman did tell another student about not being paid.  Yet, there is no evidence that, in having said that, Diek-man had done anything more than make a statement of fact.  There is no evidence, nor did Respondent possess any during 1996, so far as the record shows, that Diekman had said that to the student as a criticism of Respondent or, for that matter, of Valdivia.  A very different situation existed with respect to Kodner. His memorandum to Kelly of January 22, 1996, described in section I,D, supra, revealed that he had been involved in more than two discussions with students about both Valdivia and Respondent™s music department.  As to the latter, he had par-ticipated in a discussion with two students about a coaching assignment made to Rodman.  Though Kodner may not have said anything to inflame those students™ criticism, his memo-randum shows that he had listened to what they were saying long enough understand their criticism, to decide that their criticism had merit, and to make a recommendation based upon the criticism articulated by those two students.  In other words, he did not simply refer those students Valdivia or Kelly, as he should have done under Respondent™s policy concerning criti-cisms voiced by students. Clearly, moreover, Kodner had become even more embroiled in two other students™ complaints about Valdivia.  For one stu-dent, Kodner rushed off to the Music Listening Library where he photocopied what he believed to be the correct means of transposition and, then, armed that student with the copies to show to Valdivia.  In the instance of the other student, Kodner took the further step of contacting Valdivia and attempting to intervene with him on the student™s behalf.  There is no evi-dence that Diekman had ever made so intrusive an effort on behalf of any student. None of those incidents had been remote by the summer of 1996, as had been the almost four-year-old incident to which one student referred, when questioned by Kelly, with regard to Diekman.  Clearly, Respondent had knowledge of what Kodner had been doing; he had related his activities to Kelly in the memorandum of January 22, 1996.  Yet, McKinsey accepted Kodner™s denial of excessive involvement with more than one student Œ an obviously false denial, given the statements in Kodner™s own memorandumŠand, as described in section I,L, supra, moved on to the TAFC-related criticisms of Kodner. The foregoing objective considerations in connection with Kodner, when compared to Respondent™s evidence against Diekman, tend to undermine Respondent™s assertions of true concern about Diekman™s communications with students and about his conduct toward Valdivia.  As to the latter, not only did Respondent fail to present any evidence of action by Diek-man to undermine Valdivia™s effort to achiever tenure, but Re-spondent took no action whatsoever during the Spring of 1996 either to confront Diekman about reports of such threats nor to ascertain whether Diekman actually had been engaging students in an effort to undermine Valdivia.  If Respondent actually had been concerned at that time about conduct so important as it now tries to portray, surely Respondent would have acted ear-lier to ensure that the tenure-review process would not be poi-soned by any such conduct. In light of the foregoing objective considerations, viewed in the totality of the considerations enumerated at the outset of this subsection and in preceding subsections, I conclude that Respondent has failed to credibly establish that there were le-gitimate reasons which would have led to its July and Septem-ber actions, even if Diekman had not been involved in TAFC-related activities toward which Respondent had been antagonis-tic.  To the contrary, a preponderance of the credible evidence establishes that but for the effort to secure separate representa-tion of adjunct music faculty and for TAFC™s effort to involve the FAC, both statutorily protected activities in the circum-stances, Kelly would not have recommended discipline for Deichert, Diekman, and Kodner and, further, McKinsey would not have conducted individual meetings with each one as a basis for determining whether or not to extend contracts to each of them for the 1996Œ1997 academic year. Those conclusions, however, do not conclude analysis of Re-spondent™s asserted motivation for refusing to continue employ-ing Diekman.  Left for consideration is the question of whether his conduct during the meeting on September 5, 1996, reviewed in section I,L, supra, provided an independent legitimate reason for not continuing to employ Diekman.  As to that meeting, there are three aspects which must be evaluated. First, is the position in which an employee would naturally feel placed by having to participate in such a meeting.  As Re-spondent concedes, the meetings with all three TAFC-supporters had been conducted as a basis for determining whether or not to continue employing them.  Only TAFC-activists were summoned to such meetings.  It was unprece-dented to require adjunct faculty to submit to such meetings as a condition of determining whether or not to continue employ-ing them.  The primary activities criticized during those meet-ingsŠindeed, the only ones with regard to DeichertŠhad been one which are protected by Section 7 of the Act, as concluded in subsection A, above.  In such circumstances, an employee would naturally be apprehensive at having to participate in a meeting of that type with his/her employer. True, Section 7 of the Act ﬁdoes not protect all concerted ac-tivities,ﬂ NLRB v. Washington Aluminum Co., supra, and, based on the Court™s discussion in that case, ﬁthere is a point when even activity ordinarily protected by Section 7 of the Act is conducted in such a manner that it becomes deprived of protec-tion that it otherwise would enjoy.ﬂ  Indian Hills Care Center, 321 NLRB 144, 151 (1996).  See also Earle Industries v. NLRB, 75 F.3d 400 (8th Cir. 1996).  Nevertheless, in NLRB v. Vought Corp., 788 F.2d 1378 (1996), the United States Court of Appeals for the Eighth Circuit agreed that ﬁan employer may not rely on employee conduct that it has unlawfully provoked as a basis for disciplining an employee.ﬂ At. 1384.  See also Wilson Trophy Co. v. NLRB, 989 F.2d 1502, 1509 (8th Cir. 1993).  Having been compelled to attend a meeting which natu-rally would have given rise to apprehension of retaliation for having engaged in statutorily protected activity, an employee™s defensive reactionsŠand, even, sometimes rude responsesŠcannot simply be relied on by his/her employer as a basis for adverse action. Beyond that, secondly, by choosing to include TAFC™s memorandum to the FAC, as one area for criticizing Diekman on September 5, McKinsey effectively chose to inject herself into a the dispute between TAFC and Respondent which was encompassed by that memorandum.  As pointed out in section I,A, supra, the FAC is one method which exists to resolve dis-    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254putes between Respondent and its
 faculty.  Deichert, Diekman 
and Kodner are the elected officials of TAFC.  In consequence, discussions with them concerning the disputes encompassed by 
TAFC™s memorandum to the FAC are evaluated under the Act 
according to a principle not ordinarily present in exchanges 
between employees and their employer. 
For, disputes resolution procedures inherently require ﬁa free 
and frank exchange of views, and  . .  bruised sensibilities may 
be the price expected for industrial peace.ﬂ  
Crown Central Petroleum Corp. v. NLRB
, 430 F.2d 724, 731 (5th Cir. 1970).  
In such a context, even sometimes insubordinate and other 
times rude conduct by employees 
must be tolerated by their 
employers.  
Earle Industries v. NLRB, 
supra at 400. 
Accordingly, given the contex
t of the September 5 meeting 
which Respondent obliged Diekma
n to attend, and given fur-
ther the obvious central role of TAFC™s memorandum to the 
FAC during that meeting, Respon
dent now can hardly complain 
that sometimes insubordinate and other times rude words by 
Diekman served, of themselves, to deprive him of the Act™s 
protection as the discussion evolved during that meeting.  To 
the extent that his metaphorŠﬁperfume on a pigﬂŠand his 
admitted two off-color remarksŠﬁpissed offﬂ and ﬁfarting 
aroundﬂŠmay have offended, their use by Diekman in the 
circumstances of the September 
5 meeting amounts to no more 
than salty language.  ﬁA certain amount of salty language or 

defiance will be toleratedﬂ in 
the disputes resolution phase of 
the overall bargaining process.  
American Telephone & Tele-
graph Co. v. NLRB
, 521 F.2d 1159, 1161 (2d Cir. 1975).  In 
that regard, it should not be overlooked that, by summer of 
1996, Respondent had agreed to recognize TAFC, as described 
in section I,D, supra. 
To be sure, Respondent is not a manufacturing facility where 
profanity is a common feature of communication among em-
ployees and between employees and their supervisors, at least 
so far as the record shows. Still,
 in light of the considerations 
reviewed in section I,.L, supra, and my general credibility 
evaluation, I do not credit the testimony that Diekman has used 
the ﬁfﬂ word during the September 5 meeting nor, even, the 
word ﬁdamnﬂ.  The metaphor and the two off-color phrases 
which he did use were not so inherently profane that, in the 
circumstances, they exceeded the protection of the Act.  After 
all, they were uttered in a meeting with the dean of the college, 
the chairman of the music department and a member of the 
FAC; they were not uttered in the presence of students nor 
other faculty.  Cf. 
Earle Industries v. NLRB, supra.  They were 
not used as adjectives, to describe anyone who was present.  

Rather, they were used in the course of argument during a 
meeting convened at Respondent™s 
request.  In the totality of 
the circumstances, Diekman™s use of those two phrases and the 
metaphor cannot be said to have deprived him of the Act™s 
protection. Third, an employee could be rendered unfit for continued 
employment were that employee 
to refuse to observe legiti-
mately imposed work rules in the future.  In essence, that is one 

of Respondent™s contentionsŠt
hat Diekman had refused to 
acquiesce in a commitment to behave in a manner acceptable to 
Respondent in the future.  Yet, the matter is not so straightfor-ward a situation as Respondent seeks to portray it. 
During the September 5 meeting, Diekman was criticized for 
conduct in five areas.  Two of 
them pertained to activity pro-
tected by the Act, in connec
tion with which Diekman had done 
nothing to strip that activity of the Act™s protection, as con-
cluded in subsection A, above.  The other three areas were pre-
texts, as concluded above, and 
were obviously so to Diekman, 
given the relative staleness of some of them, the lack of inves-

tigation of others, and the absence of a meaningful opportunity 
afforded to him to refute or, at 
least, explain what had occurred.  
The commitments sought of him 
did not differentiate between 

those three areas and the two areas which were protected by the 
Act.  Rather, only general commitmentsŠaccording to McKin-
sey™s notes, ﬁprofessionalism 
and his obligations to the 
departmentﬂ and ﬁprofessional behavi
orﬂ, as well as ﬁto partici-
pate constructively in the 
departmentﬂŠwere demanded of 
Diekman.  There was no way, viewed from an employee™s per-
spective, that acquiescence in such generalized demands would 
not leave an employee believing that he/she was being asked to 
obligate himself/herself to forego at least some statutorily pro-
tected activity in the future. 
In fact, having observed the witnesses, I am convinced that 
McKinsey had deliberately phra
sed those commitments as gen-
eralitiesŠto secure acquiescence
 in foregoing activity pro-
tected by the Act, without actually saying anything that could 
later be used to show that she was doing so.  Respondent™s 
officials are educated people.  They appeared fully capable of 
expressing themselves with precis
ion.   If McKinsey and Kelly 
had wanted DiekmanŠor, for that matter, Deichert and Kod-
nerŠto forego particular misco
nduct, they had merely to say 
so.  The fact that this did not occurŠthat commitments were 
phrased as generalities, rather than in specific terms Œ is a fur-
ther indication of Respondent™s unlawful motivation. 
In that respect, it should be not
ed that, in fact, Diekman had 
made some specific commitmen
ts during the September 5 
meeting.  It is admitted that he had professed loyalty to his 
students.  Given the emphasis that Respondent places upon 
faculty commitment to students, that profession of loyalty to-
ward his students would seem to be the very type of commit-
ment which Respondent now argues had been sought from, but 
not extended by, Diekman.  Moreover, as described in section 

I,.L, supra, it is undisputed th
at Diekman had denied using 
lesson time to discuss extraneous
 subjects with students and, 
further, had said specifically 
that he followed Respondent™s 
policy, as outlined during his January 30 meeting with McKin-

sey, described in sections I,D an
d H, supra, whenever a student 
complained to him about another faculty member.  Given those 
statements, it is difficult to 
conclude, as Respondent™s wit-
nesses asserted, that Diekman 
had been unwilling to make commitments necessary to render him fit for continued em-
ployment. 
True, he had said only that he felt loyalty to faculty who 
elected him to TAFC.  Yet, there is no evidence that Respon-dent has a policy whereby its f
aculty must profess loyalty to 
each other as a condition of continued employment.  Indeed, 
there is no evidence that Respondent made any effort to obtain 
a profession of loyalty from the faculty member whom Kodner 
accused of having spread false rumors about him (Kodner), as 
described in section I,.L, supr
a.  Moreover, as pointed out 
above, it would seemingl
y be more important that if loyalty was 
expected toward anyone at Re
spondent, it would be expected 
toward students and Diekman 
made that commitment on Sep-
tember 5. 
In sum, neither the language used by Diekman, nor his fail-
ure to acquiesce in so broa
d and ambiguous a 
commitment as was sought of him by Respondent, 
served to deprive him of the 
Act™s protection on September 5, 
1996.  To the contrary, I con-
 CARLETON COLLEGE 255clude that Respondent™s efforts to compel him to acquiesce in generalized and ambiguous commitments were intended to compel Diekman to modify, if not abandon, activity on behalf of TAFC and its representation of only adjunct music faculty. One final point should not be left out.  As the September 5 meeting neared conclusion, Diekman expressed a lack of desire to continue working for Respondent.  By that point, however, he had been subjected to criticism for his statutorily protected activity and had been criticized for other conduct which obvi-ously was sometimes stale, other times uninvestigated, occa-sionally inaccurate, and, for the most part, consisted of accusa-tions to which he had not been afforded a meaningful opportu-nity to respond.  In such a situation, it would not be surprising for an employee to express reluctance to continue working for an employer resorting to such conduct.   Still, as that discussion progressed, Diekman did modify his expressed desire not to continue working for Respondent.  Fur-ther, neither McKinsey nor Kelly claimed that they had re-garded Diekman™s statements as representing an announcement that he was quitting.  To the contrary, it is undisputed that it had been Respondent, not Diekman, who had severed the employ-ment relationship between them.  Consequently, there is no basis for concluding that Diekman had quit on September 5, nor that Respondent had regarded him as having quit. The fact that neither Deichert nor Kodner were denied con-tinued employment is not so inherently a dispositive considera-tion as was portrayed.  A refusal to continue employing even ﬁa single dissident may have-and may be intended to have-an in terrorem effect on others,ﬂ (citation omitted), Rust Engineering Co. v. NLRB, 445 F.2d 172, 174 (6th Cir. 1971), for that action serves to ﬁwarn [other] employees that [their employer does] not look favorably uponﬂ aspects of their statutorily protected activity.  Northway Nursing Home, 243 NLRB 544 fn. 1 (1979).  Beyond that, so far as the evidence shows, both Dei-chert and Kodner knuckled under to Respondent™s generalized demands.  Only Diekman bridled at doing so, with the result that only he refused to abandon TAFC-related activity and, as a result, was denied further employment as a result. Therefore, I conclude that a preponderance of the credible evidence establishes that Karl Diekman had engaged in activity protected by the Act, that Respondent had harbored animus toward him because of some aspects of that protected activity, that Respondent acted upon that animus in refusing to extend a contract to Diekman for the 1996Œ1997 academic year, and that Respondent™s true motivation was not based upon any activity by Diekman which can be said to be not encompassed by the Act™s protection or which exceeded the protection of the Act.  As a result, Respondent violated Section 8(a)(3) and (1) of the Act. CONCLUSION OF LAW Carleton College has committed an unfair labor practice af-fecting commerce by refusing to extend a contract to Karl Diekman for the 1996Œ1997 academic year because of Diek-man™s support for separate representation of adjunct music faculty and because of at least some of his activity on behalf of the Adjunct Faculty Committee, a statutory labor organization, in violation of Section 8(a)(3) and (1) of the Act. REMEDY Having concluded that Carleton College has engaged in un-fair labor practices, I shall recommend that it be ordered to cease and desist therefrom and, further, that it be ordered to take certain affirmative action to effectuate the policies of the Act.  With respect to the latter, it shall be ordered to, within 14 days from the date of this Order, offer Karl Diekman full rein-statement to the same position of adjunct music faculty member which was denied him on September 9, 1995, dismissing, if necessary, anyone who may have been hired or assigned to perform that job after September 9, 1996.  If that job no longer exists, Diekman will be offered employment in a substantially equivalent position, without prejudice to seniority or other rights and privileges which he would have enjoyed had he not been unlawfully denied continued employment.  Moreover, it shall make Diekman whole for any loss of earnings and other benefits suffered as a result of the discrimination against him, with backpay to be computed on a quarterly basis, making de-ductions for interim earnings, F. W. Woolworth Co., 90 NLRB 289 (1950), and with interest to be paid on amounts owing, as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987).  It also shall, within 14 days from the date of this Order, remove from its files any reference to the unlawful refusal to extend a contract to Diekman for the 1996-1997 academic year, and within 3 days thereafter shall notify Diekman in writing that this has been done and that the refusal to extend that con-tract to him will not be used against him in any way. On these findings of facts and conclusions of law and on the entire record, I issue the following recommended:2 ORDER The Respondent, Carleton College, Northfield, Minnesota,, its officers, agents, successors, and assigns, shall, 1. Cease and desist from (a)  Refusing to extend annual contracts to Karl Diekman or to any other adjunct faculty member because he/she seeks sepa-rate representation for adjunct music faculty or because he/she engages in activity on behalf of the Adjunct Faculty Commit-tee, or on behalf of any other labor organization. (b)  In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effec-tuate the policies of the Act. (a)  Within 14 days from the date of this Order, offer Karl Diekman full reinstatement to the job of adjunct music faculty member which he was denied on September 9, 1996, or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privi-leges which he would have enjoyed had he been extended a contract for the 1996Œ1997 academic year. (b)  Make Karl Diekman whole for any loss of earnings and other benefits suffered as a result of the discrimination against him, in the manner set forth in the remedy section of this deci-sion. (c)  Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Or-der.                                                            2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses.     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256(d)  Within 14 days from the date of this Order, remove from 
its files any reference to the refusal to extend Karl Diekman a 
contract for the 1996Œ1997 academic
 year, and within 3 days 
thereafter notify Diekman in writing that this has been done. 
(e)  Within 14 days after service by the Region, post at its 
Northfield, Minnesota place of bus
iness copies of the attached 
notice marked ﬁAppendix.ﬂ5  Copies of the notice, on forms 
provided by the Regional Direct
or for Region 18, after being signed by its duly authorized repr
esentative, shall be posted by 
Carleton College and maintained for 60 consecutive days in 
conspicuous places including al
l places where notices to em-ployees are customarily posted.  Reasonable steps shall be 

taken by it to ensure that the notices are not altered, defaced, or 
covered by any other material.  In the event that, during the 
pendency of these proceedings, Carleton College has gone out 
of business or closed the Northfield facility involved in these 
proceedings, it shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by it at any time since July 16, 1996. 
(f)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that it 
has taken to comply. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 refuse to extend annual contracts to Karl 
Diekman, or to any other adjunct faculty member, because 
he/she seeks separate represen
tation for adjunct music faculty 
or because he/she engages in activity on behalf of The Adjunct 
Faculty Committee (TAFC), or on behalf of any other labor 
organization. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of your rights protected by 
the National Labor Relations Act. 
WE WILL
, within 14 days from the date of this Order, offer 
Karl Diekman full reinstatement to the same adjunct music 
faculty member™s position which 
was denied him on September 9,1996, or, if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any other 
rights or privileges which he would have enjoyed had we not 
unlawfully deprived him of a contract for the 1996Œ1997 aca-

demic year. 
WE WILL 
make whole Karl Diekman for any loss of earnings 
and other benefits resulting from 
our unlawful refusal to extend 
him a contract for the 1996Œ1997 academic year, less any net 
interim earnings, plus interest. 
WE WILL
, within 14 days from the date
 of this Order, remove from our files any reference to the unlawful refusal to extend a 
contract to Karl Diekman for the 1996-1997 academic year, and 
WE WILL
, within 3 days thereafter, notify him in writing that this 
has been done and that that un
lawful act will not be used 
against him in any way. 
CARLETON COLLEGE
  